Exhibit 10.1

 

[EXECUTION COPY]

 

PUBLISHED CUSIP NUMBER 01736CAA0

PUBLISHED ISIN NUMBER US01736CAA09

PUBLISHED CUSIP NUMBER

(REVOLVING COMMITMENTS) 01736CAB8 PUBLISHED ISIN NUMBER (REVOLVING COMMITMENTS)
US01736CAB81

 

PUBLISHED CUSIP NUMBER

(TERM COMMITMENTS) 01736CAC6

PUBLISHED ISIN NUMBER (TERM

COMMITMENTS) US01736CAC64

 

$300,000,000

 

CREDIT AGREEMENT

 

Dated as of March 8, 2004

 

Among

 

ALLEGHENY ENERGY, INC.,

 

as Borrower

 

and

 

THE INITIAL LENDERS AND INITIAL ISSUING BANK NAMED HEREIN,

 

as Initial Lenders and Initial Issuing Bank

 

and

 

CITICORP NORTH AMERICA, INC.,

 

as Administrative Agent

 

--------------------------------------------------------------------------------

CITIGROUP GLOBAL

MARKETS INC.,

      SCOTIA CAPITAL (USA) INC.,

as Joint Lead Arranger and

Joint Book Runner

      as Joint Lead Arranger, Joint Book Runner and Syndication Agent

 

BANK OF AMERICA, N.A.,  

J.P. MORGAN

CHASE BANK,

  CREDIT SUISSE FIRST BOSTON, as Co-Documentation Agent   as Co-Documentation
Agent  

acting through its Cayman

Islands Branch, as

Co-Documentation Agent

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

T A B L E  O F  C O N T E N T S

 

Section

--------------------------------------------------------------------------------

        Page


--------------------------------------------------------------------------------

    

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

    

SECTION 1.01.

  

Certain Defined Terms

   2

SECTION 1.02.

  

Principles of Interpretation

   33

SECTION 1.03.

  

Determination of Material Adverse Change and Material Adverse Effect, Etc.

   35

SECTION 1.04.

  

Letter of Credit

   35     

ARTICLE II

 

AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT

    

SECTION 2.01.

  

The Advances

   35

SECTION 2.02.

  

Making the Advances

   37

SECTION 2.03.

   Issuance of Letters of Credit; Drawings and Reimbursements; Auto-Extension
Letters of Credit; Funding of Participations    39

SECTION 2.04.

  

Repayment of Advances

   45

SECTION 2.05.

  

Termination or Reduction of the Commitments

   45

SECTION 2.06.

  

Prepayments

   45

SECTION 2.07.

  

Interest

   46

SECTION 2.08.

  

Fees

   47

SECTION 2.09.

  

Illegality

   48

SECTION 2.10.

  

Interest Elections

   48

SECTION 2.11.

  

Increased Costs, Etc.

   50

SECTION 2.12.

  

Payments and Computations

   51

SECTION 2.13.

  

Taxes

   53

SECTION 2.14.

  

Evidence of Debt

   56

SECTION 2.15.

  

Use of Proceeds

   56     

ARTICLE III

 

CONDITIONS TO BORROWING

    

SECTION 3.01.

  

Conditions Precedent to the Initial Borrowing

   56

SECTION 3.02.

  

Conditions Precedent to Each Borrowing and L/C Credit Extension

   61

SECTION 3.03.

  

Determinations Under Sections 3.01 and 3.02

   62     

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

    

SECTION 4.01.

  

Representations and Warranties of the Borrower

   62



--------------------------------------------------------------------------------

     ARTICLE V           COVENANTS OF THE BORROWER     

SECTION 5.01.

   Affirmative Covenants of the Borrower    67

SECTION 5.02.

   Negative Covenants of the Borrower    71

SECTION 5.03.

   Reporting Covenants of the Borrower    82

SECTION 5.04.

   Financial Covenants    86      ARTICLE VI           EVENTS OF DEFAULT     

SECTION 6.01.

   Events of Default    86

SECTION 6.02.

   Actions in Respect of Letters of Credit upon Default    89      ARTICLE VII
          THE ADMINISTRATIVE AGENT     

SECTION 7.01.

   Authorization and Action    89

SECTION 7.02.

   Administrative Agent’s Reliance, Etc.    89

SECTION 7.03.

   CNAI, CGMI, Citibank, CSFB, JPMC, BNS, Scotia and BofA and Affiliates    90

SECTION 7.04.

   Lender Party Credit Decision    90

SECTION 7.05.

   Indemnification    90

SECTION 7.06.

   Successor Administrative Agent    92

SECTION 7.07.

   Liability    92

SECTION 7.08.

   Treatment of Lenders    93

SECTION 7.09.

   Miscellaneous    93

SECTION 7.10.

   Arranger Parties    93      ARTICLE VIII           MISCELLANEOUS     

SECTION 8.01.

   Amendments, Etc.    94

SECTION 8.02.

   Notices, Etc.    94

SECTION 8.03.

   No Waiver, Remedies    96

SECTION 8.04.

   Costs and Expenses    96

SECTION 8.05.

   Right of Set-off    98

SECTION 8.06.

   Binding Effect    98

SECTION 8.07.

   Assignments and Participations    98

SECTION 8.08.

   Execution in Counterparts    102

SECTION 8.09.

   Jurisdiction, Etc.    102

SECTION 8.10.

   Governing Law    103

SECTION 8.11.

   Waiver of Jury Trial    103

SECTION 8.12.

   Confidentiality    103

SECTION 8.13.

   Benefits of Agreement    105

SECTION 8.14.

   Severability    105

SECTION 8.15.

   Limitations    105

SECTION 8.16.

   Survival    105

SECTION 8.17.

   USA Patriot Act Notice    105

 

ii



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule I

   -   

Existing AYE Debt, Existing Lenders and Existing AYE Debt Documents

Schedule II

   -   

Commitments and Applicable Lending Offices

Schedule 1.01(a)

   -   

Existing L/Cs

Schedule 4.01(a)

   -   

Non-Contravention Disclosure

Schedule 4.01(b)

   -   

Jurisdictions in which Borrower Conducts Business

Schedule 4.01(c)

   -   

Governmental Approvals and Filings

Schedule 4.01(e)

   -   

Disclosed Litigation

Schedule 4.01(f)

   -   

Disclosed Information

Schedule 4.01(l)

   -   

Certain Environmental Matters

Schedule 4.01(q)

   -   

Existing Debt

Schedule 4.01(r)

   -   

Existing Liens

Schedule 4.01(s)

   -   

Investments

Schedule 4.01(u)

   -   

Material Contracts

Schedule 5.02(a)

   -   

Existing Liens

Schedule 5.02(c)

   -   

Incidental Businesses

 

EXHIBITS

 

Exhibit A

   -    Forms of Notes

Exhibit B

   -    Form of Notice of Borrowing

Exhibit C

   -    Form of Assignment and Acceptance

 

iii



--------------------------------------------------------------------------------

CREDIT AGREEMENT

 

CREDIT AGREEMENT dated as of March 8, 2004 (as amended, modified or otherwise
supplemented from time to time in accordance with its terms, this “Agreement”),
among ALLEGHENY ENERGY, INC., a Maryland corporation (the “Borrower”), the
banks, financial institutions and other institutional lenders listed on the
signature pages hereof as the Initial Lenders (the “Initial Lenders”), THE BANK
OF NOVA SCOTIA (“BNS”), as the initial issuing bank for the letters of credit
pursuant to this Agreement (in such capacity, the “Initial Issuing Bank” and,
together with the Initial Lenders, the “Initial Lender Parties”), CITIGROUP
GLOBAL MARKETS INC. (“CGMI”), as Joint Lead Arranger and Joint Book Runner,
SCOTIA CAPITAL (USA) INC. (“Scotia”), as Joint Lead Arranger, Joint Book Runner
and Syndication Agent, JPMORGAN CHASE BANK (“JPMC”), as Co-Documentation Agent,
CREDIT SUISSE FIRST BOSTON (“CSFB”), acting through its Cayman Islands Branch,
as Co-Documentation Agent, BANK OF AMERICA, N.A. (“BofA”), as Co-Documentation
Agent, CITICORP NORTH AMERICA, INC. (“CNAI”), not in its individual capacity
except as expressly set forth hereunder but solely as administrative agent
(together with any successor administrative agent appointed pursuant to Article
VII, the “Administrative Agent”) for the Lender Parties (as hereinafter
defined).

 

PRELIMINARY STATEMENTS

 

(1) The Borrower is indebted to certain banks and financial institutions (the
“Existing Lenders”) pursuant to that certain credit agreement dated as of
February 21, 2003 (the “Existing Credit Agreement”), and the aggregate principal
amount owed by the Borrower, if any, as of the date hereof to each Existing
Lender under the Existing Credit Agreement is set forth in Part A of Schedule I
opposite the name of such Existing Lender and such Borrower (all such amounts,
collectively, the “Existing AYE Debt”).

 

(2) Allegheny Energy Supply Company, LLC, a Delaware limited liability company
(“AESC”) is indebted to certain banks and financial institutions pursuant to
that certain Credit Agreement, dated as of February 21, 2003 (the “Springdale
Credit Agreement”), among the Borrower, the financial institutions party thereto
as lenders (the “Existing Springdale Lenders”) and The Bank of Nova Scotia, as
agent.

 

(3) The Existing Springdale Lenders have entered into an Assignment Agreement,
dated as of the date hereof (the “Assignment Agreement”), pursuant to which all
rights, title, interests, benefits and obligations of the Existing Springdale
Lenders under the Springdale Credit Agreement are to be assigned and transferred
to certain other banks and financial institutions (the “AESC Term B Lenders”)
and CNAI has agreed to become a successor administrative agent under the
Springdale Credit Agreement upon the terms and conditions set forth in the
Assignment Agreement (such assignment and transfer, the “Transfer”).

 

(4) AESC has requested (a) that the AESC Term B Lenders agree to amend and
restate the Springdale Credit Agreement so as to (i) refinance and continue a
certain portion of the loans outstanding thereunder and (ii) make additional
loans available to AESC, all in an aggregate amount not to exceed up to
$750,000,000 on the Closing Date (as hereinafter defined)



--------------------------------------------------------------------------------

and (b) that certain banks and financial institutions (the “AESC Term C
Lenders”) establish a senior secured loan facility in an aggregate amount of up
to $500,000,000, both facilities in favor of AESC to refinance or continue
certain existing indebtedness of AESC.

 

(5) The Existing L/Cs (as hereinafter defined) are outstanding and shall be
replaced by the Initial Issuing Bank as set forth hereunder.

 

(6) The Borrower has requested that the Initial Lender Parties establish (a) a
senior unsecured revolving credit facility in the aggregate amount of
$200,000,000 in favor of the Borrower, with up to $100,000,000 thereof to be
made available to the Borrower in the form of one or more Letters of Credit (as
hereinafter defined), and (b) a senior unsecured term credit facility in the
aggregate amount of $100,000,000 in favor of the Borrower to be made available
to the Borrower on the Closing Date (as hereinafter defined). The Initial Lender
Parties have indicated their willingness to provide such financing on the terms
and conditions of this Agreement and the other Loan Documents (as hereinafter
defined).

 

(7) The proceeds of the Facilities (as hereinafter defined) shall be used (a) on
the Closing Date (as hereinafter defined) to (i) refinance the aggregate
principal amount outstanding under the Existing Credit Agreement, and (ii)
replace the Existing L/Cs, and (b) after the Closing Date, the proceeds of the
Revolving Facility (as hereinafter defined) shall provide working capital for
the Borrower and its Subsidiaries (as hereinafter defined) (including AESC).

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings:

 

“1940 Act” means the Investment Company Act of 1940, as amended.

 

“Act” has the meaning specified in Section 8.17.

 

“Additional Provisions” has the meaning specified in the definition of “Federal
Book Entry Regulations”.

 

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

 

“Administrative Agent’s Account” means the account of the Administrative Agent
maintained by the Administrative Agent with Citibank, at its office at 399 Park
Avenue, New York, New York (ABA No. 021000089), Account No. 36852248, Reference:
Allegheny Energy, Inc., or such other account as the Administrative Agent shall
specify in writing to the Borrower and each of the Lender Parties.

 

2



--------------------------------------------------------------------------------

“Advance” means a Revolving Advance or a Term Advance, as the context may
require.

 

“AESC” has the meaning specified in Preliminary Statement (2) of this Agreement.

 

“AESC Common Terms Agreement” means the Common Terms Agreement, dated as of the
date hereof, among AESC, each of the Persons (other than AESC) listed on the
signature pages thereto as a Loan Party, the AESC Term B Lenders, the AESC Term
C Lenders, CNAI, as administrative agent for the Term B Lenders and the Term C
Lenders and Citibank, as collateral agent and intercreditor agent for the
Secured Parties (as therein defined).

 

“AESC Companies” means AESC and its Subsidiaries.

 

“AESC Existing Indentures” means (a) the Indenture dated March 15, 2001 between
AESC and Bank One Trust Company, NA, as trustee and (b) the Indenture dated
April 8, 2002 between AESC and Bank One Trust Company, NA, as trustee.

 

“AESC Intercreditor Agreement” means that certain Intercreditor Agreement, dated
as of February 21, 2003, among Citibank as AYE Lender Agent, New Money Lender
Agent, Refinancing Lender Agent and Intercreditor Agent, The Bank of Nova
Scotia, as Springdale Lender Agent, Law Debenture Trust Company of New York, as
Indenture Trustee, AESC and the Borrower.

 

“AESC Lenders” means the AESC Term B Lenders and the AESC Term C Lenders.

 

“AESC Loan Documents” means the Assignment Agreement, the AESC Common Terms
Agreement, the AESC Term B Credit Agreement, the AESC Term C Credit Agreement,
and the AESC Security and Intercreditor Agreement, as each may be amended,
amended and restated, supplemented or otherwise modified from time to time.

 

“AESC Security and Intercreditor Agreement” means that certain Security and
Intercreditor Agreement, dated as of February 21, 2003, as amended, modified or
otherwise supplemented from time to time in accordance with its terms.

 

“AESC Term B Credit Agreement” means that certain Amended and Restated Credit
Agreement referred to in Preliminary Statement (4) of this Agreement, dated as
of the date hereof among AESC, the AESC Term B Lenders, CNAI, as administrative
agent for the AESC Term B Lenders, CGMI, as Joint Lead Arranger and Joint Book
Runner, CSFB, acting through its Cayman Islands Branch, as Joint Book Runner and
Co-Documentation Agent, JPMC, as Joint Lead Arranger and Joint Book Runner and
Scotia, as Joint Book Runner and Co-Documentation Agent.

 

“AESC Term C Credit Agreement” means the Term C Credit Agreement dated as of the
date hereof, among AESC, the AESC Term C Lenders, CNAI, as administrative agent
for the AESC Term C Lenders, CGMI, as Joint Lead Arranger and Joint Book

 

3



--------------------------------------------------------------------------------

Runner, BofA, as Joint Lead Arranger, Joint Book Runner and Syndication Agent,
CSFB, acting through its Cayman Islands Branch, as Co-Documentation Agent, JPMC,
as Co-Documentation Agent and Scotia, as Co-Documentation Agent.

 

“AESC Term B Lenders” has the meaning specified in Preliminary Statement (3) of
this Agreement.

 

“AESC Term C Lenders” has the meaning specified in Preliminary Statement (4) of
this Agreement.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 5% or more of the Voting Interests of such Person
or to direct or cause the direction of the management and policies of such
Person, whether through the ownership of Voting Interests, by contract or
otherwise.

 

“Affiliate Energy Contracts” means, collectively, (a) the Power Sales Agreement
between PEC and the Borrower for Maryland dated January 1, 2001, as supplemented
by the Memorandum of the Operating Committee dated October 1, 2001, Amendment
No. 1 to the Memorandum of the Operating Committee effective January 1, 2002 and
Amendment No. 2 to the Memorandum of the Operating Committee effective January
1, 2003; (b) the Power Sales Agreement between PEC and the Borrower for Virginia
dated January 1, 2001, as supplemented by the Memorandum of the Operating
Committee dated October 1, 2001, Amendment No. 1 to the Memorandum of the
Operating Committee effective January 1, 2002, and Amendment No. 2 to the
Memorandum of the Operating Committee effective January 1, 2003; (c) the
Facilities Lease Agreement between PEC and the Borrower for West Virginia dated
August 1, 2000, the Lease Agreement extension dated March 14, 2003, and the
Service Agreement between PEC and the Borrower for West Virginia dated August 1,
2000; (d) the Power Sales Agreement between WPPC and the Borrower for
Pennsylvania dated January 1, 2001, as supplemented by the Memorandum of the
Operating Committee dated August 1, 2001, Amendment No. 1 to the Memorandum of
the Operating Committee effective January 1, 2002, and Amendment No. 2 to the
Memorandum of the Operating Committee effective January 1, 2003; (e) the
Facilities Lease Agreement between MPC and the Borrower for Ohio dated June 1,
2001; and (f) the Power Sales Agreement between MPC and the Borrower for Ohio
dated June 1, 2001, as supplemented by the Memorandum of the Operating Committee
dated August 1, 2001, Amendment No. 1 to the Memorandum of the Operating
Committee effective January 1, 2002 and Amendment No. 2 to the Memorandum of the
Operating Committee effective January 1, 2003.

 

“Agent Parties” has the meaning set forth in Section 8.02(d).

 

“Agreement” has the meaning set forth in the recital of the parties to this
Agreement.

 

4



--------------------------------------------------------------------------------

“Agreement Value” means, for each Hedge Agreement, on any date of determination,
an amount determined by the Borrower in good faith equal to: (a) in the case of
a Hedge Agreement documented pursuant to the Master Agreement
(Multicurrency-Cross Border) published by the International Swap and Derivatives
Association, Inc. (the “Master Agreement”), the amount, if any, that would be
payable by the Borrower or any Subsidiary of the Borrower to its counterparty to
such Hedge Agreement pursuant to the terms of such Hedge Agreement, as if (i)
such Hedge Agreement was being terminated early on such date of determination,
(ii) such Borrower or Subsidiary was the sole “Affected Party”, and (iii) the
Borrower was the sole party determining such payment amount (with the Borrower
making such determination pursuant to the provisions of the Master Agreement or
the Hedge Agreement (whichever is applicable)); or (b) in the case of a Hedge
Agreement traded on an exchange, the mark-to-market value of such Hedge
Agreement, which will be the unrealized loss on such Hedge Agreement (after any
netting permitted pursuant to the terms of such Hedge Agreement (including any
netting across different Hedge Agreements and Master Agreements to the extent
permitted by contract)) to the Borrower or Subsidiary of the Borrower party to
such Hedge Agreement determined by the Borrower in good faith based on the
settlement price of such Hedge Agreement on such date of determination, or (c)
in all other cases, the mark-to-market value of such Hedge Agreement, which will
be the unrealized loss on such Hedge Agreement (after any netting permitted
pursuant to the terms of such Hedge Agreement (including any netting across
different Hedge Agreements and Master Agreements to the extent permitted by
contract)) to the Borrower or Subsidiary of the Borrower party to such Hedge
Agreement, if any, as determined by the Borrower in accordance with the terms of
such Hedge Agreement or, if such Hedge Agreement does not provide a methodology
for such determination, the amount, if any, by which (i) the present value of
the future cash flows to be paid by such Borrower or Subsidiary exceeds (ii) the
present value of the future cash flows to be received by such Borrower or
Subsidiary pursuant to such Hedge Agreement; capitalized terms used and not
otherwise defined in this definition shall have the respective meanings set
forth in the above described Master Agreement.

 

“Applicable Law” means, with respect to any Person, any and all laws, statutes,
regulations, rules, orders, injunctions, decrees, writs, determinations, awards
and judgments issued by any Governmental Authority applicable to such Person,
including all Environmental Laws.

 

“Applicable Lending Office” means, with respect to each Lender Party, such
Lender Party’s Domestic Lending Office in the case of a Base Rate Advance and
such Lender Party’s Eurodollar Lending Office in the case of a Eurodollar Rate
Advance.

 

5



--------------------------------------------------------------------------------

“Applicable Margin” means, as of any date, a percentage per annum determined by
reference to the Public Debt Rating in effect on such date as set forth below:

 

Public Debt

Rating

S&P/Moody’s

--------------------------------------------------------------------------------

  

Applicable
Margin for

Base Rate
Advances

--------------------------------------------------------------------------------

   

Applicable
Margin for

Eurodollar Rate
Advances

--------------------------------------------------------------------------------

    Applicable
Margin for
Letters of Credit


--------------------------------------------------------------------------------

 

Level 1
BB+/Ba1 or above

   1.50 %   2.50 %   2.50 %

Level 2
BB/Ba2 or above

   1.75 %   2.75 %   2.75 %

Level 3
BB-/Ba3 or below

   2.00 %   3.00 %   3.00 %

 

provided further that, in the event of Level 1, if the Borrower is subject to
either a negative credit watch by S&P or a review for downgrade by Moody’s, the
“Applicable Margin” shall be that indicated for Level 2 Public Debt Ratings, and
in the event of Level 2, if the Borrower is subject to either a negative credit
watch by S&P or a review for downgrade by Moody’s, the “Applicable Margin” shall
be that indicated for Level 3 Public Debt Ratings.

 

“Appropriate Lender” means, at any time, with respect to (a) the Revolving
Facility or the Letter of Credit Sublimit, a Revolving Lender, and (b) the Term
Facility, a Term Lender.

 

“Approved Fund” means a Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) a Person or an Affiliate of a Person that
administers or manages a Lender.

 

“Arranger Parties” means CGMI, as Joint Lead Arranger and Joint Book Runner,
Scotia, as Joint Lead Arranger, Joint Book Runner and Syndication Agent, JPMC,
as Co-Documentation Agent, CSFB, as Co-Documentation Agent and BofA as
Co-Documentation Agent.

 

“Assets” means, with respect to any Person, all or any part of its business,
property, rights, interests and assets, both tangible and intangible (including
Equity Interests in any Person), wherever situated.

 

“Assignment Agreement” has the meaning specified in Preliminary Statement (3) of
this Agreement.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by
any Lender Party and an Eligible Assignee, and accepted by the Administrative
Agent, in accordance with Section 8.07 and in substantially the form of Exhibit
C.

 

6



--------------------------------------------------------------------------------

“Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(a)(iii).

 

“AYE Transactions” has the meaning specified in Section 3.01(a)(iii).

 

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C. §
101, et seq.).

 

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the higher of:

 

(a) the rate of interest announced publicly by Citibank in New York, New York,
from time to time, as Citibank’s base rate; and

 

(b) 1/2 of 1% per annum above the Federal Funds Rate.

 

“Base Rate Advance” means an Advance that bears interest as provided in Section
2.07(a)(i).

 

“BB&T” means Branch Banking and Trust Company, a North Carolina banking
corporation.

 

“BNS” has the meaning specified in the recital of parties to this Agreement.

 

“BofA” has the meaning specified in the recital of parties to this Agreement.

 

“Borrower” has the meaning specified in the recital of parties to this
Agreement.

 

“Borrower Funds Flow” means, for any period, the sum for the related period of
(a) cash dividends received by the Borrower from the Regulated Subsidiaries and
AESC, less (b) any cash equity contributions made by the Borrower to any
Subsidiaries, plus (c) Net Cash Proceeds from the sale or issuance of any Equity
Interests, plus (c) the Borrower’s interest income, less (d) Capital
Expenditures of the Borrower, less (e) operating expenses of the Borrower,
excluding Borrower Interest Expense and income tax expense, plus (f) Litigation
Proceeds received by the Borrower, plus (g) solely for the Fiscal Year ending
December 31, 2004, the Initial Liquidity Amount, plus (h) Borrower Sales
Proceeds.

 

“Borrower Interest Expense” means, for any period, (a) the sum of, without
duplication, (i) the interest expense (including imputed interest expense in
respect of Capitalized Leases) of the Borrower for such period (including all
commissions, discounts and other fees and charges owed by the Borrower with
respect to letters of credit and bankers’ acceptance financing), in each case
determined in accordance with GAAP, plus (ii) any interest accrued during such
period in respect of Debt of the Borrower that is required to be capitalized
rather than included in interest expense of the Borrower for such period in
accordance with GAAP, minus (b) to the extent included in such interest expense
referred to in clause (a)(i) for such period, amounts attributable to the
amortization of financing costs and non-cash amounts attributable to the
amortization

 

7



--------------------------------------------------------------------------------

of debt discounts in respect of Debt of the Borrower. For purposes of the
foregoing, interest expense shall be determined after giving effect to any net
payments made or received by the Borrower with respect to interest rate Hedging
Agreements.

 

“Borrower Sales Proceeds” means proceeds received by the Borrower from any sale,
transfer or other disposition of any of the Borrower’s assets.

 

“Borrower’s Account” means, with respect to the Borrower, such account as such
Borrower shall specify in writing to the Administrative Agent.

 

“Borrowing” means a Revolving Borrowing or a Term Borrowing.

 

“Business Day” means a day of the year on which banks are not required or not
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances, on which dealings are carried on in the
London interbank market.

 

“Capital Expenditures” means, for any Person for any period, the sum of, without
duplication, all expenditures made, directly or indirectly, by such Person
during such period (whether financed by cash or by Debt (including Obligations
under Capitalized Leases) assumed or incurred to fund, directly or indirectly,
such expenditures) for equipment, fixed assets, real property or improvements,
or for replacements or substitutions therefor or additions thereto, that have
been or should be, in accordance with GAAP, reflected as additions to property,
plant or equipment on a balance sheet of such Person. For purposes of this
definition, the purchase price of equipment that is purchased simultaneously
with the trade-in of existing equipment or with insurance proceeds shall be
included in Capital Expenditures only to the extent of the gross amount of such
purchase price less the credit granted by the seller of such equipment for the
equipment being traded in at such time or the amount of such proceeds, as the
case may be.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Cash Collateral Account” means a non-interest bearing securities account
opened, or to be opened by the Administrative Agent and in which a Lien has been
granted to the Administrative Agent each for the benefit of each Revolving
Lender and each Issuing Bank pursuant to documentation in form and substance
satisfactory to the Administrative Agent and each Issuing Bank (which documents
are hereby consented to by the Revolving Lenders) to the extent that any Letter
of Credit is required to be Cash Collateralized in accordance with this
Agreement.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of each Issuing Bank and each Revolving
Lender, as collateral for the L/C Obligations, cash or deposit account balances.

 

“Cash Equivalents” means any of the following, to the extent owned by the
Borrower or any of its Subsidiaries free and clear of all Liens and having a
maturity of

 

8



--------------------------------------------------------------------------------

not greater than 90 days from the date of issuance thereof: (a) readily
marketable direct obligations of the Government of the United States or any
agency or instrumentality thereof or obligations unconditionally guaranteed by
the full faith and credit of the Government of the United States, (b) insured
certificates of deposit of or time deposits with any commercial bank that is a
Lender Party or a member of the Federal Reserve System, issues (or the parent of
which issues) commercial paper rated as described in clause (c) below, is
organized under the laws of the United States or any State thereof and has
combined capital and surplus of at least $2,500,000,000; provided that the
aggregate principal amount of certificates of deposit and time deposits of any
one bank shall not exceed $20,000,000 at any one time, (c) commercial paper in
an aggregate amount of no more than $40,000,000 per issuer outstanding at any
time, issued by any corporation organized under the laws of any State of the
United States and rated at least “Prime-1” (or the then equivalent grade) by
Moody’s or “A-1” (or the then equivalent grade) by S&P, or (d) mutual fund
investments in the Dreyfus Treasury Cash Management Investor Class (673) fund,
the Goldman Sachs FS Federal Fund Administration Class (521) fund, the Goldman
Sachs FS Government Fund Administration Class (466) fund or any other mutual
fund the sole investments of which are the cash equivalents identified in
clauses (a) through (c) above.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“CGMI” has the meaning specified in the recital of parties to this Agreement.

 

“Change of Control” means the occurrence of any of the following: (a) any Person
or two or more Persons acting in concert shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 of the SEC under the Securities
Exchange Act of 1934), directly or indirectly, of Voting Interests of the
Borrower (or other securities convertible into such Voting Interests)
representing 30% or more of the combined voting power of all Voting Interests of
the Borrower; or (b) during any period of up to 24 consecutive months,
commencing after the date of this Agreement, individuals who at the beginning of
such 24-month period were directors of the Borrower (the “Original Directors”)
shall cease for any reason to constitute a majority of the board of directors of
the Borrower (unless replaced by individuals nominated or proposed by the
Original Directors); or (c) any Person or two or more Persons acting in concert
shall have acquired by contract or otherwise, or shall have entered into a
contract or arrangement that, upon consummation, will result in its or their
acquisition of the power to exercise, directly or indirectly, a controlling
influence over the management or policies of the Borrower.

 

“Chief Financial Officer” of any Person means such Person’s chief financial
officer or such other natural Person who is principally responsible for such
Person’s financial matters.

 

9



--------------------------------------------------------------------------------

“Citibank” means Citibank, N.A.

 

“Closing Date” has the meaning specified in Section 3.01(a).

 

“Closing Date Transactions” has the meaning specified in Section 3.01(a)(xv).

 

“CNAI” has the meaning specified in the recital of parties to this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and rulings issued thereunder.

 

“Commitment” means, as to each Lender, such Lender’s Revolving Commitment or
Term Commitment, as the context may require.

 

“Communications” has the meaning specified in Section 8.02(b).

 

“Confidential Information” has the meaning specified in Section 8.12(a).

 

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

“Constituent Documents” means, with respect to any Person, (a) the articles or
certificate of incorporation or other similar organizational document of such
Person, (b) the by-laws or other similar document of such Person, (c) any
certificate of designation or instrument relating to the rights of holders
(including preferred shareholders) of Equity Interests in such Person and (d)
any shareholder rights agreement or other similar agreement.

 

“Contest” means, with respect to the payment of Taxes or any other claims or
liabilities by any Person, to contest the validity or amount thereof in good
faith by appropriate proceedings timely instituted and diligently pursued within
the applicable statutory period and in accordance with Applicable Law; provided
that the following conditions are satisfied: (a) such Person has posted a bond
or other security in accordance with Applicable Law (if required) or has
established adequate reserves with respect to the contested items in accordance
with, and to the extent required by, GAAP; (b) during the period of such
contest, the enforcement of any contested item is effectively stayed; (c)
neither such Person nor any of its officers, directors or employees nor any
Lender Party, the Administrative Agent or any of their respective officers,
directors or employees is, or could reasonably be expected to become, subject to
any criminal liability or sanction in connection with such contested items; and
(d) no Lien relating to such contest attaches to any Assets of such Person and
becomes enforceable against other creditors of such Person.

 

“Contingent Obligation” means, with respect to any Person, any Obligation or
arrangement of such Person to guarantee or intended to guarantee any Debt,
leases, dividends or other payment Obligations (“primary obligations”) of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including (a) the direct or indirect guarantee, endorsement (other
than for collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such

 

10



--------------------------------------------------------------------------------

Person of the Obligation of a primary obligor, (b) the Obligation to make
take-or-pay or similar payments, if required, regardless of nonperformance by
any other party or parties to an agreement or (c) any Obligation of such Person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (A) for the purchase or payment of any such primary obligation or
(B) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, assets, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation or (iv) otherwise to assure
or hold harmless the holder of such primary obligation against loss in respect
thereof. The amount of any Contingent Obligation shall be deemed to be an amount
equal to the stated or determinable amount of the primary obligation in respect
of which such Contingent Obligation is made (or, if less, the maximum amount of
such primary obligation for which such Person may be liable pursuant to the
terms of the instrument evidencing such Contingent Obligation) or, if not stated
or determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder), as determined by such
Person in good faith.

 

“Continuation”, “Continue” and “Continued” each refer to a continuation of
Eurodollar Rate Advances upon the expiration of the Interest Period therefor as
Eurodollar Rate Advances of the same or a different Interest Period pursuant to
Section 2.10.

 

“Conversion”, “Convert” and “Converted” each refer to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.10 or 2.11.

 

“Convertible Bonds” means the convertible bonds issued pursuant to the
Indenture, dated as of July 24, 2003, between the Borrower and Wilmington Trust
Company, not in its individual capacity, but solely as trustee.

 

“CSFB” has the meaning specified in the recital of parties to this Agreement.

 

“Debt” of any Person (the “obligor”) means, without duplication, (a) all
Obligations of such obligor for or in respect of moneys borrowed or raised
(whether or not for cash by whatever means (including acceptances, deposits,
discounting, letters of credit, factoring (other than on a non-recourse basis),
and any other form of financing which is recognized in accordance with GAAP in
the obligor’s financial statements as being in the nature of a borrowing or is
treated as “off-balance” sheet financing; (b) all Obligations of the obligor
evidenced by notes, bonds, debentures or other similar instruments issued in
connection with accounts payable excluded pursuant to the parenthetical in
clause (c) below; (c) all Obligations of the obligor for the deferred purchase
price of property or services (other than accounts payable within 90 days of
being incurred arising in the ordinary course of such obligor’s business and not
more than 90 days past due and not subject to a Contest); (d) all Obligations of
such obligor under conditional sale or other title retention agreements relating
to property or assets acquired by such obligor (even though the rights and
remedies of the seller or lender under such

 

11



--------------------------------------------------------------------------------

agreement in the event of default are limited to repossession or sale of such
property); (e) all Obligations of such obligor under any securitization or
monetization arrangement; (f) all Obligations of such obligor as lessee under
Capitalized Leases; (g) all Obligations of the obligor, contingent or otherwise,
of the obligor under acceptance, letter of credit or similar facilities other
than as issued (i) in connection with Obligations excluded pursuant to clause
(b) above or the parenthetical in clause (c) above or (ii) as credit support for
leases other than Capitalized Leases; (h) all Obligations of the obligor to
purchase, redeem, retire, defease or otherwise make any payments in respect of
any Equity Interests in the obligor or any other Person or any warrants, rights
or options to acquire such capital stock, valued, in the case of Redeemable
Preferred Interests, at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends; (i) all Obligations of the obligor
in respect of Hedge Agreements; (j) all Contingent Obligations of the obligor
with respect to Debt; and (k) all indebtedness and other payment Obligations
referred to in clauses (a) through (j) above of another Person secured by (or
for which the holder of such Debt has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
contract rights owned by the obligor), even though the obligor has not assumed
or become liable for the payment of such indebtedness or other payment
Obligations.

 

“Debt for Borrowed Money” means Debt of the types specified in (a) clauses (a),
(b), (d), (e) and (f) of the definition of Debt and (b) to the extent relating
to Debt of the types specified in one or more of clauses (a), (b), (d), (e) and
(f) of the definition of Debt, clauses (j) and (k) thereof and, for the
avoidance of doubt, the Convertible Bonds.

 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

 

“Disclosed Litigation” has the meaning specified in Section 3.01(b).

 

“Disclosed Matters” means the occurrence of any event in respect of, or effect
upon the business, condition (financial or otherwise), operations, performance,
properties, assets, liabilities (actual or contingent) results of operation or
prospects of the Borrower or the Borrower and its Subsidiaries, taken as a
whole, which has been disclosed prior to the Closing Date (a) pursuant to a
public filing by the Borrower with the SEC or (b) in writing to the
Administrative Agent.

 

“Dollars” and “$” mean the lawful currency of the United States of America.

 

“Domestic Lending Office” means, with respect to any Lender Party, the office of
such Lender Party specified as its “Domestic Lending Office” opposite its name
on Schedule II or in the Assignment and Acceptance pursuant to which it became a
Lender Party, as the case may be, or such other office of such Lender Party as
such Lender Party may from time to time specify to the Borrower and the
Administrative Agent.

 

“Eligible Assignee” means (a) with respect to any Lender, (i) any other Lender;
(ii) an Affiliate of a Lender; (iii) an Approved Fund; (iv) a commercial bank
organized under the laws of the United States, or any State thereof, and having
a combined capital

 

12



--------------------------------------------------------------------------------

and surplus of at least $500,000,000; (v) a savings and loan association or
savings bank organized under the laws of the United States, or any State
thereof, and having a combined capital and surplus of at least $500,000,000;
(vi) a commercial bank organized under the laws of any other country that is a
member of the OECD or has concluded special lending arrangements with the
International Monetary Fund associated with its General Arrangements to Borrow
or a political subdivision of any such country, and having a combined capital
and surplus of at least $500,000,000, so long as such bank is acting through a
branch or agency located in the country in which it is organized or another
country that is described in this clause (vi); (vii) the central bank of any
country that is a member of the OECD; (viii) a finance company, insurance
company or other financial institution or fund (whether a corporation,
partnership, trust or other entity) that is engaged in making, purchasing or
otherwise investing in commercial loans in the ordinary course of its business
and having a combined capital and surplus of at least $500,000,000; or (ix) any
other Person approved by (A) to the extent such Person is to become an Eligible
Assignee in respect of any assignment of any Revolving Commitment, any Revolving
Advance, any L/C Credit Extension or any L/C Borrowing, the Issuing Bank(s)
(each acting in its sole discretion) and the Administrative Agent (such consent
not to be unreasonably withheld or delayed) and, so long as no Default or Event
of Default shall have occurred and be continuing, the Borrower (such approval
not to be unreasonably withheld or delayed), and (B) to the extent such Person
is to become an Eligible Assignee in respect of any assignment of any Term
Commitment or any Term Advance, the Administrative Agent (such consent not to be
unreasonably withheld) and, so long as no Default or Event of Default shall have
occurred and be continuing, the Borrower (such approval not to be unreasonably
withheld or delayed), and (b) with respect to any Issuing Bank, a Person that is
an Eligible Assignee under subclause (iv) or (vi) (so long as such bank is
acting through a branch or agency located in the United States) of clause (a) of
this definition and is approved by the Administrative Agent and, so long as no
Default or Event of Default shall have occurred and be continuing, the Borrower,
such approval, in either case, not to be unreasonably withheld or delayed;
provided that neither the Borrower nor any Affiliate of the Borrower shall
qualify as an Eligible Assignee under this definition; and provided further
that, for the avoidance of doubt, notwithstanding whether any Person constitutes
an “Eligible Assignee”, the consent of the Issuing Bank(s) under Section 8.07(a)
shall be required with respect to any assignment of any Revolving Commitment,
any Revolving Advance, any L/C Credit Extension or any L/C Borrowing.

 

“Environmental Action” means any action, suit, demand letter, claim by any
Governmental Authority, notice of non-compliance or violation, notice of
liability or potential liability, investigation, proceeding, consent order or
consent agreement relating to any Environmental Law, Environmental Permit or
Hazardous Material or arising from alleged injury or threat to health and safety
or the environment relating to any Environmental Law, including (a) by any
governmental or regulatory authority for enforcement, cleanup, removal,
response, remedial or other actions or damages and (b) by any governmental or
regulatory authority or third party for damages, contribution, indemnification,
cost recovery, compensation or injunctive relief.

 

13



--------------------------------------------------------------------------------

“Environmental Law” means any Federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, writ, judgment, injunction, decree or
legally binding judicial or agency interpretation, policy or guidance relating
to pollution or protection of the environment, health and safety as it relates
to Hazardous Materials or natural resources, including those relating to the
use, handling, transportation, treatment, storage, disposal, release or
discharge of Hazardous Materials.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“EPMI Litigation” means that litigation arising out of that complaint filed
under the caption In re: Enron Corp., et al.; Enron Power Marketing, Inc. v.
Allegheny Energy Supply Company, LLC (01-16034 (AJG) Adversary Proceeding).

 

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person, or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are authorized or otherwise existing on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of the Borrower or any of its Subsidiaries, or
under common control with the Borrower or any of its Subsidiaries, within the
meaning of Section 414 of the Code.

 

“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043(c) of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC or
(ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) the application for a minimum funding waiver in
accordance with Section 412(d) of the Code with respect to a Plan; (c) the
provision by the administrator of any Plan of a notice of intent to terminate
such Plan, pursuant to Section 4041(a)(2) of ERISA (including any such notice
with respect to a plan amendment referred to in Section 4041(e) of ERISA); (d)
the cessation of operations at a facility of the Borrower or any of its
Subsidiaries or any ERISA Affiliate in the circumstances described in Section
4062(e) of ERISA; (e) the

 

14



--------------------------------------------------------------------------------

withdrawal by the Borrower or any of its Subsidiaries or any ERISA Affiliate
from a Multiple Employer Plan during a plan year for which it was a substantial
employer, as defined in Section 4001(a)(2) of ERISA; (f) a lien has been imposed
under Section 302(f) of ERISA with respect to any Plan; (g) the adoption of an
amendment to a Plan requiring the provision of security to such Plan pursuant to
Section 307 of ERISA; or (h) the institution by the PBGC of proceedings to
terminate a Plan pursuant to Section 4042 of ERISA, or the occurrence of any
event or condition described in Section 4042 of ERISA that constitutes grounds
for the termination of, or the appointment of a trustee to administer, such
Plan, provided, however, that the occurrence of the event or condition described
in Section 4042(a)(4) of ERISA shall be an ERISA Event only if the PBGC has
notified the Borrower, any Subsidiary or any ERISA Affiliate that it intends to
institute proceedings to terminate a Plan pursuant to such Section.

 

“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

 

“Eurodollar Lending Office” means, with respect to any Lender Party, the office
of such Lender Party specified as its “Eurodollar Lending Office” opposite its
name on Schedule II or in the Assignment and Acceptance pursuant to which it
became a Lender Party (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender Party as such Lender Party may from
time to time specify to the Borrower and the Administrative Agent.

 

“Eurodollar Rate” means, with respect to any Interest Period for all Eurodollar
Rate Advances comprising part of the same Borrowing, the rate per annum obtained
by dividing (a) LIBOR for such Interest Period by (b) a percentage equal to 1.00
minus the Eurodollar Rate Reserve Percentage.

 

“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(ii).

 

“Eurodollar Rate Reserve Percentage” for any Interest Period for all Eurodollar
Rate Advances comprising part of the same Borrowing means the reserve percentage
applicable two Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for a member bank of the Federal Reserve System in
New York City with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate Advances is determined) having a term equal to such Interest Period.

 

“Events of Default” has the meaning specified in Section 6.01.

 

“Existing AYE Debt” has the meaning specified in Preliminary Statement (1) of
this Agreement.

 

15



--------------------------------------------------------------------------------

“Existing Credit Agreement” has the meaning specified in Preliminary Statement
(1) of this Agreement.

 

“Existing Debt” means all Debt, as of the date hereof, of the Borrower and its
Subsidiaries.

 

“Existing Lenders” has the meaning specified in Preliminary Statement (1) of
this Agreement.

 

“Existing L/Cs” means the letters of credit identified in Schedule 1.01(a).

 

“Existing Springdale Lenders” has the meaning specified in Preliminary Statement
(2) of this Agreement.

 

“Facility” means the Term Facility, the Revolving Facility or the Letter of
Credit Sublimit, as the context may require.

 

“Federal Book Entry Regulations” means (a) the federal regulations contained in
Subpart B (“Treasury/Reserve Automated Debt Entry System (TRADES)”) governing
book-entry securities consisting of U.S. Treasury bonds, notes and bills and
Subpart D (“Additional Provisions”) of 31 C.F.R. Part 357, 31 C.F.R. § 357.2, §
357.10 through § 357.14 and § 357.41 through § 357.44 and (b) to the extent
substantially identical to the federal regulations referred to in clause (a)
above (as in effect from time to time), the federal regulations governing other
book-entry securities.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

 

“Fee Letters” means, collectively, (a) each fee letter, if any, between the
Borrower and the Administrative Agent and (b) each fee letter, if any, between
the Borrower and any Arranger Party.

 

“FERC” means the Federal Energy Regulatory Commission.

 

“Final Maturity Date” means the earlier of (a) the date of termination in whole
of the Commitments and the L/C Obligations pursuant to Section 2.05 or 6.01, and
(b) March 8, 2007.

 

“Fiscal Year” means a fiscal year of the Borrower and its Consolidated
Subsidiaries ending on December 31 in any calendar year.

 

16



--------------------------------------------------------------------------------

“Form 10-K” has the meaning set forth in Section 4.01(g).

 

“Fronting Fee” has the meaning specified in Section 2.08(c).

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” has the meaning specified in Section 1.02(c).

 

“Governmental Approvals” has the meaning specified in Section 4.01(c).

 

“Governmental Authority” means any national, state, county, city, town, village,
municipal or other de jure or de facto government department, commission, board,
bureau, agency, authority or instrumentality of a country or any political
subdivision thereof or any regional transmission authority organized under
federal law, and any Person exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to any of the foregoing
entities, including all commissions, boards, bureaus, arbitrators and
arbitration panels, and any authority or other Person controlled by any of the
foregoing.

 

“Granting Lender” has the meaning specified in Section 8.07(h).

 

“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

 

“Hedge Agreements” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of the foregoing (including any option to enter
into any of the foregoing), whether or not any such transaction is governed by
or subject to any master agreement, and (b) any and all transactions of any
kind, and the related confirmations, which are subject to the terms and
conditions of, or are governed by, any form of master agreement published by the
International Swaps and Derivative Association, Inc., any International Foreign
Exchange Master Agreement or any other master agreement (including such master
agreement, together with any related schedules, a “Master Agreement”) including
any such obligations or liabilities under any Master Agreement.

 

“Honor Date” has the meaning specified in Section 2.03(b)(i).

 

17



--------------------------------------------------------------------------------

“Indemnified Costs” has the meaning specified in Section 7.05(a).

 

“Indemnified Party” has the meaning specified in Section 8.04(b).

 

“Information Memorandum” means the information memorandum dated February 2004
used by the Lead Arrangers in connection with the syndication of the Facility.

 

“Initial Borrowing” means the initial Borrowing to be made on the Closing Date
which shall be or is comprised of (a) Revolving Advances, (b) L/C Credit
Extensions pursuant to Section 2.01(c), and (c) the Term Advances in an amount
equaling $100,000,000.

 

“Initial Issuing Bank” has the meaning specified in the recital of parties to
this Agreement.

 

“Initial Lender Parties” has the meaning specified in the recital of parties to
this Agreement.

 

“Initial Lenders” has the meaning specified in the recital of parties to this
Agreement.

 

“Initial Liquidity Amount” means for the Fiscal Year ending December 31, 2004 an
amount equal to the lesser of (a) the Liquidity Amount as of the Closing Date
minus $100,000,000 and (b) $50,000,000.

 

“Insolvency Proceeding”, with respect to any Person, means (a) any proceeding
shall be instituted against such Person seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or for any substantial part of its
property and either such proceeding shall remain undismissed or unstayed for a
period of 60 consecutive days or the entry by any competent Governmental
Authority of any jurisdiction or a court having jurisdiction in the premises of
a decree or order approving or ordering any of the actions sought in such
proceeding (including the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or any substantial part of its property); or (b) commencement by such Person of
a voluntary case or proceeding under any applicable bankruptcy, insolvency,
reorganization or other similar law or of any other case or proceeding to be
adjudicated as bankrupt or insolvent, or the consent by such Person to the entry
of a decree or order for relief in respect of such Person in an involuntary case
or proceeding under any applicable bankruptcy, insolvency, reorganization or
other similar law or to the commencement of any bankruptcy or insolvency case or
proceeding against such Person, or the filing by such Person of a petition or
answer or consent seeking reorganization or relief under any Applicable Law; or
consent by such Person to the filing of such petition or to the appointment of
or taking possession by a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of such Person or of any substantial

 

18



--------------------------------------------------------------------------------

part of the property of such Person, or the making by such Person of an
assignment for the benefit of creditors or any other marshalling of the assets
and liabilities of such Person, or the admission by such Person in writing of
its inability to pay its debts generally as they become due, or the taking of
corporate action by such Person in furtherance of any such action.

 

“Interest Coverage Ratio” means at any date of determination with respect to any
period, the ratio of (a) Borrower Funds Flow to (b) Borrower Interest Expense
for the period of four consecutive fiscal quarters most recently completed on or
prior to such date, taken as one accounting period.

 

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing to the Borrower, the period commencing on the date of such
Eurodollar Rate Advance or the date of the Conversion of any Base Rate Advance
into such Eurodollar Rate Advance, and ending on the last day of the period
selected by such Borrower pursuant to the provisions below and, thereafter, each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by such
Borrower pursuant to the provisions below. The duration of each such Interest
Period shall be one, two, three or six months or, if available at the time of
selection to all Lenders owed any of the relevant Advances, nine or twelve
months, as the Borrower may, upon notice received by the Administrative Agent
not later than 11:00 a.m. (New York City time) on the third Business Day prior
to the first day of such Interest Period, select; provided that:

 

(a) the Borrower may not select any Interest Period with respect to any
Eurodollar Rate Advance that ends after the date specified in clause (b) of the
definition of “Final Maturity Date”;

 

(b) without prejudice to Section 2.10(a), Interest Periods commencing on the
same date for Eurodollar Rate Advances comprising part of the same Borrowing
shall be of the same duration;

 

(c) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that, if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day; and

 

(d) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

 

“Intralinks” means the digital internet workspace located at
http://www.intralinks.com.

 

19



--------------------------------------------------------------------------------

“Investment” in any Person means any loan or advance to such Person, any
purchase or other acquisition of any Equity Interests or Debt or the assets
comprising a division or business unit or a substantial part or all of the
business of such Person, any capital contribution to such Person or any other
direct or indirect investment in such Person, including, without limitation, any
acquisition by way of a merger or consolidation and any arrangement pursuant to
which the investor incurs Debt of the types referred to in clause (i) or (j) of
the definition of “Debt” in respect of such Person.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by any Issuing Bank and the Borrower (or any Subsidiary) or in favor of any
Issuing Bank and relating to any such Letter of Credit.

 

“Issuing Bank” means the Initial Issuing Bank, any Revolving Lender issuing
Letters of Credit hereunder and each Person that shall become an Issuing Bank
hereunder pursuant to Section 8.07.

 

“JPMC” has the meaning specified in the recital of parties to this Agreement.

 

“L/C Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Pro Rata Share.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.

 

“Lead Arranger” means CGMI and Scotia, not in their respective individual
capacities except as expressly set forth herein but solely as lead arrangers.

 

“Lender” means each Initial Lender and each Person that shall become a Lender
hereunder pursuant to Section 8.07.

 

20



--------------------------------------------------------------------------------

“Lender Parties” means the Lenders and the Issuing Banks.

 

“Letter of Credit” means letters of credit issued by any Issuing Bank pursuant
to Section 2.01(c) on the Closing Date or pursuant to Section 2.01(d).

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by each Issuing Bank.

 

“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the Final Maturity Date then in effect (or, if such day is not a
Business Day, the next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.08(b).

 

“Letter of Credit Sublimit” means an amount equal to $100,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Facility.

 

“Leverage Ratio” means, as of any date of determination, the ratio of (a) Debt
for Borrowed Money of the Borrower to (b) Borrower Funds Flow for the period of
four consecutive fiscal quarters most recently completed on or prior to such
date, taken as one accounting period.

 

“LIBOR” means, for any applicable Interest Period with respect to all Eurodollar
Rate Advances comprising part of the same Borrowing, the British Bankers’
Association Interest Settlement Rate per annum for deposits in Dollars for a
period equal to such Interest Period appearing on the display designated as Page
3750 on the Dow Jones Markets Service (or such other page on that service or
such other service designated by the British Banker’s Association for the
display of such Association’s Interest Settlement Rates for Dollar deposits) as
of 11:00 a.m. (London, England time) on the day that is two Business Days prior
to the first day of the Interest Period or if such Page 3750 is unavailable for
any reason at such time, the rate which appears on the Reuters Screen ISDA Page
as of such date and such time; provided that if the Administrative Agent
determines that the relevant foregoing sources are unavailable for the relevant
Interest Period, LIBOR shall mean the rate of interest determined by the
Administrative Agent to be the average (rounded upward, if necessary, to the
nearest 1/1000th of 1%) of the rates per annum at which deposits in Dollars are
offered to the Administrative Agent two Business Days preceding the first day of
such Interest Period by leading banks in the London interbank market as of 10:00
a.m. for delivery on the first day of such Interest Period, for the number of
days comprised therein and in an amount comparable to the amount of the
Eurodollar Rate Advance of CNAI (in its capacity as a Lender).

 

“Lien” means any lien, mortgage, deed of trust, pledge, security interest or
other charge or encumbrance of any kind, including the lien or retained security
title of a conditional vendor and any easement, right of way or other
encumbrance on title to real property.

 

21



--------------------------------------------------------------------------------

“Liquidity Amount” means the aggregate amount of the Unused Commitments under
this Agreement plus the aggregate amount of the Cash Equivalents held by the
Borrower and the Regulated Subsidiaries on such date.

 

“Litigation Proceeds” means any cash received by or paid to any Person in
connection with any final settlement or judgment of any action, suit, litigation
or similar proceeding involving such Person.

 

“Loan Documents” means this Agreement, the Notes, the Fee Letters and the Issuer
Documents.

 

“Margin Stock” has the meaning specified in Regulation U.

 

“Material Adverse Change” means any material adverse change in the business,
condition (financial or otherwise), operations, performance, properties, assets,
liabilities (actual or contingent) results of operations or prospects of (a) the
Borrower or (b) the Borrower and its Subsidiaries, taken as a whole.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations, performance, properties or
prospects of (i) the Borrower or (ii) the Borrower and its Subsidiaries, taken
as a whole, (b) the rights and remedies of any Lender Party under any Loan
Document or (c) the ability of the Borrower to perform its Obligations under any
Loan Document to which it is or is to be a party.

 

“Material Contracts” means (a) the Affiliate Energy Contracts, (b) the Tax
Allocation Agreement and (c) each contract or agreement entered into after the
date of this Agreement to which the Borrower or any of its Subsidiaries is a
party which is material to the business, conditions (financial or otherwise),
operations, performance, properties or prospects of the Borrower or the Borrower
and its Subsidiaries, taken as a whole and for which breach, non-performance,
cancellation or failure to renew could be reasonably expected to have a Material
Adverse Effect.

 

“Material Governmental Approvals” means those Governmental Approvals listed in
Part A of Schedule 4.01(c).

 

“Merrill Lynch Litigation” means that litigation arising out of that complaint
filed under the caption Merrill Lynch & Co., Inc., et al. v. Allegheny Energy,
Inc., and Allegheny Energy, Inc., et al. v. Merrill Lynch & Co., Inc., et al.
(02 CV 7689 (HB)).

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mountaineer Gas” means Mountaineer Gas Company, a West Virginia corporation.

 

“MPC” means Monongahela Power Company, an Ohio Corporation.

 

22



--------------------------------------------------------------------------------

“MPC Credit Agreement” means the amended and restated loan agreement, dated as
of September 24, 2003, between MPC, as borrower, the initial lenders specified
therein (as assignees of BB&T) and CNAI, as administrative agent for the lenders
thereunder.

 

“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which the Borrower or any of its Subsidiaries or any
ERISA Affiliate is making or accruing an obligation to make contributions, or
has within any of the preceding five plan years made or accrued an obligation to
make contributions.

 

“Multiple Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Borrower or
any of its Subsidiaries or any ERISA Affiliate and at least one Person other
than the Borrower, its Subsidiaries and the ERISA Affiliates or (b) was so
maintained and in respect of which the Borrower and any of its Subsidiaries or
any ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA in
the event such plan has been or were to be terminated.

 

“Net Cash Proceeds” means, with respect to any sale, lease, transfer or other
disposition of any asset or property or the incurrence or issuance of any Debt
or the sale or issuance of any Equity Interests (including, without limitation,
any capital contribution) by any Person, the aggregate amount of cash received
from time to time (whether as initial consideration or through payment or
disposition of deferred consideration or received from escrow) by or on behalf
of such Person in connection with such transaction after deducting therefrom
only (without duplication) the following (to the extent directly and primarily
relating to such transaction): (a) reasonable and customary brokerage
commissions, underwriting fees and discounts, legal, consultant and advisor
fees, finder’s fees and other similar fees and commissions, (b) the amount of
taxes (or amounts owing pursuant to the Tax Allocation Agreement) payable in
connection with or as a result of such transaction, and (c) in the case of any
sale, lease, transfer or other disposition of any asset or property, (i) the
amount of (A) any Debt secured by a prior Lien on the asset or property which is
the subject of such sale, lease, transfer or other disposition or (B) Debt
outstanding under the Pollution Control Bonds that is, in either case, repaid,
redeemed or defeased upon such disposition as required pursuant to the terms of
(1) the agreement or instrument governing such Debt or (2) any undertaking or
agreement of the Borrower made on or prior to February 21, 2003 in favor of the
issuer of any guaranty, surety bond or insurance policy issued for the benefit
of the holders of such Debt, including, each of the consents, dated February 21,
2003, entered into among (y) AESC, PEC and MBIA Insurance Corporation and (z)
AESC, WPPC and MBIA Insurance Corporation, (ii) the costs associated (in the
Borrower’s best estimate) with terminating all Hedge Agreements, if any, entered
into in connection with such property or asset, which Hedge Agreements are not
being transferred as part of such sale, lease, transfer or other disposition,
but only to the extent that the amounts so deducted are, at the time or within a
reasonable time (not to exceed ten days) of receipt of such cash, actually paid
to a Person that is not an Affiliate of such Person and are properly
attributable to such transaction or to the asset or property that is the subject
thereof and (iii) any amounts received from funds that were held in escrow as of
the Closing Date with respect to any sale, lease, transfer or other disposition
of any asset or property

 

23



--------------------------------------------------------------------------------

consummated prior to the Closing Date; provided, that, in the case of taxes or
termination costs that are deductible under clause (b) or (c)(ii) above but for
the fact that, at the time of receipt of such cash, such amounts have not been
actually paid or are not then payable, such Person may deduct an amount (the
“Reserved Amount”) equal to the amount reserved in accordance with GAAP for such
Person’s reasonable estimate of such amounts, other than taxes for which the
Borrower or such Subsidiary is indemnified; provided further that, at the time
such amounts are paid, an amount equal to the amount, if any, by which the
Reserved Amount for such amounts exceeds the amount of such amounts actually
paid shall constitute “Net Cash Proceeds” of the type for which such amounts
were reserved for all purposes hereunder.

 

“Non-Extension Notice Date” has the meaning specified in Section 2.03(a)(iii).

 

“Note” means a Revolving Note or a Term Note, as the context may require.

 

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

 

“Notice of Conversion/Continuation” has the meaning specified in Section
2.10(a)(ii).

 

“NPL” means the National Priorities List under CERCLA.

 

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including any liability of such
Person on any claim, whether or not the right of any creditor to payment in
respect of such claim is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, disputed, undisputed, legal, equitable, secured or
unsecured, and whether or not such claim is discharged, stayed or otherwise
affected by any proceeding referred to in Section 6.01(g). Without limiting the
generality of the foregoing, the Obligations of the Borrower under the Loan
Documents include (a) the obligation of such Borrower to pay principal,
interest, Letter of Credit commissions, charges, expenses, fees, attorneys’ and
consultant’s fees and disbursements, indemnities and other amounts payable by
such Borrower under any Loan Document and (b) the obligation of such Borrower to
reimburse any amount in respect of any of the foregoing that any Lender Party,
in its sole discretion, may elect to pay or advance on behalf of such Borrower.

 

“OECD” means the Organization for Economic Cooperation and Development.

 

“Officer’s Certificate” means, with respect to any Person, a certificate signed
by a Responsible Officer of such Person.

 

“Other Taxes” has the meaning specified in Section 2.13(b).

 

“Outstanding Amount” means (a) with respect to the Revolving Facility on any
date, the aggregate outstanding principal amount thereof after giving effect to
any Revolving Borrowings and prepayments of the Revolving Facility occurring on
such date; and (b) with respect to any L/C Obligations on any date, the amount
of such L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on

 

24



--------------------------------------------------------------------------------

such date and any other changes in the aggregate amount of the L/C Obligations
as of such date, including as a result of any reimbursements of outstanding
unpaid drawings under any Letters of Credit or any reductions in the maximum
amount available for drawing under Letters of Credit taking effect on such date.

 

“OVEC Agreement” means the Agreement dated the 10th of July, 1953 and originally
entered into by and among Ohio Valley Electric Corporation, Appalachian Electric
Power Company, The Cincinnati Gas & Electric Company, Columbus and Southern Ohio
Electric Company, The Dayton Power and Light Company, Indiana & Michigan
Electric Company, Kentucky Utilities Company, Louisville Gas and Electric
Company, Monongahela Power Company, Ohio Edison Company, The Ohio Power Company,
Pennsylvania Power Company, The Potomac Edison Company, Southern Indiana Gas and
Electric Company, The Toledo Edison Company, and West Penn Power Company.

 

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

 

“PCB Liens” means Liens existing on the date hereof securing Pollution Control
Bonds.

 

“PEC” means The Potomac Edison Company, a Maryland and Virginia corporation.

 

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 5.01(d); (b) Liens imposed by law,
such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s Liens
and other similar Liens arising in the ordinary course of business securing
obligations that are not overdue for a period of more than 30 days, or which are
subject to Contest; (c) Liens or deposits to secure obligations under workers’
compensation laws or similar legislation or to secure public or statutory
obligations; (d) deposits to secure the performance of bids, leases (other than
Capitalized Leases), trade contracts, public or statutory obligations (including
environmental, municipal and public utility commission obligations under
Applicable Laws), surety bonds (other than bonds related to judgments or
litigation), performance bonds and other obligations of a like nature incurred
in the ordinary course of business; (e) liens securing judgments for the payment
of money not constituting an Event of Default under Section 6.01(h) or securing
appeal or other surety bonds related to such judgments; (f) easements, rights of
way and other encumbrances on title to real property that do not render title to
the property encumbered thereby unmarketable or materially adversely affect the
use of such property for its present purposes; (g) Liens securing reimbursement
obligations with respect to letters of credit (which reimbursement obligations
relate to Debt which has not been incurred in contravention of the terms of this
Agreement or the other Loan Documents) that encumber documents and other
property relating to such letters of credit and the proceeds and products
thereof, including, without limitations, such Liens arising in connection with
the issuance of letters of credit on behalf of the Borrower to support
obligations of AESC or its

 

25



--------------------------------------------------------------------------------

Subsidiaries under Hedge Agreements to the extent such Hedge Agreements are
entered into in accordance with the terms of this Agreement; (h) liens on cash
deposits in the nature of a right of setoff, banker’s lien, counterclaim on
netting of cash amounts owed arising in the ordinary course of business on
deposit accounts, commodity accounts or securities accounts; (i) financing
statements filed on a precautionary basis in respect of operating leases to the
extent such lease is otherwise permitted under the terms of this Agreement;
provided that no such financing statement extends to or refers to as collateral,
any property or assets which are not subject to such operating lease; and (j)
rights of first refusal, options or other contractual rights or obligations to
sell, assign or otherwise dispose of any property or asset or interest therein
which right of first refusal, option or contractual right is in connection with
an asset sale or disposition permitted under Section 5.02(e).

 

“Permitted Refinancing Debt” means Debt issued or incurred (including by means
of the extension or renewal of existing Debt) to refinance, refund, extend,
renew or replace existing Debt (“Refinanced Debt”); provided that (a) with
respect to the Borrower and its Regulated Subsidiaries (i) the principal amount
of such refinancing, refunding, extending, renewing or replacing Debt is not
greater than the principal amount of such Refinanced Debt plus the amount of any
premiums or penalties and accrued and unpaid interest paid thereon and
reasonable fees and expenses, in each case associated with such refinancing,
refunding, extension, renewal or replacement, (ii) such refinancing, refunding,
extending, renewing or replacing Debt has a scheduled maturity date that is at
least six calendar months after the Final Maturity Date and does not require any
scheduled amortization or mandatory prepayments thereof (other than pursuant to
mandatory prepayment provisions which are substantially identical to those
required in respect of such Refinanced Debt) prior to such date, (iii) the
obligors in respect of such Refinanced Debt immediately prior to such
refinancing, refunding, extending, renewing or replacing and any additional
Person are the only obligors on such refinancing, refunding, extending, renewing
or replacing Debt, and (iv) such refinancing, refunding, extending, renewing or
replacing Debt contains covenants and events of default which, taken as a whole,
are determined in good faith by a Responsible Officer of the Borrower to be
customary for similar issuances of Debt by issuers similar in credit rating or
standing as that applicable to the Borrower, but in any event, no less favorable
to the Borrower or the applicable Subsidiary and the Lenders in any material
respect than the covenants and events of default contained in this Agreement,
and (b) with respect to AESC and its Subsidiaries, such refinancing, refunding,
extending, renewing or replacing of Debt is permitted to be incurred under the
terms of the AESC Loan Documents.

 

“Person” means an individual, partnership, corporation (including a business or
statutory trust), limited liability company, joint stock company, trust,
unincorporated association, joint venture or other entity, or a government or
any political subdivision or agency thereof.

 

“PJM Interconnection Agreements” means (a) the West Transmission Owners
Agreement dated as of March 13, 2001, made by and among Allegheny Power System
operating companies: Monongahela Power Company, The Potomac Edison Company and
West Penn Power Company, all doing business as Allegheny Power and other
signatories

 

26



--------------------------------------------------------------------------------

that own electric transmission facilities, and PJM Interconnection, L.L.C., (b)
the PJM West Reliability Assurance Agreement dated as of March 14, 2001, by and
among Monongahela Power Company, The Potomac Edison Company and West Penn Power
Company, all doing business as Allegheny Power, and the party signatories
thereto and (c) the Amended and Restated Operating Agreement of PJM
Interconnection, L.L.C., dated as of June 2, 1997 by and among the signatories
thereto.

 

“Plan” means a Single-Employer Plan or a Multiple Employer Plan.

 

“Platform” has the meaning specified in Section 8.02(c).

 

“PNC Control Agreement” means that certain Deposit Account Control Agreement,
dated as of February 21, 2003, among PNC Bank, National Association, as the
Bank, AESC, Energy Financing Company, LLC, Allegheny Energy Supply Capital, LLC,
Allegheny Energy Supply Development Services, LLC, Allegheny Energy Supply
Capital Midwest, LLC, Allegheny Energy Supply Gleason Generating Facility, LLC,
Allegheny Energy Supply Wheatland Generating Facility, LLC, Allegheny Energy
Supply Lincoln Generating Facility, LLC and Allegheny Trading Finance Company,
LLC, as Debtors, and Citibank, N.A., as Creditor.

 

“Pollution Control Bond Indentures” means (a) the Trust Indenture dated as of
April 15, 1992 between the County Commission of Harrison County, West Virginia
and J.P. Morgan Trust Company, National Association (formerly Chase Manhattan
Trust Company, National Association, successor trustee to Mellon Bank, N.A.), as
Trustee, providing for Solid Waste Disposal Revenue Bonds (West Penn Power
Company Harrison Station Project), (b) the Trust Indenture dated as of November
1, 1977 between Pleasants County, West Virginia and J.P. Morgan Trust Company,
National Association (formerly Chase Manhattan Trust Company, National
Association, successor trustee to Mellon Bank, N.A.), as Trustee, providing for
Pollution Control Revenue Bonds (West Penn Power Company Pleasants Station
Project), (c) the Trust Indenture dated as of December 1, 1980 between
Washington County Industrial Development Authority and J.P. Morgan Trust
Company, National Association (formerly Chase Manhattan Trust Company, National
Association, successor trustee to Mellon Bank, N.A.), as Trustee, providing for
Pollution Control Revenue Bonds (West Penn Power Company Mitchell Station
Project), (d) the Trust Indenture dated as of April 15, 1983 between the County
Commission of Monongalia County, West Virginia and J.P. Morgan Trust Company,
National Association (formerly Chase Manhattan Trust Company, National
Association, successor trustee to Mellon Bank, N.A.), as Trustee, providing for
Pollution Control Revenue Bonds (West Penn Power Company Fort Martin Station
Project), (e) the Trust Indenture dated as of February 1, 1977 between Greene
County Industrial Development Authority and J.P. Morgan Trust Company, National
Association (formerly Chase Manhattan Trust Company, National Association,
successor trustee to Mellon Bank, N.A.), as Trustee, providing for Pollution
Control Revenue Bonds (West Penn Power Company Hatfield’s Ferry Project), (f)
the Trust Indenture dated as of April 15, 1992 between the County Commission of
Harrison County, West Virginia and J.P. Morgan Trust Company, National
Association (formerly Chase Manhattan Trust Company, National Association,
successor trustee to Mellon Bank, N.A.), as Trustee, providing for

 

27



--------------------------------------------------------------------------------

Solid Waste Disposal Revenue Bonds (The Potomac Edison Company Harrison Station
Project), (g) the Trust Indenture dated as of November 1, 1977 between Pleasants
County, West Virginia and J.P. Morgan Trust Company, National Association
(formerly Chase Manhattan Trust Company, National Association, successor trustee
to Mellon Bank, N.A.), as Trustee, providing for Pollution Control Revenue Bonds
(The Potomac Edison Company Pleasants Station Project), (h) the Trust Indenture
dated as of April 15, 1983 between the County Commission of Monongalia County,
West Virginia and J.P. Morgan Trust Company, National Association (formerly
Chase Manhattan Trust Company, National Association, successor trustee to Mellon
Bank, N.A.), as Trustee, providing for Pollution Control Revenue Bonds (The
Potomac Edison Company Fort Martin Station Project), (i) the Trust Indenture
dated as of February 1, 1977 between Greene County Industrial Development
Authority and J.P. Morgan Trust Company, National Association (formerly Chase
Manhattan Trust Company, National Association, successor trustee to Mellon Bank,
N.A.), as Trustee, providing for Pollution Control Revenue Bonds (Monongahela
Power Company Hatfield’s Ferry Project), (j) the Trust Indenture dated as of
November 1, 1977 between Pleasants County, West Virginia and J.P. Morgan Trust
Company, National Association (formerly Chase Manhattan Trust Company, National
Association, successor trustee to Mellon Bank, N.A.), as Trustee, providing for
Pollution Control Revenue Bonds (Monongahela Power Company Pleasants Station
Project), (k) the Trust Indenture dated as of April 15, 1983 between the County
Commission of Monongalia County, West Virginia and J.P. Morgan Trust Company,
National Association (formerly Chase Manhattan Trust Company, National
Association, successor trustee to Mellon Bank, N.A.), as Trustee, providing for
Pollution Control Revenue Bonds (Monongahela Power Company Fort Martin Station
Project), and (l) Trust Indenture dated as of April 15, 1992 between the County
Commission of Harrison County, West Virginia and J.P. Morgan Trust Company,
National Association (formerly Chase Manhattan Trust Company, National
Association, successor trustee to Mellon Bank, N.A.), as Trustee, providing for
Solid Waste Disposal Revenue Bonds (Monongahela Power Company Harrison Station
Project).

 

“Pollution Control Bonds” means all notes, bonds and other instruments
evidencing Debt owed by the Borrower in respect of Debt issued pursuant to the
Pollution Control Bond Indentures.

 

“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.

 

“Pro Rata Share” means, with respect to each Revolving Lender at any time, a
fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is the amount of the Revolving Commitment(s) of such
Revolving Lender and the denominator of which is the amount of the Revolving
Facility; provided that if the commitment of each Revolving Lender to make
Revolving Advances and the obligation of each Issuing Bank to make L/C Credit
Extensions have been terminated pursuant to 2.05 or 6.01, then the Pro Rata
Share of each Revolving Lender shall be determined based on the Pro Rata Share
of such Revolving Lender immediately prior to such

 

28



--------------------------------------------------------------------------------

termination and after giving effect to any subsequent assignments made pursuant
to the terms hereof. The initial Pro Rata Share of each Revolving Lender is set
forth opposite the name of such Revolving Lender on Schedule II or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable

 

“Public Debt Rating” means, as of any date, the lowest rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Borrower.
For purposes of the foregoing, (a) if only one of S&P and Moody’s shall have in
effect a Public Debt Rating or if neither S&P nor Moody’s shall have in effect a
Public Debt Rating, the Applicable Margin will be set in accordance with Level 3
under the definition of “Applicable Margin”, as the case may be; (b) if the
ratings established by S&P and Moody’s shall fall within different levels, the
Applicable Margin shall be based upon the lower rating; (c) if any rating
established by S&P or Moody’s shall be changed, such change shall be effective
as of the date on which such change is first announced publicly by the rating
agency making such change; and (d) if S&P or Moody’s shall change the basis on
which ratings are established, each reference to the Public Debt Rating
announced by S&P or Moody’s, as the case may be, shall refer to the then
equivalent rating by S&P or Moody’s, as the case may be.

 

“PUHCA” means the Public Utility Holding Company Act of 1935, as amended.

 

“Qualifying Obligation” means an Obligation in an aggregate principal amount in
excess of $5,000,000.

 

“Quarterly Date” means the last Business Day of March, June, September and
December, commencing with March 31, 2004.

 

“Redeemable” means, with respect to any Equity Interest, any Debt or any other
right or Obligation, any such Equity Interest, Debt, right or Obligation that
(a) the issuer has undertaken to redeem at a fixed or determinable date or
dates, whether by operation of a sinking fund or otherwise, or upon the
occurrence of a condition not solely within the control of the issuer or (b) is
redeemable at the option of the holder.

 

“Reduction Amount” has the meaning specified in Section 2.06(b).

 

“Register” has the meaning specified in Section 8.07(e).

 

“Regulated Subsidiaries” means, collectively, MPC, PEC and WPPC and any of their
respective Subsidiaries.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Representatives” has the meaning specified in Section 8.12(a).

 

“Required Lenders” means, at any time, Lenders owed or holding at least a
majority in interest of the sum of the (a) Total Revolving Outstandings (with
the

 

29



--------------------------------------------------------------------------------

aggregate amount of each Lender’s risk participation and funded participation in
L/C Obligations being deemed “held” by such Lender for purposes of this
definition) (if any) at such time, plus (b) aggregate Unused Commitments at such
time, plus (c) the aggregate outstanding principal amount of the Term Advances
(if any) at such time, plus (d) the aggregate amount of the Term Commitments (if
any) at such time.

 

“Required Revolving Lenders” means, at any time, Revolving Lenders owed or
holding at least a majority in interest of the sum of the (a) Total Revolving
Outstandings (with the aggregate amount of each Lender’s risk participation and
funded participation in L/C Obligations being deemed “held” by such Lender for
purposes of this definition) (if any) at such time, plus (b) aggregate Unused
Commitments (if any) at such time.

 

“Responsible Officer” means, with respect to any Person, the president, any
vice-president, the treasurer or the Chief Financial Officer of such Person.

 

“Restricted Payments” means, with respect to any Person, any (a) dividends (in
cash or property), purchase, redemption, retirement, defeasance or other
acquisition for value of any of its Equity Interests now or hereafter
outstanding, (b) return of capital to its stockholders, partners or members (or
the equivalent Persons thereof) as such, (c) distribution of assets, Equity
Interests, obligations or securities to its stockholders, partners or members
(or the equivalent Persons thereof) as such, and (d) setting apart of money for
a sinking or other analogous fund for, or any purchase, redemption, retirement
or other acquisition of any Equity Interests in such Person.

 

“Revolving Advance” has the meaning specified in Section 2.01(a).

 

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Advances of the same Type, made by the Revolving Lenders.

 

“Revolving Commitment” means, as to each Revolving Lender, its obligation to:
(a) make a Revolving Advance to the Borrower pursuant to Section 2.01(a); and
(b) purchase participations in L/C Obligations pursuant to Section 2.01(d), in
an aggregate principal amount at any one time outstanding not to exceed the
amount set forth opposite such Revolving Lender’s name on Schedule II under the
caption “Revolving Commitment” or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

 

“Revolving Facility” means, at any time, the aggregate of the Revolving
Commitments at such time.

 

“Revolving Lender” means any Lender that has a Revolving Commitment.

 

“Revolving Note” means a promissory note of the Borrower payable to the order of
a Revolving Lender in substantially the form of Exhibit A-1, evidencing the
aggregate indebtedness of the Borrower to such Revolving Lender resulting from
Revolving Advances made by such Revolving Lender hereunder to the Borrower.

 

30



--------------------------------------------------------------------------------

“Scotia” has the meaning specified in the recital of parties to this Agreement.

 

“SEC” means the Securities and Exchange Commission.

 

“Senior Debt Obligations” means, without duplication, (a) the Obligations of the
Borrower to pay principal and interest on the Advances (including any interest
accruing after the filing of a petition with respect to, or the commencement of,
any Insolvency Proceeding, whether or not a claim for post-petition interest is
allowed in such proceeding), and (b) any and all commissions, fees, indemnities,
prepayment premiums, costs and expenses and other amounts payable to any Lender
Party under any Loan Document, including all renewals or extensions thereof;
provided that notwithstanding anything to the contrary in any Loan Document,
“Senior Debt Obligations” shall not include any Obligations of the Borrower owed
to any of its Affiliates.

 

“Single-Employer Plan” means a single-employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Borrower or
any of its Subsidiaries or any ERISA Affiliate and no Person other than the
Borrower, its Subsidiaries and the ERISA Affiliates or (b) was so maintained and
in respect of which the Borrower, any of its Subsidiaries or any ERISA Affiliate
could have liability under Section 4069 of ERISA in the event such plan has been
or were to be terminated.

 

“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the fair value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured, (c) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay such debts and liabilities as
they mature and (d) such Person is not engaged in business or a transaction, and
is not about to engage in business or a transaction, for which such Person’s
property would constitute an unreasonably small capital. The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

 

“Springdale Credit Agreement” has the meaning specified in Preliminary Statement
(2) of this Agreement.

 

“SPV” shall have the meaning provided in Section 8.07(h).

 

“Standby Letter of Credit” means any Letter of Credit issued under this
Agreement, other than a Trade Letter of Credit.

 

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power

 

31



--------------------------------------------------------------------------------

upon the occurrence of any contingency), (b) the interest in the capital or
profits of such partnership, joint venture or limited liability company or (c)
the beneficial interest in such trust or estate is at the time directly or
indirectly owned or controlled by such Person, by such Person and one or more of
its other Subsidiaries or by one or more of such Person’s other Subsidiaries.

 

“Surviving Debt” means Debt of the Borrower and its Subsidiaries outstanding
immediately prior to giving effect to the Transactions.

 

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.

 

“Tax Allocation Agreement” means the Tax Allocation Agreement, dated as of July
1, 2003, by and among the Borrower and its Subsidiaries.

 

“Taxes” has the meaning specified in Section 2.13(a).

 

“Term Advance” has the meaning specified in Section 2.01(b).

 

“Term Borrowing” means the borrowing consisting of simultaneous Term Advances of
the same Type, made by the Term Lenders.

 

“Term Commitment” means, as to each Term Lender, its obligation to make a Term
Advance to the Borrower pursuant to Section 2.01(b), in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term Lender’s name on Schedule II under the caption “Term Commitment” or in
the Assignment and Assumption pursuant to which such Term Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

 

“Term Facility” means, at any time, the aggregate of the Term Commitments at
such time.

 

“Term Lender” means any Lender that has a Term Commitment.

 

“Term Note” means a promissory note of the Borrower payable to the order of a
Term Lender in substantially the form of Exhibit A-2, evidencing the aggregate
indebtedness of the Borrower to such Term Lender resulting from Term Advances
made by such Term Lender hereunder to the Borrower.

 

“Termination Event” means an event described in Section 4042(a) of ERISA.

 

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Advances and all L/C Obligations.

 

“Trade Letter of Credit” means any Letter of Credit that is issued under this
Agreement for the benefit of a supplier of goods or services to the Borrower or
any of its Subsidiaries to effect payment for such goods or services, the
conditions to drawing under which include the presentation to the Issuing Bank.

 

32



--------------------------------------------------------------------------------

“Transaction Documents” means the Loan Documents and the AESC Loan Documents.

 

“Transactions” means (a) the Transfer, (b) the incurrence or continuation of
Debt by AESC under the AESC Term B Credit Agreement, the AESC Term C Credit
Agreement and the refinancing of certain of the AESC Existing Debt with the
proceeds of the advances thereunder and available cash from operations, (c) the
refinancing of Debt outstanding under the Existing Credit Agreement with the
proceeds under this Agreement, (d) the replacement of the Existing L/Cs with
Letters of Credit issued under this Agreement, and (e) the other transactions
contemplated by the Transaction Documents.

 

“Transfer” has the meaning specified in Preliminary Statement (3) of this
Agreement.

 

“Type” refers to the distinction between Advances bearing interest at the Base
Rate and Advances bearing interest at the Eurodollar Rate.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(b)(i).

 

“Unused Commitment” means, with respect to any Lender at any time, (a) such
Revolving Lender’s Commitment at such time minus (b) such Revolving Lender’s Pro
Rata Share of the Total Revolving Outstandings.

 

“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.

 

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

 

“WPPC” means West Penn Power Company, a Pennsylvania corporation.

 

SECTION 1.02. Principles of Interpretation. (a) Except to the extent expressly
provided to the contrary in this Agreement or to the extent that the context
otherwise requires, in this Agreement and the other Loan Documents:

 

(i) the table of contents and Article and Section headings are for convenience
only and shall not affect the interpretation of any Loan Document;

 

(ii) references to any document, instrument or agreement, including any Loan
Document, shall include (i) all exhibits, annexes, schedules, appendices or
other attachments thereto and (ii) all documents, instruments or agreements
issued or executed in replacement thereof;

 

33



--------------------------------------------------------------------------------

(iii) references to a document or agreement, including any Loan Document, shall
be deemed to include any amendment, restatement, modification, supplement or
replacement thereto entered into in accordance with the terms thereof and the
terms of the Loan Documents;

 

(iv) the words “include”, “includes” and “including” are not limiting;

 

(v) references to any Person shall include such Person’s successors and
permitted assigns (and in the case of any Governmental Authority, any Person
succeeding to such Governmental Authority’s functions and capacities);

 

(vi) the words “hereof”, “herein” and “hereunder” and words of similar import
when used in any Loan Document shall refer to such Loan Document as a whole and
not to any particular provision of such Loan Document;

 

(vii) references to “days” shall mean calendar days;

 

(viii) the singular includes the plural and the plural includes the singular;

 

(ix) references to Applicable Law, generally, shall mean Applicable Law as in
effect from time to time, and references to any specific Applicable Law shall
mean such Applicable Law, as amended, modified or supplemented from time to
time, and any Applicable Law successor thereto;

 

(x) in the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including” and the words “to”
and “until” each mean “to but excluding”; and

 

(xi) any reference in this Agreement or any other Loan Document to an Article,
Section, Schedule, Appendix or Exhibit is to the article or section of, or a
schedule, appendix or exhibit to, this Agreement or such other Loan Document, as
the case may be, unless otherwise indicated, and the Schedules, Appendices and
Exhibits to this Agreement or any other Loan Document shall be deemed
incorporated by reference into this Agreement or such other Loan Document, as
the case may be.

 

(b) This Agreement, the Schedules and Exhibits hereto and the other Loan
Documents are the result of negotiations among the parties hereto and their
respective counsel. Accordingly, this Agreement, the Schedules and Exhibits
hereto and the other Loan Documents shall be deemed the product of all parties
hereto or thereto, as the case may be, and no ambiguity in this Agreement, the
Schedules and Exhibits hereto or any Loan Document shall be construed in favor
of or against the Borrower, the Administrative Agent, any Arranger Party or any
Lender that is a party hereto.

 

(c) All accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered

 

34



--------------------------------------------------------------------------------

hereunder shall be prepared, in accordance with generally accepted accounting
principles as in effect from time to time, applied on a basis consistent (except
for changes concurred in by the Borrower’s independent public accountants) with
the most recent audited consolidated financial statements of the Borrower and
its Subsidiaries delivered to the Lenders (“GAAP”); provided that, if the
Borrower notifies the Administrative Agent that the Borrower wishes to amend any
covenant in Section 5.04 to eliminate the effect of any change in generally
accepted accounting principles on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend Section 5.04 for such purpose), then the Borrower’s compliance with such
covenant shall be determined on the basis of generally accepted accounting
principles in effect immediately before the relevant change in generally
accepted accounting principles became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Borrower
and the Required Lenders.

 

SECTION 1.03. Determination of Material Adverse Change and Material Adverse
Effect, Etc. Determinations of materiality generally and determinations as to
whether any fact, event, circumstance, conditions or occurrence constitutes (or
could reasonably be expected to constitute) a Material Adverse Effect or a
Material Adverse Change to the extent such determination is made by reference to
the audited financial statements of the Borrower which are subject to a “going
concern” qualification by the Borrower’s auditors shall be made without taking
into account or giving effect to such “going concern” opinion.

 

SECTION 1.04. Letter of Credit. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to mean
the maximum face amount of such Letter of Credit after giving effect to all
increases thereof contemplated by such Letter of Credit or the Issuer Documents
related thereto, whether or not such maximum face amount is in effect at such
time.

 

ARTICLE II

 

AMOUNTS AND TERMS OF THE ADVANCES

AND LETTERS OF CREDIT

 

SECTION 2.01. The Advances. (a) Revolving Advance. Each Revolving Lender
severally agrees, on the terms and conditions hereinafter set forth, to make
advances (each a “Revolving Advance”) to the Borrower from time to time on any
Business Day during the period from the date hereof until the Final Maturity
Date in an amount for each such Revolving Advance not to exceed such Revolving
Lender’s Unused Commitment at such time; provided that after giving effect to
any Revolving Borrowing, (i) the Total Revolving Outstandings shall not exceed
the sum of the Revolving Facility, and (ii) the aggregate Outstanding Amount of
the Revolving Advances of any Revolving Lender plus such Revolving Lender’s Pro
Rata Share of the Outstanding Amount of all L/C Obligations shall not exceed
such Revolving Lender’s Revolving Commitment. Each Revolving Borrowing shall be
in an aggregate amount of $2,000,000 or an integral multiple of $1,000,000 in
excess thereof (other than a Revolving Borrowing the proceeds of which shall be
used solely to repay or prepay in full any L/C Borrowing) and shall consist of
Revolving Advances of the same Type made simultaneously by the Revolving Lenders
ratably according to their Revolving Commitments. Within the limits of each
Revolving Lender’s Unused Commitment in effect from time to time, the Borrower
may borrow under this Section 2.01(a), prepay pursuant to Section 2.06 and
reborrow under this Section 2.01(a).

 

35



--------------------------------------------------------------------------------

(b) Term Advance. Each Term Lender severally agrees, on the terms and conditions
hereinafter set forth, to make a single advance (each a “Term Advance”) to the
Borrower on the Closing Date in an amount for each such Term Advance not to
exceed such Term Lender’s Term Commitment. The Term Borrowing shall consist of
Term Advances of the same Type made simultaneously by the Term Lenders on the
Closing Date ratably according to their Term Commitments. Amounts borrowed under
this Section 2.01(b) and repaid or prepaid may not reborrowed.

 

(c) Issuance of Letters of Credit in Replacement of Existing L/Cs. The Borrower
hereby requests L/C Credit Extensions from the Initial Issuing Bank on the
Closing Date to replace the Existing L/Cs, and the Initial Issuing Bank hereby
agrees that upon fulfillment of the conditions set forth in Section 3.01 it will
issue, on the Closing Date, Letters of Credit for the account of the Borrower or
its Subsidiaries in replacement of the Existing L/Cs. The Borrower shall have
the right to request the Initial Issuing Bank to amend, modify, supplement or
extend the terms of any of the Existing L/Cs in such Letter of Credit issued in
replacement thereof if such amendment, modification, supplement is in accordance
with the terms set forth in this Agreement. The issuance of the Letters of
Credit in replacement of the Existing L/Cs on the Closing Date shall be subject
to delivery by the Borrower to the Initial Issuing Bank of such duly executed
Letter of Credit Application with respect thereto as the Initial Issuing Bank
may request, and payment of the Initial Issuing Bank’s fees with respect thereto
pursuant to Section 2.08(b).

 

(d) The Letters of Credit. (i) Subject to the terms and conditions set forth
herein, (A) each Issuing Bank agrees, in reliance upon the agreements of the
other Revolving Lenders set forth in Section 2.03, (1) from time to time on any
Business Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to make L/C Credit Extensions for the account of the Borrower
or its Subsidiaries, and to amend or extend Letters of Credit previously issued
by it, in accordance with Section 2.03(a)(i) and (ii), and (2) to honor drawings
under the Letters of Credit; and (B) the Revolving Lenders severally agree to
participate in Letters of Credit issued for the account of the Borrower or its
Subsidiaries and any L/C Borrowings thereunder; provided that after giving
effect to any L/C Credit Extension with respect to any Letter of Credit, (x) the
Total Revolving Outstandings shall not exceed the Revolving Facility, (y) the
aggregate Outstanding Amount of the Revolving Advances of any Revolving Lender,
plus such Revolving Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations, shall not exceed such Revolving Lender’s Revolving Commitment, and
(z) the Outstanding Amount of the L/C Obligations shall not exceed the Letter of
Credit Sublimit. Each request by the Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrower that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.

 

36



--------------------------------------------------------------------------------

(ii) No Issuing Bank shall issue any Letter of Credit if the expiry date of such
requested Letter of Credit would occur after the Letter of Credit Expiration
Date, unless all the Revolving Lenders have approved such expiry date.

 

(iii) No Issuing Bank shall be under any Obligation to make any L/C Credit
Extension if:

 

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit, or any Applicable Law to such Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or request
that the Issuing Bank refrain from, the issuance of Letters of Credit generally
or such Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such Issuing Bank is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such Issuing Bank in good faith deems material to it;

 

(B) the making of such L/C Credit Extension would violate any Applicable Laws;

 

(C) except as otherwise agreed by the Administrative Agent and such Issuing
Bank, such Letter of Credit is in an initial face amount less than $100,000;

 

(D) such L/C Credit Extension is to be denominated in a currency other than
Dollars;

 

(E) such L/C Credit Extension contains any provisions for automatic
reinstatement of the stated amount after any L/C Borrowing thereunder; or

 

(F) a default of any Revolving Lender’s obligations to fund under Section 2.03
exists, unless such Issuing Bank has entered into satisfactory arrangements with
the Borrower or such Revolving Lender to eliminate such Issuing Bank’s risk with
respect to such Revolving Lender.

 

(iv) No Issuing Bank shall amend any Letter of Credit if such Issuing Bank would
not be permitted at such time to make such L/C Credit Extension in its amended
form under the terms hereof.

 

(v) No Issuing Bank shall be under the obligation to amend any Letter of Credit
if (A) such Issuing Bank would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

SECTION 2.02. Making the Advances. (a) Except as otherwise provided in Section
2.03, each Borrowing shall be made on notice given by the Borrower not later
than

 

37



--------------------------------------------------------------------------------

10:00 a.m. (New York City time) on the third Business Day prior to the date of
the proposed Borrowing in the case of a Borrowing consisting of Eurodollar Rate
Advances, or on the date of the proposed Borrowing in the case of a Borrowing
consisting of Base Rate Advances, to the Administrative Agent, which shall give
to each Lender prompt notice thereof by telecopier or electronic mail. Each such
notice of a Borrowing (a “Notice of Borrowing”) shall be by telephone, confirmed
immediately in writing, or telecopier or electronic mail, in substantially the
form of Exhibit B, specifying therein (i) the identity of the Borrower and (ii)
requested (A) date of such Borrowing, (B) Type of Advances comprising such
Borrowing, (C) aggregate amount of such Borrowing and (D) in the case of a
Borrowing consisting of Eurodollar Rate Advances, initial Interest Period for
each such Advance. Each Lender shall, before 12:00 noon (New York City time) on
the date of such Borrowing, make available for the account of its Applicable
Lending Office to the Administrative Agent at the Administrative Agent’s
Account, in immediately available funds, such Lender’s ratable portion of such
Borrowing in accordance with the respective Commitment of such Lender under the
applicable Facility and the other Appropriate Lenders. After the Administrative
Agent’s receipt of such funds and upon fulfillment of the applicable conditions
set forth in Article III, the Administrative Agent shall (i) with respect to the
Initial Borrowing, directly apply such funds for the account of the Borrower to
the repayment of the Existing AYE Debt, and (ii) with respect to subsequent
Revolving Borrowings, make such funds available to the Borrower, by crediting
its Borrower’s Account.

 

(b) Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrower may not select Eurodollar Rate Advances for any Borrowing if the
aggregate amount of such Borrowing is less than $2,000,000 or if the obligation
of the Lenders to make Eurodollar Rate Advances shall then be suspended pursuant
to Section 2.10 or 2.11 and (ii) the Advances may not be outstanding as part of
more than four separate Revolving Borrowings and the Term Advances may not be
outstanding as part of more than one Borrowing.

 

(c) Each Notice of Borrowing shall be irrevocable and binding on the Borrower.
In the case of any Borrowing that the Borrower has specified in the related
Notice of Borrowing is to be comprised of Eurodollar Rate Advances, the Borrower
shall indemnify each Appropriate Lender against any loss, cost or expense
incurred by such Lender as a result of any failure to fulfill on or before the
date specified in such Notice of Borrowing for such Borrowing the applicable
conditions set forth in Article III, including any loss (including loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Advance to be made by such Lender as part of such Borrowing when such Advance,
as a result of such failure, is not made on such date.

 

(d) Subject to the Administrative Agent giving prompt notice of the relevant
Notice of Borrowing received by the Administrative Agent to the Term Lenders or
the Revolving Lenders, as the case may be, unless the Administrative Agent shall
have received notice from an Appropriate Lender prior to the date of the
Borrowing requested under such Notice of Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s ratable portion of such
Borrowing, the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the date of such Borrowing in
accordance with subsection (a) of this Section 2.02 and the Administrative Agent
may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. If and to the extent that such Lender shall not have so
made such ratable portion available to the Administrative Agent,

 

38



--------------------------------------------------------------------------------

such Lender and the Borrower severally agree to repay or pay to the
Administrative Agent forthwith on demand such corresponding amount and to pay
interest thereon, for each day from the date such amount is made available to
the Borrower until the date such amount is repaid or paid to the Administrative
Agent, at (i) in the case of the Borrower, the interest rate applicable at such
time under Section 2.07 to Advances comprising such Borrowing and (ii) in the
case of such Lender, the Federal Funds Rate. If such Lender shall pay to the
Administrative Agent such corresponding amount, such amount so paid shall
constitute such Lender’s Advance as part of such Borrowing for all purposes.

 

(e) The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

 

SECTION 2.03. Issuance of Letters of Credit; Drawings and Reimbursements;
Auto-Extension Letters of Credit; Funding of Participations. (a) Procedures for
Issuance and Amendment of Letters of Credit; Auto-Extension Letters of Credit.
(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to an Issuing Bank (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by such Issuing Bank and the
Administrative Agent not later than 10:00 a.m. at least one (1) Business Day (or
such later date and time as the Administrative Agent and the Issuing Bank may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the respective Issuing Bank:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as such Issuing Bank may require. In the
case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the Issuing Bank (A) the Letter of Credit to be amended; (B) the proposed date
of amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as such Issuing Bank may require.
Additionally, the Borrower shall furnish to each Issuing Bank and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as each such Issuing Bank or the Administrative Agent may require.

 

(ii) Promptly after receipt of any Letter of Credit Application, the Issuing
Bank will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, such Issuing Bank will provide the
Administrative Agent with a copy thereof. Unless such Issuing Bank has received
written notice from any Revolving Lender, the Administrative Agent or the
Borrower, at least one (1) Business Day prior to

 

39



--------------------------------------------------------------------------------

the requested date of issuance or amendment of the applicable Letter of Credit,
that one or more applicable conditions contained in Article III shall not then
be satisfied, then, subject to the terms and conditions hereof, such Issuing
Bank shall, on the requested date, make an L/C Credit Extension for the account
of the Borrower (or the applicable Subsidiary) or enter into the applicable
amendment, as the case may be, in each case in accordance with such Issuing
Bank’s usual and customary business practices. Immediately upon the making of
each L/C Credit Extension, each Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from such Issuing Bank a
risk participation in such L/C Credit Extension in an amount equal to the
product of such Revolving Lender’s Pro Rata Share times the amount of such L/C
Credit Extension.

 

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the Issuing Bank may, in its sole and absolute discretion, agree to
make an L/C Credit Extension that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such Issuing Bank to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) or upon notice to such Issuing Bank by the Administrative
Agent or the Borrower of an Insolvency Proceeding with respect to the Borrower
or any of its Subsidiaries, by giving prior notice to the beneficiary thereof
not later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by such Issuing Bank, the Borrower shall not be required to
make a specific request to such Issuing Bank for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Lenders shall be
deemed to have authorized (but may not require) such Issuing Bank to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that such Issuing Bank
shall not permit any such extension if (A) such Issuing Bank has determined that
it would not be permitted, or would have no obligation at such time to issue
such Letter of Credit in its revised form (as extended) under the terms hereof
(by reason of the provisions of Sections 2.01(d)(i) and 2.01(d)(ii) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Revolving Lenders have elected not to permit such extension or (2) from the
Administrative Agent or any Revolving Lender that one or more of the applicable
conditions specified in Section 3.02 is not then satisfied, and in each such
case directing such Issuing Bank not to permit such extension.

 

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, such Issuing Bank will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment thereof.

 

(b) Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the Issuing Bank shall notify the Borrower and the
Administrative Agent thereof. Not later than 11:00 a.m. on the date of any
payment by such Issuing Bank under a Letter of Credit

 

40



--------------------------------------------------------------------------------

(each such date, an “Honor Date”), the Borrower shall reimburse such Issuing
Bank through the Administrative Agent in an amount equal to the amount of such
drawing. If the Borrower fails to so reimburse such Issuing Bank by such time,
the Administrative Agent shall promptly notify each Revolving Lender of the
Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”),
and the amount of such Revolving Lender’s Pro Rata Share thereof. In such event,
the Borrower shall be deemed to have requested a Revolving Borrowing of Base
Rate Advances to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.01 for the principal amount of Base Rate Advances, but subject to the
amount of the unutilized portion of the Revolving Commitments and the conditions
set forth in Section 3.02 (other than the delivery of a Notice of Borrowing).
Any notice given by such Issuing Bank or the Administrative Agent pursuant to
this Section 2.03(b) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

 

(ii) Each Revolving Lender (including the Revolving Lender acting as Issuing
Bank) shall upon any notice pursuant to Section 2.03(b)(i) make funds available
to the Administrative Agent for the account of such Issuing Bank at the
Administrative Agent’s Account in an amount equal to its Pro Rata Share of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(b)(iii), each Revolving Lender that so makes funds available shall
be deemed to have made a Base Rate Advance to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to such Issuing Bank.

 

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Borrowing of Base Rate Advances because the conditions set forth in
Section 3.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the Issuing Bank an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at a
rate equal to the Applicable Margin plus 2% per annum. In such event, each
Revolving Lender’s payment to the Administrative Agent for the account of such
Issuing Bank pursuant to Section 2.03(b)(ii) shall be deemed payment in respect
of its participation in such L/C Borrowing and shall constitute an L/C Advance
from such Revolving Lender in satisfaction of its participation obligation under
this Section 2.03.

 

(iv) Until each Revolving Lender funds its Revolving Advance or L/C Advance
pursuant to this Section 2.03(b) to reimburse such Issuing Bank for any amount
drawn under any Letter of Credit, interest in respect of such Revolving Lender’s
Pro Rata Share of such drawing shall be solely for the account of such Issuing
Bank.

 

(v) Each Revolving Lender’s obligation to make Revolving Advances or L/C
Advances to reimburse any Issuing Bank for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(b), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Revolving
Lender may have against the Issuing Bank,

 

41



--------------------------------------------------------------------------------

the Borrower or any other Person for any reason whatsoever; (B) the occurrence
or continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing. No such making of an L/C Advance
shall relieve or otherwise impair the obligation of the Borrower to reimburse
any Issuing Bank for the amount of any payment made by the Issuing Bank under
any Letter of Credit, together with interest as provided herein.

 

(vi) If any Revolving Lender fails to make available to the Administrative Agent
for the account of any Issuing Bank any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this Section 2.03(b) by
the time specified in Section 2.03(b)(ii), such Issuing Bank shall be entitled
to recover from such Revolving Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such Issuing Bank at a rate per annum equal to the Federal Funds Rate from
time to time in effect. A certificate of such Issuing Bank submitted to any
Revolving Lender (through the Administrative Agent) with respect to any amounts
owing under this Section 2.03(b)(vi) shall be conclusive absent manifest error.

 

(c) Repayment of Participations. (i) At any time after an Issuing Bank has made
a payment under any Letter of Credit and has received from any Revolving Lender
such Revolving Lender’s L/C Advance in respect of such payment in accordance
with Section 2.03(b), if the Administrative Agent receives for the account of
such Issuing Bank any payment in respect of the related Unreimbursed Amount or
interest thereon (whether directly from the Borrower or otherwise, including
proceeds of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Revolving Lender its Pro Rata Share
thereof (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Revolving Lender’s L/C Advance was
outstanding) in the same funds as those received by the Administrative Agent.

 

(ii) If any payment received by the Administrative Agent for the account of an
Issuing Bank pursuant to Section 2.03(b)(i) is required to be returned under any
of the circumstances described in Section 7.10 (including pursuant to any
settlement entered into by such Issuing Bank in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of such Issuing
Bank its Pro Rata Share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Revolving Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect.

 

(d) Role of Issuing Bank. Each Revolving Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, each Issuing Bank shall not have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by any Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
Issuing Bank, the Administrative Agent nor any of the respective correspondents,
participants or assignees of such Issuing Bank shall be liable to any Revolving
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the

 

42



--------------------------------------------------------------------------------

Revolving Lenders or the Required Revolving Lenders, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the Issuing Bank, the Administrative Agent, nor any of the
respective correspondents, participants or assignees of such Issuing Bank, shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(j); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against an Issuing Bank,
and such Issuing Bank may be liable to the Borrower, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by such Issuing
Bank’s willful misconduct or gross negligence or such Issuing Bank’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, an Issuing Bank may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and such Issuing Bank shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

 

(e) Cash Collateral. Upon the occurrence and during the continuance of any Event
of Default, at the request of the Administrative Agent, (i) if an Issuing Bank
has honored any full or partial drawing request under any Letter of Credit and
such drawing has resulted in a L/C Borrowing, or (ii) if, as of the Letter of
Credit Expiration Date, any Letter of Credit for any reason remains outstanding
and partially or wholly undrawn, the Borrower shall immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations (in an amount
equal to such Outstanding Amount determined as of the date of such L/C Borrowing
or the Letter of Credit Expiration Date, as the case may be). The Borrower
hereby grants to the Administrative Agent, for the benefit of each Issuing Bank
and the Revolving Lenders, a security interest in all such cash, deposit
accounts and all balances held in the Cash Collateral Account and all proceeds
of the foregoing. Upon the drawing of any Letter of Credit for which funds are
on deposit as Cash Collateral, such funds shall be applied, to the extent
permitted under Applicable Law, to reimburse each Issuing Bank.

 

(f) Applicability of ISP and UCP. Unless otherwise expressly agreed by an
Issuing Bank and the Borrower upon issuing an L/C Credit Extension (including
any such agreement applicable to Existing L/Cs), (i) the rules of the ISP shall
apply to each Standby Letter of Credit, and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance shall apply to each
Trade Letter of Credit.

 

(g) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

 

43



--------------------------------------------------------------------------------

(h) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the Issuing Bank hereunder for any and all drawings under such Letter
of Credit. The Borrower hereby acknowledges that the L/C Credit Extensions for
the account of Subsidiaries inures to the benefit of the Borrower, and that the
Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

 

(i) Letter of Credit Reports. Each Issuing Bank shall furnish (A) to the
Administrative Agent on the first Business Day of each week a written report
summarizing issuance and expiration dates of L/C Credit Extensions issued during
the previous week and drawings during such week under each Letter of Credit, (B)
to each Revolving Lender on the first Business Day of each month a written
report summarizing issuance and expiration dates of L/C Credit Extensions issued
during the preceding month and drawings during such month under each Letter of
Credit and (C) to the Administrative Agent and each Revolving Lender on the
first Business Day of each calendar quarter a written report setting forth the
average daily aggregate L/C Obligations during the preceding calendar quarter of
all Letters of Credit.

 

(j) Obligations Absolute. The obligation of the Borrower to reimburse each
Issuing Bank for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

 

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

 

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), such Issuing Bank or any
other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

(iv) any payment by such Issuing Bank under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such Issuing Bank under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit; or

 

44



--------------------------------------------------------------------------------

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it pursuant to Section 2.03(a)(iv) and,
in the event of any claim of noncompliance with the Borrower’s instructions or
other irregularity, the Borrower will immediately notify the Issuing Bank. The
Borrower shall be conclusively deemed to have waived any such claim against the
Issuing Bank and its correspondents unless such notice is given as aforesaid.

 

SECTION 2.04. Repayment of Advances. The Borrower shall repay to the
Administrative Agent for the ratable account of the Lenders on the Final
Maturity Date the aggregate principal amount of all Advances made to the
Borrower and which are then outstanding.

 

SECTION 2.05. Termination or Reduction of the Commitments. (a) Optional. The
Borrower may, upon at least 10 Business Days’ notice to the Administrative
Agent, terminate in whole or reduce in part the unused portion of the Revolving
Commitments, the Term Commitments and the Letter of Credit Sublimit; provided
that (i) each partial reduction of a Facility shall be in an aggregate amount of
$5,000,000 or an integral multiple of $1,000,000 in excess thereof and (ii) each
partial reduction of a Facility shall be made ratably among the Appropriate
Lenders in accordance with their respective Commitments with respect to such
Facility.

 

(b) Mandatory. (i) The Revolving Facility shall be automatically and permanently
reduced on each date on which the prepayment of Revolving Advances outstanding
thereunder is required to be made pursuant to Section 2.06(b) by an amount equal
to the applicable Reduction Amount. If after giving effect to any reduction or
termination of the Revolving Commitments pursuant to this Section 2.05(b), the
Letter of Credit Sublimit exceeds the Revolving Facility, such Letter of Credit
Sublimit shall be automatically reduced by the amount of such excess.

 

(ii) All unused Term Commitments shall terminate on the earlier to occur of (a)
5:00 p.m. on the Closing Date, (b) the termination in full of the Term
Commitments pursuant to Section 2.05(a), or (c) the termination of the Term
Commitments in accordance with Section 6.01.

 

(iii) The Revolving Commitments shall terminate on the earlier to occur of (a)
5:00 p.m. on the Final Maturity Date, (b) the termination in full of the
Revolving Commitments pursuant to Section 2.05(a), (c) the termination in full
of the Revolving Commitments pursuant to Section 2.05(b)(i), or (d) the
termination of the Revolving Commitments in accordance with Section 6.01.

 

SECTION 2.06. Prepayments. (a) Optional. The Borrower may, with respect to
Advances made to it, upon at least one Business Day’s notice in the case of Base
Rate Advances and three Business Days’ notice in the case of Eurodollar Rate
Advances, in each case to the

 

45



--------------------------------------------------------------------------------

Administrative Agent stating the proposed date and aggregate principal amount of
the prepayment, and if such notice is given the Borrower shall, prepay the
outstanding aggregate principal amount of the Advances comprising part of the
same Borrowing in whole or ratably in part, together with accrued interest to
the date of such prepayment on the aggregate principal amount prepaid; provided
that (i) each partial prepayment shall be in an aggregate principal amount of
$5,000,000 or an integral multiple of $1,000,000 in excess thereof and (ii) if
any prepayment of a Eurodollar Rate Advance is made on a date other than the
last day of an Interest Period for such Advance, the Borrower shall also pay any
amounts owing pursuant to Section 8.04(d).

 

(b) Mandatory. Upon any sale, transfer or other disposition of any assets or
property by the Borrower or any Regulated Subsidiary, the Borrower shall prepay
an aggregate principal amount of the Advances equal to 100% of the Net Cash
Proceeds received therefrom promptly upon receipt thereof by the Borrower or
such Regulated Subsidiary; provided that the foregoing shall not apply to (i)
any sale, transfer or other disposition of any asset or property of the Borrower
or any Regulated Subsidiary permitted under Sections 5.02(e)(i) through
5.02(e)(v), 5.02(e)(vii) or 5.02(e)(viii) or (ii) any Equity Interests in, or
assets or property of, Mountaineer Gas; provided further notwithstanding the
foregoing, the Borrower and its Regulated Subsidiaries shall be entitled to
retain the first $100,000,000 of Net Cash Proceeds from any other sale, transfer
or other disposition in respect of any of the assets or property of the Borrower
or its Regulated Subsidiaries received by the Borrower and its Regulated
Subsidiaries in the aggregate and shall not be required to repay Term Advances,
L/C Borrowings or Revolving Advances or Cash Collateralize L/C Obligations
pursuant to this Section 2.06(b) with such proceeds. Prepayments pursuant to
this Section 2.06(b) shall be applied first, to repay Term Advances outstanding
at such time until all such Term Advances are paid in full, second, to repay L/C
Borrowings outstanding at such time until all such L/C Borrowings are paid in
full, third, to repay Revolving Advances outstanding at such time until all such
Revolving Advances are paid in full, fourth, to Cash Collateralize the L/C
Obligations (the sum of such prepayment amounts and Cash Collateralization
amounts being the “Reduction Amount”).

 

(c) Other Amounts. Concurrently with any prepayment of Advances under this
Section 2.06 by the Borrower, the Borrower shall pay to the applicable Lender or
Issuing Bank, all accrued fees, costs and expenses, accrued interest thereon, if
any, and any other amounts due under the Loan Documents in respect of the
principal amount of the Advances or L/C Borrowings so prepaid, including,
without limitation, pursuant to Section 8.04(e).

 

SECTION 2.07. Interest. (a) Scheduled Interest. The Borrower shall pay interest
on the unpaid principal amount of each Advance made to it and owing to each
Lender from the date of such Advance until such principal amount shall be paid
in full, at the following rates per annum:

 

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (A) the Base Rate in
effect from time to time plus (B) the Applicable Margin in effect from time to
time, payable in arrears each Quarterly Date during such periods and on the date
such Base Rate Advance shall be Converted or paid in full.

 

46



--------------------------------------------------------------------------------

(ii) Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurodollar Rate for such
Interest Period for such Advance plus (B) the Applicable Margin in effect on the
first day of such Interest Period, payable in arrears on the last day of such
Interest Period and, if such Interest Period has a duration of more than three
months, on such day that occurs during such Interest Period every three months
from the date of such Interest Period and on the date such Eurodollar Rate
Advance shall be Converted or paid in full.

 

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default, the Borrower shall pay interest on (i) the unpaid principal amount
of each Advance owing to each Lender, payable in arrears on the dates referred
to in clause (a)(i) or (a)(ii) above and on demand, at a rate per annum equal at
all times to 2% per annum above the rate per annum required to be paid on such
Advance pursuant to clause (a)(i) or (a)(ii) above and (ii) to the fullest
extent permitted by law, the amount of any interest, fee or other amount payable
under the Loan Documents that is not paid by it when due, from the date such
amount shall be due until such amount shall be paid in full, payable in arrears
on the date such amount shall be paid in full and on demand, at a rate per annum
equal at all times to 2% per annum above the rate per annum required to be paid,
in the case of interest, on the Type of Advance on which such interest has
accrued pursuant to clause (a)(i) or (a)(ii) above and, in all other cases, on
Base Rate Advances pursuant to clause (a)(i) above.

 

(c) Notice of Interest Period and Interest Rate. Promptly after receipt of a
Notice of Borrowing pursuant to Section 2.02(a), a Notice of
Conversion/Continuation pursuant to Section 2.10(a)(ii) or a notice of selection
of an Interest Period pursuant to the terms of the definition of “Interest
Period”, in each case, from the Borrower, the Administrative Agent shall give
notice to the Borrower and each Lender of the applicable Interest Period and the
applicable interest rate determined by the Administrative Agent for purposes of
clause (a)(i) or (a)(ii) above.

 

SECTION 2.08. Fees. (a) Commitment Fee. The Borrower shall pay to the
Administrative Agent for the account of the Revolving Lenders a commitment fee
from the date hereof in the case of each Initial Lender holding a Revolving
Commitment and from the effective date specified in the Assignment and
Acceptance pursuant to which it became a Revolving Lender in the case of each
other Revolving Lender until the Final Maturity Date, commencing on the Closing
Date, and payable quarterly in arrears on the first Business Day after the end
of each Quarterly Date and on the Final Maturity Date, at the rate of 0.50% per
annum on the sum of the average daily Unused Commitment of such Revolving Lender
during such fiscal quarter.

 

(b) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Lender in accordance with its Pro Rata Share a
Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit
equal to the Applicable Margin times the daily maximum amount available to be
drawn under such Letter of Credit (whether or not such maximum amount is then in
effect under such Letter of Credit). Letter of Credit Fees shall be (i) computed
on a quarterly basis in arrears and (ii) due and payable on the first Business
Day after the end of each Quarterly Date, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on

 

47



--------------------------------------------------------------------------------

demand. If there is any change in the Applicable Margin during any quarter, the
daily maximum amount of each Letter of Credit shall be computed and multiplied
by the Applicable Margin separately for each period during such quarter that
such Applicable Margin was in effect. Notwithstanding anything to the contrary
contained herein, upon the request of the Required Revolving Lenders, while any
Default exists, all Letter of Credit Fees shall accrue at the Applicable Margin
plus 2%.

 

(c) Fronting Fee and Documentary and Processing Charges Payable to Issuing Bank,
Etc. The Borrower shall pay directly to the relevant Issuing Bank for its own
account a fronting fee with respect to each Letter of Credit in the amount equal
to 0.35% of the L/C Obligations (whether or not such maximum amount is then in
effect under such Letter of Credit) (the “Fronting Fee”). The Fronting Fee shall
be computed on a quarterly basis in arrears and shall be due and payable on each
Quarterly Date, commencing with the first such date to occur after the issuance
of such Letter of Credit, on the Letter of Credit Expiration Date and thereafter
on demand. In addition, the Borrower shall pay directly to the Issuing Bank for
its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of such Issuing Bank
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

 

(d) Agent Fees. The Borrower shall pay to the Administrative Agent for their own
account such fees as may from time to time be agreed between the Borrower and
the Administrative Agent.

 

SECTION 2.09. Illegality. Notwithstanding any other provision of this Agreement,
if the introduction of or any change in or in the interpretation of any law or
regulation shall make it unlawful, or any central bank or other Governmental
Authority shall assert that it is unlawful, for any Lender or its Eurodollar
Lending Office to perform its obligations hereunder to make Eurodollar Rate
Advances or to continue to fund or maintain Eurodollar Rate Advances hereunder,
then, on notice thereof and demand therefor by such Lender to the Borrower
through the Administrative Agent, (i) each Eurodollar Rate Advance will
automatically, upon such demand, Convert into a Base Rate Advance and (ii) the
obligation of the Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended until the Administrative Agent shall notify the
Borrower that such Lender has determined that the circumstances causing such
suspension no longer exist; provided that, before making any such demand, such
Lender agrees to use reasonable efforts (consistent with its internal policy and
legal and regulatory restrictions) to designate a different Eurodollar Lending
Office if the making of such a designation would allow such Lender or its
Eurodollar Lending Office to continue to perform its obligations to make
Eurodollar Rate Advances or to continue to fund or maintain Eurodollar Rate
Advances and would not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender.

 

SECTION 2.10. Interest Elections. (a) Optional. (i) The Borrower may on any
Business Day elect to Convert all or any portion of the Advances comprising the
same Borrowing from one Type into Advances of the other Type, and in the case of
Eurodollar Rate Advances, may elect Interest Periods therefor, all as provided
in this Section 2.10. The Borrower may elect different options with respect to
different portions of the Borrowing, in which case

 

48



--------------------------------------------------------------------------------

each such portion shall be allocated ratably among the Lender Parties in
accordance with their Commitments. At no time shall the total number of
different Interest Periods for all Eurodollar Rate Advances outstanding exceed
four.

 

(ii) To make an election pursuant to this Section, the Borrower shall give the
Administrative Agent prior written notice (or telephonic notice promptly
confirmed in writing) by telecopier or electronic mail (a “Notice of
Conversion/Continuation”) of the Conversion or Continuation, as the case may be,
(i) by 1:00 p.m. (New York City time) on the requested date of a Conversion into
Base Rate Advances and (ii) by 11:00 a.m. (New York City time) three Business
Days prior to a Continuation of or Conversion into Eurodollar Rate Advances;
provided, however, that any Conversion of Eurodollar Rate Advances into Base
Rate Advances shall be made only on the last day of an Interest Period for such
Eurodollar Rate Advances, any Conversion of Base Rate Advances into Eurodollar
Rate Advances shall be in an amount not less than the minimum amount specified
in Section 2.02(b), no Conversion of any Advances shall result in more separate
Borrowings than permitted under Section 2.02(b) and each Conversion of Advances
comprising part of the same Borrowing shall be made ratably among the Lender
Parties in accordance with their Commitments. Each such Notice of
Conversion/Continuation shall be irrevocable and shall specify (A) if different
options are being elected with respect to different portions of the Borrowings,
the portions thereof that are to be allocated to each resulting election (in
which case the information to be specified pursuant to clauses (C) and (D) shall
be specified for each resulting portion); (B) the effective date of the election
made pursuant to such Notice of Conversion/Continuation, which shall be a
Business Day; (C) whether the resulting Borrowings are to be comprised of Base
Rate Advances or Eurodollar Rate Advances; and (D) if the resulting Borrowings
are to be comprised of Eurodollar Rate Advances, the Interest Period applicable
thereto after giving effect to such election, which shall be a period
contemplated by the definition of “Interest Period”. If any such Notice of
Conversion/Continuation requests that the relevant Borrowing be comprised of
Eurodollar Rate Advances but does not specify an Interest Period, the Borrower
shall be deemed to have selected an Interest Period of one month. Each Notice of
Conversion/Continuation shall be irrevocable and binding on the Borrower.

 

(iii) If, on the expiration of any Interest Period in respect of any Eurodollar
Rate Advances, the Borrower shall have failed to deliver a Notice of
Conversion/Continuation, then, unless such Advances are repaid as provided
herein, the Borrower shall be deemed to have elected to Convert such Advances to
Base Rate Advances. No Advances may be Converted into, or Continued as,
Eurodollar Rate Advances if a Default has occurred and is continuing, unless the
Administrative Agent and the Required Lenders shall have otherwise consented in
writing.

 

(iv) Upon receipt of any Notice of Conversion/Continuation, the Administrative
Agent shall promptly notify each Lender Party of the details thereof and of such
Lender Party’s ratable share of each election.

 

(v) Upon the occurrence and during the continuance of any Default, (i) each
Eurodollar Rate Advance will automatically, on the last day of the then existing
Interest

 

49



--------------------------------------------------------------------------------

Period therefor, Convert into a Base Rate Advance and (ii) the obligation of the
Lender Parties to make, or to Convert Advances into, Eurodollar Rate Advances
shall be suspended.

 

(vi) If any Advance is converted to a different Type of Advance, the Borrower
shall pay, on the date of such conversion, the interest accrued to such date on
the principal amount so converted.

 

(b) Mandatory. (i) On the date on which the aggregate unpaid principal amount of
Eurodollar Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than $2,000,000 such Advances shall
automatically Convert into Base Rate Advances.

 

(ii) If the Borrower shall fail to select the duration of any Interest Period
for any Eurodollar Rate Advances to be made to it in accordance with the
provisions contained in the definition of “Interest Period” in Section 1.01, the
Administrative Agent shall forthwith so notify the Borrower and the Lenders,
whereupon each such Eurodollar Rate Advance shall automatically, on the last day
of the then existing Interest Period therefor, Convert into a Base Rate Advance.

 

(iii) Upon the occurrence and during the continuance of any Default, (A) each
Eurodollar Rate Advance shall automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance and (B) the
obligation of the Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended.

 

SECTION 2.11. Increased Costs, Etc. (a) If, due to either (i) the introduction
of or any change (other than any change by way of imposition or increase of
reserve requirements included in the Eurodollar Rate Reserve Percentage) in or
in the interpretation of any law or regulation or (ii) the compliance with any
guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law), there shall be any increase in the
cost to any Lender Party of agreeing to make or of making, funding or
maintaining Eurodollar Rate Advances to the Borrower or of agreeing to maintain
or participate in the L/C Credit Extensions or of agreeing to make or of making
or funding or maintaining L/C Credit Extensions to the Borrower (excluding, for
purposes of this Section 2.11, any such increased costs resulting from (A) Taxes
or Other Taxes (as to which Section 2.13 shall govern) and (B) changes in the
basis of taxation of overall net income or overall gross income by the United
States or by the foreign jurisdiction or state under the laws of which such
Lender Party is organized or has its Applicable Lending Office or any political
subdivision thereof), then the Borrower shall from time to time, upon demand by
such Lender Party (with a copy of such demand to the Administrative Agent), pay
to the Administrative Agent for the account of such Lender Party additional
amounts sufficient to compensate such Lender Party for such increased cost;
provided, however, that a Lender Party claiming additional amounts under this
Section 2.11(a) agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to designate a different
Applicable Lending Office if the making of such a designation would avoid the
need for, or reduce the amount of, such increased cost that may thereafter
accrue and would not, in the reasonable judgment of such Lender Party, be
otherwise disadvantageous to such Lender Party. A certificate as to the amount
of such increased cost, submitted to the Borrower by such Lender Party, shall be
conclusive and binding for all purposes, absent manifest error.

 

50



--------------------------------------------------------------------------------

(b) If any Lender Party determines that compliance with any law or regulation or
any guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law) affects or would affect the amount of
capital required or expected to be maintained by such Lender Party or any
corporation controlling such Lender Party and that the amount of such capital is
increased by or based upon the existence of such Lender Party’s commitment to
lend or to participate in the making of L/C Credit Extensions hereunder and
other commitments of such type or the maintenance of or participation in the L/C
Credit Extensions (or similar contingent obligations), then, upon demand by such
Lender Party or such corporation (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to the Administrative Agent for
the account of such Lender Party, from time to time as specified by such Lender
Party, additional amounts sufficient to compensate such Lender Party in the
light of such circumstances, to the extent that such Lender Party reasonably
determines such increase in capital to be allocable to the existence of such
Lender Party’s commitment to lend or to participate in the L/C Credit Extensions
or to the issuance or maintenance of or participation in L/C Credit Extensions.
A certificate as to such amounts submitted to the Borrower by such Lender Party
shall be conclusive and binding for all purposes, absent manifest error.

 

(c) If, with respect to any Eurodollar Rate Advances the Required Lenders notify
the Administrative Agent that the Eurodollar Rate for any Interest Period for
such Advances will not adequately reflect the cost to such Lenders of making,
funding or maintaining their Eurodollar Rate Advances for such Interest Period,
the Administrative Agent shall forthwith so notify the Borrower and the Lenders,
whereupon (i) each such Eurodollar Rate Advance will automatically, on the last
day of the then existing Interest Period therefor, Convert into a Base Rate
Advance and (ii) the obligation of the Lenders to make, or to Convert Advances
into, Eurodollar Rate Advances shall be suspended until the Administrative Agent
shall notify the Borrower that such Lenders have determined that the
circumstances causing such suspension no longer exist.

 

SECTION 2.12. Payments and Computations. (a) The Borrower shall make each
payment hereunder and under the Notes required of it, regardless of any right of
counterclaim or setoff, not later than 11:00 a.m. (New York City time) on the
day when due in Dollars to the Administrative Agent at the Administrative
Agent’s Account in immediately available funds, with payments being received by
the Administrative Agent after such time being deemed to have been received on
the next succeeding Business Day. The Administrative Agent will promptly
thereafter cause like funds to be distributed (i) if such payment by the
Borrower is in respect of principal, interest, commitment fees or any other
Obligation then payable hereunder by the Borrower and under its Notes to more
than one Lender Party, to such Lender Parties for the account of their
respective Applicable Lending Offices ratably in accordance with the amounts of
such respective Obligations then payable to such Lender Parties and (ii) if such
payment by the Borrower is in respect of any Obligation then payable hereunder
to one Lender Party, to such Lender Party for the account of its Applicable
Lending Office, in each case to be applied in accordance with the terms of this
Agreement. Upon its acceptance of an Assignment and Acceptance and recording of
the information contained therein in the Register pursuant to Section 8.07(e),
from and after the effective date of such Assignment and Acceptance, the

 

51



--------------------------------------------------------------------------------

Administrative Agent shall make all payments hereunder and under the Notes in
respect of the interest assigned thereby to the Lender Party assignee
thereunder, and the parties to such Assignment and Acceptance shall make all
appropriate adjustments in such payments for periods prior to such effective
date directly between themselves.

 

(b) The Borrower hereby authorizes each Lender Party and each of its Affiliates,
if and to the extent payment owed to such Lender Party by the Borrower is not
made when due hereunder or, in the case of a Lender, under its Note or Notes, to
charge from time to time, to the fullest extent permitted by law, against any or
all of the Borrower’s accounts with such Lender Party or such Affiliate any
amount so due.

 

(c) All computations of interest based on the Base Rate or the Federal Funds
Rate shall be made by the Administrative Agent on the basis of the year of 365
or 366 days, as the case may be, and all computation of interest based on the
Eurodollar Rate and of fees shall be made by the Administrative Agent on the
basis of a year of 360 days, in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest, fees or commissions are payable. Each determination by the
Administrative Agent of an interest rate, fee or commission hereunder shall be
conclusive and binding for all purposes, absent manifest error.

 

(d) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or commitment fee, as the
case may be; provided that, if such extension would cause payment of interest on
or principal of Eurodollar Rate Advances to be made in the next following
calendar month, such payment shall be made on the next preceding Business Day.

 

(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due by the Borrower to any Lender
Party hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each such Lender Party
on such due date an amount equal to the amount then due such Lender Party. If
and to the extent the Borrower shall not have so made such payment in full to
the Administrative Agent, each such Lender Party shall repay to the
Administrative Agent forthwith on demand such amount distributed to such Lender
Party together with interest thereon, for each day from the date such amount is
distributed to such Lender Party until the date such Lender Party repays such
amount to the Administrative Agent, at the Federal Funds Rate.

 

(f) If the Administrative Agent receives funds from the Borrower for application
to the Obligations of the Borrower under the Loan Documents under circumstances
for which the Loan Documents do not specify the Advances or the Facility to
which, or the manner in which, such funds are to be applied, the Administrative
Agent may, but shall not be obligated to, elect to distribute such funds to each
Lender Party ratably in accordance with such Lender Party’s proportionate share
of the principal amount of all outstanding Advances of the Borrower and the L/C
Obligations then outstanding, in repayment or prepayment of such of the
outstanding Advances or other Obligations owed by the Borrower to such Lender
Party, and for

 

52



--------------------------------------------------------------------------------

application to such principal installments, as the Administrative Agent shall
direct; provided that the Borrower shall not be liable to any Lender Party with
respect to any such distribution by the Administrative Agent.

 

SECTION 2.13. Taxes. (a) Any and all payments by the Borrower hereunder or under
the Notes shall be made, in accordance with Section 2.12, free and clear of and
without deduction for any and all present or future withholding taxes, including
levies, imposts, deductions, charges or withholdings, and all liabilities with
respect thereto, excluding, in the case of each Lender Party and the
Administrative Agent, as the case may be, (i) taxes imposed on (or measured by)
its overall net income, or any franchise taxes or similar taxes imposed for the
privilege of carrying on a business in corporate form (other than taxes imposed
as a result of entering into this Agreement and the transactions contemplated
hereby), or taxes measured by its net worth or shareholder’s capital, by the
United States, or by the jurisdiction under the laws of which such recipient is
organized in which its Applicable Lending Office is located, (ii) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Applicable Lending Office of any Lender Party is
located and (iii) withholding taxes excluded pursuant to clause (e) of this
Section 2.13 (all such non-excluded taxes, including levies, imposts,
deductions, charges, withholdings and liabilities in respect of payments
hereunder or under the Notes being hereinafter referred to as “Taxes”). If the
Borrower shall be required by law to deduct any Taxes from or in respect of any
sum payable hereunder or under any of the Notes to any Lender Party or the
Administrative Agent, (A) the sum payable by the Borrower shall be increased as
may be necessary so that after the Borrower and the Administrative Agent have
made all required deductions (including deductions applicable to additional sums
payable under this Section 2.13) such Lender Party or the Administrative Agent,
as the case may be, receives an amount equal to the sum it would have received
had no such deductions been made, (B) the Borrower shall make all such
deductions and (C) the Borrower shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with Applicable
Law.

 

(b) In addition, the Borrower shall pay any present or future stamp,
documentary, excise, property or similar taxes, charges or levies that arise
from any payment made hereunder or under the Notes or from the execution,
delivery or registration of, performance under, or otherwise with respect to,
this Agreement or the Notes, but excluding all other U.S. federal taxes other
than withholding taxes (hereinafter referred to as “Other Taxes”). If revised
disclosure regulations under Section 6011 of the Code are issued which modify
the definition of a “reportable transaction” so that it does not include a
transaction where the issuer of a debt instrument provides an indemnity for
taxes, in addition to withholding taxes imposed on interest paid on the debt
instrument, for purposes of subsections (a) and (b) of this Section 2.13, the
terms “Taxes” and “Other Taxes” shall include all such taxes (other than any
taxes described in clauses (i), (ii) and (iii) of Section 2.13(a) above),
whether or not collected by way of withholding.

 

(c) The Borrower shall indemnify each Lender Party and the Administrative Agent
for and hold them harmless against the full amount of Taxes and Other Taxes, and
for the full amount of taxes of any kind imposed by any jurisdiction on amounts
payable under this Section 2.13, imposed on or paid by such Lender Party or the
Administrative Agent (as the case may be) and any liability (including
penalties, additions to tax, interest and reasonable expenses)

 

53



--------------------------------------------------------------------------------

arising therefrom or with respect thereto. This indemnification shall be made
within 30 days from the date such Lender Party or the Administrative Agent (as
the case may be) makes written demand therefor.

 

(d) As soon as practicable (but in no event later than 90 days after the date of
any payment of Taxes), the Borrower shall furnish to the Administrative Agent,
at its address referred to in Section 8.02, the original or a certified copy of
a receipt evidencing such payment. Excluding payments made by the Administrative
Agent, in the case of any payment hereunder or under the Notes by or on behalf
of the Borrower through an account or branch outside the United States or by or
on behalf of the Borrower by a payor that is not a United States person, if the
Borrower determines that no Taxes are payable in respect thereof, the Borrower
shall furnish, or shall cause such payor to furnish, to the Administrative
Agent, at such address, an opinion of counsel acceptable to the Administrative
Agent stating that such payment is exempt from Taxes. For purposes of
subsections (d) and (e) of this Section 2.13, the terms “United States” and
“United States person” shall have the meanings specified in Section 7701 of the
Code.

 

(e) Each Lender Party organized under the laws of a jurisdiction outside the
United States shall, on or prior to the date of its execution and delivery of
this Agreement in the case of each Initial Lender Party and on the date of the
Assignment and Acceptance pursuant to which it becomes a Lender Party in the
case of each other Lender Party, and from time to time thereafter as requested
in writing by the Borrower (but only so long thereafter as such Lender Party
remains lawfully able to do so), provide each of the Administrative Agent and
the Borrower with two duly completed copies of (i) Internal Revenue Service Form
W-8ECI, or any successor form thereto, certifying that the payments received
from the Borrower hereunder are effectively connected with such Lender Party’s
conduct of a trade or business in the United States; or (ii) Internal Revenue
Service Form W-8BEN, or any successor form thereto, certifying that such Lender
Party is entitled to benefits under an income tax treaty to which the United
States is a party which reduces the rate of withholding tax on payments of
interest; or (iii) Internal Revenue Service Form W-8BEN or any successor form
thereto, together with a certificate stating that (1) the Lender Party is not a
bank for purposes of Code Section 881(c)(3)(A), or the obligation of the
Borrower hereunder is not, with respect to such Lender Party, pursuant to a loan
agreement entered into in the ordinary course of its trade or business, within
the meaning of that Section; (2) the Lender Party is not a 10% shareholder of
the Borrower within the meaning of Code Section 871(h)(3) or 881(c)(3)(B); and
(3) the Lender Party is not a controlled foreign corporation that is related to
the Borrower within the meaning of Code Section 881(c)(3)(C); or (iv) such other
governmental forms as may be applicable to the Lender Party, including Forms
W-8IMY or W-8EXP, which will reduce the rate of withholding tax on payments of
interest. Each Lender Party organized under the laws of the United States that
is not a corporation shall, on or prior to the date of its execution and
delivery of this Agreement in the case of each Initial Lender Party and on the
date of the Assignment and Acceptance pursuant to which it becomes a Lender
Party in the case of each other Lender Party, and from time to time as requested
in writing by the Borrower, provide each of the Administrative Agent and the
Borrower with two duly completed copies of Internal Revenue Service Form W-9.
Each Lender Party shall deliver such forms promptly upon the obsolescence or
invalidity of any form previously delivered by such Lender Party (but only to
the extent such Lender Party is lawfully able to do so). Each such Lender Party
shall promptly notify the Borrower at any time that it determines that it is no
longer in a position to provide any previously

 

54



--------------------------------------------------------------------------------

delivered certificate to the Borrower (or any other form of certification
adopted by the Internal Revenue Service for such purpose). If the forms provided
by a Lender Party at the time such Lender Party first becomes a party to this
Agreement indicate a United States interest withholding tax rate in excess of
zero, withholding tax at such rate shall be considered excluded from Taxes
unless and until such Lender Party provides the appropriate forms certifying
that a lesser rate applies, whereupon withholding tax at such lesser rate only
shall be considered excluded from Taxes for periods governed by such forms;
provided, however, that if, at the effective date of the Assignment and
Acceptance pursuant to which a Lender Party becomes a party to this Agreement,
the Lender Party assignor was entitled to payments under subsection (a) of this
Section 2.13 in respect of United States withholding tax with respect to
interest paid at such date, then, to such extent, the term Taxes shall include
(in addition to withholding taxes that may be imposed in the future or other
amounts otherwise includable in Taxes) United States withholding tax, if any,
applicable with respect to the Lender Party assignee on such date. If any form
or document referred to in this subsection (e) requires the disclosure of
information, other than information necessary to compute the tax payable and
information required by the applicable Internal Revenue Service form (or related
certificate described above), that the applicable Lender Party reasonably
considers to be confidential, such Lender Party shall give notice thereof to the
Borrower and shall not be obligated to include in such form or document such
confidential information.

 

(f) Notwithstanding the foregoing, for any period with respect to which a Lender
Party has failed to provide the Borrower with the appropriate form described in
subsection (e) above (other than if such failure is due to a change in law
occurring after the date on which a form originally was required to be provided
or if such form otherwise is not required under subsection (e) above), such
Lender Party shall not be entitled to indemnification under subsection (a) or
(c) of this Section 2.13 with respect to Taxes imposed by the United States by
reason of such failure; provided that should a Lender Party become subject to
Taxes because of its failure to deliver a form required hereunder, the Borrower
shall take such steps as such Lender Party shall reasonably request to assist
such Lender Party to recover such Taxes.

 

(g) Any Lender Party claiming any additional amounts payable pursuant to this
Section 2.13 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Eurodollar Lending Office or Domestic Lending Office if the making of such a
change would avoid the need for, or reduce the amount of, any such additional
amounts that may thereafter accrue and would not, in the reasonable judgment of
such Lender Party, be otherwise disadvantageous to such Lender Party.

 

(h) If any Lender Party determines, in its sole discretion, that it has actually
and finally realized, by reason of a refund, deduction or credit of any Taxes
paid or reimbursed by the Borrower pursuant to subsection (a) or (c) above in
respect of payments under the Loan Documents, a current monetary benefit that it
would otherwise not have obtained, and that would result in the total payments
under this Section 2.13 exceeding the amount needed to make such Lender Party
whole, such Lender Party shall pay to the Borrower, with reasonable promptness
following the date on which it actually realizes such benefit, an amount equal
to the lesser of the amount of such benefit or the amount of such excess, in
each case net of all out-of-pocket expenses in securing such refund, deduction
or credit.

 

55



--------------------------------------------------------------------------------

SECTION 2.14. Evidence of Debt. (a) Each Lender Party shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender Party resulting from the Advances or
L/C Credit Extensions and/or L/C Borrowings owing to such Lender Party from time
to time, including the amounts of principal and interest payable and paid to
such Lender Party from time to time hereunder. The Borrower agrees that upon
notice by any Lender Party to the Borrower (with a copy of such notice to the
Administrative Agent) to the effect that a promissory note or other evidence of
indebtedness is required or appropriate in order for such Lender Party to
evidence (whether for purposes of enforcement or otherwise) the Advances or L/C
Borrowings owing to, or to be made by, such Lender Party, the Borrower shall
promptly execute and deliver to such Lender Party, with a copy to the
Administrative Agent, a Note, in substantially the form of Exhibit A-1 or
Exhibit A-2 hereto, as applicable, payable to the order of such Lender Party in
a principal amount equal to the Advances and/or L/C Borrowings owing to, or to
be made by, such Lender Party. All references to Notes in the Loan Documents
shall mean Notes, if any, issued hereunder.

 

(b) The Register maintained by the Administrative Agent pursuant to Section
8.07(e) shall record (i) the date and amount of each Advance or L/C Advance or
L/C Borrowing made hereunder (or deemed to be made hereunder), whether such
Advance or L/C Borrowing bears interest at the Base Rate or the Eurodollar Rate,
and, if appropriate, the Interest Period applicable thereto; (ii) the terms of
each Assignment and Acceptance delivered to and accepted by it; (iii) the amount
of any principal or interest due and payable or to become due and payable from
the Borrower to each Lender Party; and (iv) the amount of any sums received by
the Administrative Agent from the Borrower hereunder and each Lender Party’s
share thereof.

 

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, and by each Lender Party in its account or
accounts pursuant to subsection (a) above, shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from the Borrower to, in the case of the Register, each Lender Party and, in the
case of such account or accounts, such Lender Party, under this Agreement,
absent manifest error; provided, however, that the failure of the Administrative
Agent or such Lender Party to make an entry, or any finding that an entry is
incorrect, in the Register or such account or accounts shall not limit or
otherwise affect the obligations of the Borrower under this Agreement.

 

SECTION 2.15. Use of Proceeds. The proceeds of the Advances and issuances of any
Letter of Credit shall be available (and the Borrower agrees that it shall use
such proceeds and each Letter of Credit) solely (a) on the Closing Date (i) in
the case of the Initial Borrowing, to repay in full the Existing AYE Debt owing
by it, (ii) to replace the Existing L/Cs, and (b) each subsequent Revolving
Borrowing, for working capital for the Borrower and its Subsidiaries.

 

ARTICLE III

CONDITIONS TO BORROWING

 

SECTION 3.01. Conditions Precedent to the Initial Borrowing. No Lender shall be
required or obligated to make any Advance, the Initial Issuing Bank shall not be
required or obligated to replace the Existing L/Cs, and each Issuing Bank shall
not be required or obligated to make L/C Credit Extensions, in each case, until
the first Business Day on which the following

 

56



--------------------------------------------------------------------------------

conditions precedent have been satisfied (or waived, as evidenced by an
“effective date” notice to the Borrower from each Issuing Bank and the Lenders),
as determined by each Lender and each such Issuing Bank (provided that if the
Closing Date does not occur on or before April 15, 2004, the Commitments and L/C
Credit Extensions of the Lender Parties shall terminate on such date):

 

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) (unless otherwise
specified), each properly executed by a Responsible Officer of the Borrower (if
executed by the Borrower), each dated the date of the Initial Borrowing (the
“Closing Date”) (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to the Lender Parties (unless otherwise specified) and in sufficient copies for
each Lender Party (unless otherwise specified):

 

(i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender Party and the Borrower;

 

(ii) to the extent requested, duly executed Notes of the Borrower for the
account of each Lender that has so requested complying with the provision of
Section 2.14 hereof;

 

(iii) certified copies of resolutions of the board of directors of the Borrower
approving the Transactions to which the Borrower is or is to be a party (the
“AYE Transactions”) and the execution, delivery and performance of each
Transaction Document to which the Borrower is or is to be a party, and of all
documents evidencing other necessary corporate action and governmental and other
third party approvals and consents, if any, with respect to the AYE Transactions
and each Transaction Document to which the Borrower is or is to be a party;

 

(iv) copies of a certificate of the Secretary of State of Maryland, certifying
(A) as to a true and correct copy of the certificate of incorporation or
formation of Borrower and each amendment thereto on file in such Secretary’s
office and (B) that (1) such amendments are the only amendments to such
certificate on file in such Secretary’s office, (2) the Borrower has paid all
franchise taxes to the date of such certificate and (3) the Borrower is duly
formed and in good standing or presently subsisting under the laws of the State
of Maryland;

 

(v) copies of a certificate of the Secretary of State of each jurisdiction
(other than the jurisdiction of its formation) set forth in Schedule 4.01(b)
stating that the Borrower is duly qualified to do business and in good standing
as a foreign corporation in such State and has filed all annual reports required
to be filed to the date of such certificate, as applicable;

 

(vi) certificates signed on behalf of the Borrower by its secretary or any
assistant secretary (the statements made in which certificate shall be true on
and as of the Closing Date), certifying (A) as to a true and correct copy of the
Constituent Documents of Borrower as of the Closing Date and each amendment to
its Constituent Documents, if any, from the date on which the resolutions
referred to in Section 3.01(a)(iii) were

 

57



--------------------------------------------------------------------------------

adopted to the Closing Date, (B) the due incorporation or formation and good
standing or valid existence of the Borrower under the laws of the State of
Maryland, and the absence of any proceeding for the dissolution or liquidation
of the Borrower; and (C) the names and true signatures of the officers of the
Borrower authorized to sign each Loan Document to which it is or is to be a
party and the other documents to be delivered hereunder and thereunder;

 

(vii) copies of each of the interim Consolidated financial statements
(consolidated balance sheets and income statements) of the Borrower and its
Subsidiaries for each of the first three fiscal quarters of the Borrower and the
Subsidiaries for Fiscal Year 2003, accompanied by an Officer’s Certificate of
the Borrower certifying that, (A) the copies of such financial statements fairly
present the financial conditions of the Borrower and its Subsidiaries as of the
date of such financial statements and the results of operations of the Borrower
and its Subsidiaries for the period indicated in such financial statements, all
in accordance with GAAP and subject to normal year-end audit adjustments and the
absence of footnotes and (B) such financial statements have been duly filed with
the SEC;

 

(viii) forecasts prepared by management of the Borrower of balance sheets,
income statements and cash flow statements of the Borrower, reasonably
acceptable to the Administrative Agent, on a consolidated and unconsolidated
basis, for each fiscal quarter commencing with the fiscal quarter ending March
31, 2004 through the fiscal quarter ending March 31, 2007;

 

(ix) legal opinions of appropriate counsel for the Borrower, as to such matters
as any Lender may reasonably request;

 

(x) a legal opinion of Shearman & Sterling LLP, counsel to the Administrative
Agent, as to such matters as the Administrative Agent may reasonably request;

 

(xi) copies of each Material Governmental Approval, accompanied by an Officer’s
Certificate of the Borrower, attaching copies of all Material Governmental
Approvals and certifying that (A) the copies of each of the Material
Governmental Approvals delivered pursuant to this Section 3.01(a)(xi) are true,
correct and complete copies of such Material Governmental Approval; (B) each
Governmental Approval is in full force and effect, and is not subject to any
pending appeal, intervention or similar proceeding or any unsatisfied condition
that may result in modification or revocation thereof; (C) any and all
conditions set forth in all Governmental Approvals that are then required to be
satisfied have been satisfied; and (D) to the best knowledge of the Responsible
Officer providing such Officer’s Certificate, no event has occurred that could
reasonably be expected to result in the modification, cancellation or revocation
of any Governmental Approval;

 

(xii) copies of each Material Contract in existence as of the Closing Date,
accompanied by an Officer’s Certificate of the Borrower, attaching copies of all
such Material Contracts, and certifying that (A) the copies of the Material
Contracts delivered

 

58



--------------------------------------------------------------------------------

pursuant to this Section 3.01(a)(xii) are true, correct and complete copies of
such Material Contract; (B) no term or condition of any Material Contract has
been amended from the form thereof delivered pursuant to this Section
3.01(a)(xii) (other than in connection with any amendments or supplements so
delivered); and (C) other than as set forth in the Disclosed Litigation, (1)
each Material Contract delivered pursuant to this Section 3.01(a)(xii) is in
full force and effect, enforceable against the Borrower or any of its
Subsidiaries which is a party thereto in accordance with its terms and, to the
Borrower’s best knowledge, enforceable against each other party thereto in
accordance with its terms; (2) neither the Borrower nor any of its Subsidiaries
nor, to the best knowledge of the Borrower, any other party to any Material
Contract delivered pursuant to this Section 3.01(a)(xii) is in default
thereunder, except as otherwise set forth in Schedule 4.01(u); and (3) each of
the Borrower and its Subsidiaries and, to the Borrower’s best knowledge, each
other Person party to each Material Contract delivered pursuant to this Section
3.01(a)(xii) has complied with all conditions precedent to its obligations under
such Material Contract required to be performed or complied with by any such
Person as of the Closing Date;

 

(xiii) a certificate from the Chief Financial Officer of the Borrower attesting
to the Solvency of (A) the Borrower and (B) the Borrower and its Subsidiaries,
when considered as a whole, immediately before and immediately after giving
effect to the Transactions consummated on the Closing Date, in each case giving
pro forma effect to such Transactions;

 

(xiv) copies of each of the AESC Loan Documents, duly executed by the parties
thereto, together with all agreements, instruments and other documents delivered
in connection therewith as the Administrative Agent may reasonably request,
accompanied by an Officer’s Certificate of AESC, certifying that (A) the copies
of the AESC Loan Documents delivered pursuant to this Section 3.01(a)(xiv) are
true, correct and complete copies of such AESC Loan Documents; (B) no term or
condition of any AESC Loan Document has been amended as of such date from the
form thereof delivered pursuant to this Section 3.01(a)(xiv) (other than in
connection with any amendments or supplements so delivered); and (C) all of the
conditions precedent necessary for the incurrence or continuation of Debt under
the AESC Loan Documents (other than Section 3.01(e) of the AESC Common Terms
Agreement) have been satisfied.

 

(xv) certificates signed by a Responsible Officer of the Borrower to the effect
that (A) the representations and warranties contained in Article IV are true and
correct on and as of the Closing Date as though made on and as of such date both
immediately before and immediately after giving effect to the Initial Borrowing;
and (B) no Default has occurred and is continuing or would result from the
Initial Borrowing or the consummation of that portion of the Transactions being
effected on the Closing Date (the “Closing Date Transactions”); and

 

(xvi) Such other assurances, certificates, documents, consents or opinions as
the Administrative Agent or any Lender reasonably may require.

 

59



--------------------------------------------------------------------------------

(b) There shall exist (i) no action, suit, investigation, litigation or
proceeding affecting the Borrower or any of its Subsidiaries or any such
Person’s properties pending or threatened, before any court, before or by any
Governmental Authority or before any arbitrator and (ii) no default by any such
Person under any applicable order, writ, injunction or decree of any court,
Governmental Authority or arbitrator, in the case of either clause (i) or (ii)
which (A) could reasonably be expected to have a Material Adverse Effect other
than the matters described on Schedule 4.01(e) (the “Disclosed Litigation”); (B)
purports to affect the Transactions or any portion thereof, the ability of the
Borrower or any of its Subsidiaries to perform their respective obligations
under the Transaction Documents; or (C) purports to affect the legality,
validity or enforceability of any Transaction Document, or the consummation of
the Transactions, and there shall have been no Material Adverse Change, in the
status of, or financial effect on, the Borrower or any of its Subsidiaries of
the Disclosed Litigation from that described on Schedule 4.01(e).

 

(c) All Governmental Approvals shall have been obtained (without the imposition
of any conditions that are not acceptable to the Lenders), are in full force and
effect and are final (except for potential court review of SEC Order dated
February 3, 2004 (Holding Co. Act Release No. 27796) as provided in Section 24
of PUHCA, and do not contain any restrictions, conditions or requirements which
are then required to be satisfied and have not been satisfied; all
then-applicable waiting periods in connection with the Transactions shall have
expired without any action being taken by any competent authority, and no law or
regulation shall be applicable in the judgment of the Lenders, in each case that
restrains, prevents or imposes materially adverse conditions upon the
Transactions.

 

(d) There shall not exist any default or event of default in respect of any
Surviving Debt or any Material Contract of the Borrower or any of its
Subsidiaries.

 

(e) All conditions to the incurrence or continuation of Debt in a minimum
aggregate amount of $1,250,000,000 under the AESC Loan Documents shall have been
satisfied (other than Section 3.01(e) of the AESC Common Terms Agreement).

 

(f) Except for Disclosed Matters, since December 31, 2002, there shall not have
occurred any Material Adverse Change.

 

(g) All required stamp duties, registration fees, filing costs and other charges
in connection with the execution, delivery, filing, or admissibility in evidence
of the Loan Documents required to be paid on or prior to the Closing Date shall
have been paid in full or an appropriate exemption therefrom shall have been
obtained.

 

(h) All Taxes (i) due and payable on or prior to the Closing Date in connection
with the execution, delivery, filing, recording or admissibility in evidence of
the Loan Documents or to ensure the legality, validity, enforceability, or
admissibility in evidence of the Loan Documents and (ii) due and payable on or
prior to the Closing Date by the Borrower in connection with the consummation of
the transactions contemplated by, and the performance of, the Loan Documents
shall, in the case of clauses (i) and (ii) of this Section 3.01(h), have been
duly paid in full.

 

60



--------------------------------------------------------------------------------

(i) The representations and warranties of the Borrower contained in Article IV
shall be true and correct, on and as of the Closing Date (immediately before and
immediately after the consummation of the Closing Date Transactions, including
the making of the Initial Borrowing), except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date.

 

(j) No Default shall exist, or would result from the consummation of the Closing
Date Transactions, including the making of the Initial Borrowing or from the
application of the proceeds from the Initial Borrowing and the Debt incurred
under the AESC Loan Documents.

 

(k) The Borrower shall have surrendered, or shall have caused each respective
beneficiary under the Existing L/Cs to surrender, the Existing L/Cs in exchange
for issuance and delivery by the Initial Issuing Bank of replacement Letters of
Credit hereunder pursuant to Section 2.01(c) following confirmation from the
Initial Issuing Bank to the Administrative Agent to release such Letters of
Credit to the Borrower.

 

(l) The Borrower shall have paid all accrued fees of the Administrative Agent,
the Lender Parties and the Arranger Parties and all accrued expenses of the
Administrative Agent (including all fees and expenses of counsel or PA
Consulting payable pursuant to Section 8.04(a)) to the extent invoiced at least
three Business Days prior to the Closing Date.

 

SECTION 3.02. Conditions Precedent to Each Borrowing and L/C Credit Extension.
The obligation of each Lender to make an Advance (other than a L/C Advance made
by an Issuing Bank or a Revolving Lender pursuant to Section 2.03(a)) on the
occasion of each Borrowing (including the Initial Borrowing) to the Borrower,
and the obligation of the Initial Issuing Bank to issue, amend or extend any
Letter of Credit (including the replacement of the Existing L/Cs), shall be
subject to the further conditions precedent that on the date of such Borrowing
or L/C Credit Extension, the following statements shall be true (and each of (a)
the giving of the applicable Notice of Borrowing and (b) the acceptance by the
Borrower of the proceeds of such Borrowing or Letter of Credit shall constitute
a representation and warranty by the Borrower that both on the date of such
notice and on the date of such Borrowing or issuance such statements are true):

 

(i) the representations and warranties of the Borrower contained in Article IV
are true and correct on and as of such date, before and after giving effect to
such Borrowing or L/C Credit Extension and to the application of the proceeds
therefrom, as though made on and as of such date (other than as to any such
representations or warranties that, by their terms, refer to a specific date
other than the date of such Borrowing or L/C Credit Extension, in which case
they shall be true and correct as of such specific date); and

 

(ii) no Default has occurred and is continuing, or would result from the
consummation of the Transactions, such Borrowing or L/C Credit Extension or from
the application of the proceeds therefrom.

 

61



--------------------------------------------------------------------------------

SECTION 3.03. Determinations Under Sections 3.01 and 3.02. For purposes of
determining compliance with the conditions specified in Sections 3.01 and 3.02,
each Lender Party shall be deemed to have consented to, approved or accepted or
to be satisfied with each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to the Lender Parties
unless an officer of the Administrative Agent responsible for the transactions
contemplated by the Loan Documents shall have received notice from such Lender
Party prior to the date of the Borrowing or issuance of any Letter of Credit (as
applicable) specifying its objection thereto and, in the case of a Borrowing,
such Lender Party shall not have made available to the Administrative Agent such
Lender Party’s ratable portion of such Borrowing.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01. Representations and Warranties of the Borrower. The Borrower
represents and warrants to each Lender Party and the Administrative Agent as of
the date hereof, as of the Closing Date and as of the date of any Revolving
Borrowing or issuance of an L/C Credit Extension, as follows:

 

(a) Each of the Borrower and its Subsidiaries (i) is a limited liability company
or corporation duly organized, validly existing and in good standing under the
laws of the jurisdiction of its formation, (ii) is duly qualified to do business
and in good standing in each other jurisdiction in which it owns or leases
property or in which the conduct of its business requires it to so qualify or be
licensed and (iii) has all requisite corporate or limited liability company (as
applicable) power and authority (including all governmental licenses, permits
and other approvals) to own or lease and operate its properties and to carry on
its business as now conducted and as proposed to be conducted, except, in the
case of clauses (ii) and (iii) only, where the failure to so qualify or be so
licensed, or to have such power and authority, could not reasonably be expected
to have a Material Adverse Effect or as disclosed on Schedule 4.01(a).

 

(b) Other than as disclosed on Schedule 4.01(a), the execution, delivery and
performance by it of each Loan Document to which it is or is to be a party, and
the consummation of the AYE Transactions, are within its corporate powers, have
been duly authorized by all necessary corporate action, and do not and will not
(i) contravene its Constituent Documents, (ii) violate any law, rule, regulation
(including Regulation X of the Board of Governors of the Federal Reserve
System), order, writ, judgment, injunction, decree, determination or award,
(iii) conflict with or result in the breach of, or constitute a default or
require any payment to be made under, any contract, loan agreement, indenture,
mortgage, deed of trust, lease or other instrument binding on or affecting its
or any of its properties or (iv) result in or require the creation or imposition
of any Lien upon or with respect to any of its Assets. It is not in violation of
any such law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award or in breach of any such contract, loan agreement,
indenture, mortgage, deed of trust, lease or other instrument, the violation or
breach of which could be reasonably expected to have a Material Adverse Effect.

 

(c) No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority or any other third party is required for (i)
its due execution,

 

62



--------------------------------------------------------------------------------

delivery, recordation, filing or performance of any Loan Document to which it is
or is to be a party, or for the consummation of the AYE Transactions, or (ii)
the exercise by any Lender Party of its rights under the Loan Documents, except
for the authorizations, approvals, actions, notices and filings listed on
Schedule 4.01(c) (the “Governmental Approvals”), all of which have been duly
obtained, taken, given or made, are in full force and effect, are held in its
name, are not subject to appeal (except for potential judicial review of the SEC
Order dated February 3, 2004 (Holding Co. Act Release No. 27796) as provided in
Section 24 of PUHCA), intervention, rehearing, reconsideration or similar
proceeding and are free from any conditions or requirements that have not been
satisfied, and are required to be satisfied, on or prior to the dates as of
which this representation and warranty is made or reaffirmed. All applicable
waiting periods in connection with the AYE Transactions have expired without any
action having been taken by any competent authority restraining, preventing or
imposing materially adverse conditions upon the AYE Transactions.

 

(d) This Agreement has been, and each other Loan Document to which it is or is
to be a party when delivered hereunder will have been, duly executed and
delivered by it. This Agreement is, and each other Loan Document to which it is
a party when delivered hereunder will be, its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except to the
extent limited by any applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity.

 

(e) There is no action, suit, investigation, litigation or proceeding affecting
it or any of its Subsidiaries, including any Environmental Action, pending or
threatened before any Governmental Authority that (i) could reasonably be
expected to have a Material Adverse Effect (other than the Disclosed Litigation)
or (ii) affects or purports to affect the legality, validity or enforceability
of any Loan Document to which it is a party or the consummation of the
Transactions, and there has been no change in respect of the Disclosed
Litigation described on Schedule 4.01(e) which could reasonably be expected to
have a Material Adverse Effect.

 

(f) (i) Each of the financial statements of the Borrower delivered to the
Administrative Agent pursuant to Sections 3.01(a)(vii), 5.03(b) and 5.03(c) is
true, complete and correct in all material respects as of the date of such
statement, has been prepared in accordance with GAAP (subject, in the case of
interim financial statements, to normal year-end audit adjustments and the
absence of footnotes), and fairly presents the financial condition and results
of operations of the Borrower and its Subsidiaries as of the date thereof.
Except as (i) previously disclosed publicly by the Borrower or any of its
Subsidiaries or (ii) set forth in Schedule 4.01(f), there are no material
liabilities or obligations of any nature whatsoever (whether absolute, accrued,
contingent or otherwise and whether or not due, but not including any
liabilities or obligations that would not be required to be disclosed in a
financial statement, including the footnotes thereto, pursuant to GAAP, for the
period to which such financial statements relate) that could reasonably be
expected to have a Material Adverse Effect. Except as (i) previously disclosed
publicly by the Borrower or any of its Subsidiaries or (ii) set forth in

 

63



--------------------------------------------------------------------------------

Schedule 4.01(f), since the date of the most recent financial statements
delivered by the Borrower under this Agreement, no event, condition, occurrence
or circumstance has existed or has occurred and is continuing which could
reasonably be expected to have a Material Adverse Effect. Except as (i)
previously disclosed publicly by the Borrower or any of its Subsidiaries or (ii)
set forth in Schedule 4.01(f), the Borrower does not know of any reasonable
basis for the assertion against it or any of its property or assets of any
liability or obligation of any nature whatsoever (whether absolute, accrued,
contingent or otherwise and whether or not due) that is not fully reflected in
the financial statements which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

(ii) The Consolidated forecasted balance sheets, statements of income,
statements of cash flows of the Borrower delivered pursuant to Section
3.01(a)(vi) were prepared in good faith on the basis of the assumptions stated
therein, which assumptions were fair in light of the conditions existing at the
time of delivery of such forecasts, and represented, at the time of delivery, a
reasonable good faith estimate of future financial performance by the Borrower
and its Subsidiaries.

 

(iii) Except for Disclosed Matters, since December 31, 2002, no Material Adverse
Change has occurred.

 

(g) Neither the Information Memorandum nor any other information, exhibit or
report furnished by the Borrower and its Subsidiaries to the Administrative
Agent, any Arranger Party or any other Lender Party in connection with the
negotiation and syndication of the Loan Documents, the consummation of the
Transactions or pursuant to the terms of the Loan Documents, when taken together
with the information contained in the Borrower’s most recent annual report on
Form 10-K (the “Form 10-K”) and in the Borrower’s reports filed with the SEC
under the Securities Exchange Act of 1934 subsequent to the filing of the Form
10-K, contained, contains or will contain, taken as a whole, (as of the date on
which such information is or was provided to the Administrative Agent, any
Arranger Party or any Lender Party, as modified or otherwise supplemented by
information so provided) any untrue statement of a material fact or omitted to
state a material fact necessary to make the statements made therein, in light of
the circumstances under which they were, are or will be made, not misleading;
provided that to the extent any such information, exhibit or report was based
upon or constitutes a forecast or projection, the Borrower represents only that
such information was prepared in good faith on the basis of the assumptions
stated therein, which assumptions were fair in light of the conditions existing
at the time of delivery of such forecasts or projections, and represented, at
the time of delivery thereof, a reasonable good faith estimate of future
financial performance by the Borrower and its Subsidiaries (it being understood
that such forecasts or projections are subject to significant uncertainties and
contingencies, many of which are beyond the Borrower’s control, and that the
Borrower makes no representation as to the attainability of such forecasts or
projections or as to whether such forecasts or projections will be achieved or
materialize).

 

(h) It is not engaged in the business of extending credit for the purpose of
purchasing or carrying Margin Stock, and no proceeds of any Advance made to it
or drawings under any Letter of Credit will be used to purchase or carry any
Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any Margin Stock.

 

(i) Neither the Borrower nor any of its Subsidiaries is an “investment company”,
or an “affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company”, as such terms are defined in the 1940 Act. Neither the
making of any Advances to it, nor the issuance of any Letter of Credit, nor the
application of the proceeds or repayment thereof by it, nor its execution,
delivery and performance of the Loan Documents, will violate any provision of
such Act or any rule, regulation or order of the SEC thereunder.

 

64



--------------------------------------------------------------------------------

(j) The Borrower is, individually and together with its respective Subsidiaries,
Solvent.

 

(k) No ERISA Event has occurred with respect to any Plan that has resulted in a
material liability which could be reasonably likely to have a Material Adverse
Effect. Schedule B (Actuarial Information) to the most recent annual report
(Form 5500 Series) for each Plan, filed with the Internal Revenue Service is
complete and accurate, and since the date of such Schedule B there has been no
material adverse change which could reasonably be expected to have a Material
Adverse Effect on such funding status. Except as could not reasonably be
expected to have a Material Adverse Effect, neither it nor any ERISA Affiliate
(i) has incurred any Withdrawal Liability to any Multiemployer Plan, or (ii) has
been notified by the sponsor of a Multiemployer Plan that such Multiemployer
Plan is in reorganization or has been terminated, within the meaning of Title IV
of ERISA.

 

(l) (i) Except as disclosed on Schedule 4.01(l) or in the Borrower’s filings
with the SEC or as could not reasonably be expected to have a Material Adverse
Effect, its operations and properties, and the operations and properties of each
of its Subsidiaries, comply in all respects with all applicable Environmental
Laws and Environmental Permits. Except as could not reasonably be expected to
have a Material Adverse Effect, (A) all past non-compliance with such
Environmental Laws and Environmental Permits has been resolved without material
ongoing obligations or costs and (B) no circumstances exist that could
reasonably be expected to (I) form the basis of an Environmental Action against
it or any of its Subsidiaries or any of their properties or (II) cause any such
property to be subject to any restrictions on ownership, occupancy, use or
transferability under any Environmental Law.

 

(ii) Except as disclosed on Schedule 4.01(l) or in the Borrower’s filings with
the SEC or as could not reasonably be expected to have a Material Adverse
Effect, (A) none of the properties currently or formerly owned or operated by it
or any of its Subsidiaries is listed or proposed for listing on the NPL or on
the CERCLIS or any analogous foreign, state or local list, (B) there are no and
never have been any unlawful underground or aboveground storage tanks or any
surface impoundments, septic tanks, pits, sumps or lagoons in which Hazardous
Materials are being or have been treated, stored or disposed on any property
currently owned or operated by it or any of its Subsidiaries or on any property
formerly owned or operated by it or any of its Subsidiaries, and (C) Hazardous
Materials have not been released, discharged or disposed of on any property
currently or formerly owned or operated by it or any of its Subsidiaries.

 

(iii) Except as disclosed on Schedule 4.01(l) or in the Borrower’s filings with
the SEC or as could not reasonably be expected to have a Material Adverse
Effect, (A) neither it nor any of its Subsidiaries is undertaking, and has not
completed, either individually or together with other potentially responsible
parties, any investigation or assessment or remedial or response action relating
to any actual or threatened release, discharge or disposal of Hazardous
Materials at any site, location or operation, either

 

65



--------------------------------------------------------------------------------

voluntarily or pursuant to the order of any governmental or regulatory authority
or the requirements of any Environmental Law and (B) all Hazardous Materials
generated, used, treated, handled or stored at, or transported to or from, any
property currently or formerly owned or operated by it or any of its
Subsidiaries have been used, sold or disposed of in a manner not reasonably
expected to result in material liability to it or any of its Subsidiaries.

 

(m) (i) Neither it nor any of its Subsidiaries is party to any tax sharing
agreement other than the Tax Allocation Agreement. Insofar as then required
thereunder, all amounts due and payable by it or any of its Subsidiaries under
the Tax Allocation Agreement have been paid, and all amounts due and payable to
it or any of its Subsidiaries under any tax sharing agreement have been received
(including amounts by way of compensation for the use of tax benefits), except
as could not reasonably be expected to have a Material Adverse Effect.

 

(ii) It has, and each of its Subsidiaries has, filed, has caused to be filed or
been included in all tax returns (federal, state, local and foreign) required to
be filed and has paid all taxes shown thereon to be due, together with
applicable interest and penalties, except (A) to the extent that the aggregate
amount of any unpaid taxes due, together with applicable interest and penalties,
does not exceed $25,000,000 or (B) to the extent such unpaid taxes are subject
to Contest.

 

(n) Since December 31, 2003, neither its business nor properties, nor the
business or properties of any of its Subsidiaries, have been affected by any
fire, explosion, accident, drought, storm, hail, earthquake, embargo, act of God
or of the public enemy or other casualty that is not covered by insurance and
could reasonably be expected to have a Material Adverse Effect.

 

(o) Each of the Borrower and its Regulated Subsidiaries has good, marketable and
insurable title to all real property owned by the Borrower or such Regulated
Subsidiary (as the case may be), free and clear of all Liens, other than Liens
permitted by Section 5.02 of this Agreement.

 

(p) To the best knowledge of the Borrower, each lease of real property under
which the Borrower or any of its Subsidiaries is the lessee is the legal, valid
and binding obligation of the lessor thereof, enforceable in accordance with its
terms, except to the extent limited by any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity and except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

(q) Set forth on Schedule 4.01(q) is a complete and accurate list as of the
Closing Date (except, solely with respect to the amount thereof, as otherwise
indicated therein) of each Qualifying Obligation constituting Debt for Borrowed
Money owed by the Borrower or any of its Subsidiaries, showing the amount,
obligor or issuer, creditor and maturity thereof.

 

(r) Set forth on Schedule 4.01(r) is a complete and accurate list as of the
Closing Date of all Liens (other than Permitted Liens and Liens specified in
clause (iii) below)

 

66



--------------------------------------------------------------------------------

on the property or assets of the Borrower and its Regulated Subsidiaries,
showing the lienholder thereof and the property of or assets of the Borrower or
any of its Regulated Subsidiaries subject thereto. As of the Closing Date, the
property of the Borrower and its Regulated Subsidiaries is subject to no Liens
other than (i) Liens set forth on Schedule 4.01(r), (ii) Permitted Liens and
(iii) Liens existing as of the Closing Date but not set forth on Schedule
4.01(r) which secure, individually, an amount of Obligations not to exceed
$5,000,000 or which secure, in the aggregate, an amount of Obligations not to
exceed $25,000,000.

 

(s) Set forth on Schedule 4.01(s) is a complete and accurate list as of the
Closing Date of all Investments held by the Borrower or any of its Subsidiaries
other than (i) Cash Equivalents, (ii) extensions of credit in the ordinary
course and (iii) Investments which have, in the aggregate, a fair market value
of less than $5,000,000.

 

(t) The Borrower is a “registered holding company”, as such term is defined in
PUHCA. Except as could not reasonably be expected to have a Material Adverse
Effect, the Borrower and each of its Subsidiaries has all authorizations and
approvals from the FERC or other Governmental Authority required to provide the
services and goods (including electric capacity, energy and ancillary services)
it sells, including all necessary rate schedules on file and effective with the
FERC for the Borrower and its Subsidiaries to sell electricity at wholesale and
authorizations necessary for the Borrower and its Subsidiaries to engage in
existing affiliate transactions.

 

ARTICLE V

COVENANTS OF THE BORROWER

 

SECTION 5.01. Affirmative Covenants of the Borrower. The Borrower covenants and
agrees that on and after the date hereof and until the Notes, together with all
accrued interest thereon, fees and all other Senior Debt Obligations are paid in
full and all Commitments and each Letter of Credit shall have terminated, it
will:

 

(a) Compliance with Laws. Comply, and cause each of its Subsidiaries to comply
in all material respects with all Applicable Laws, except where the failure to
do so could not reasonably be expected to have a Material Adverse Effect.

 

(b) Compliance with Environmental Laws. Except where the failure to do so could
not reasonably be expected to have a Material Adverse Effect, (i) comply, and
cause each of its Subsidiaries and all lessees and other Persons operating or
occupying its properties to comply, in all material respects, with all
applicable Environmental Laws and Environmental Permits, (ii) obtain and renew,
and cause each of its Subsidiaries to obtain and renew, all Environmental
Permits necessary for its operations and properties and (iii) conduct, and cause
each of its Subsidiaries to conduct, any required investigation, study, sampling
and testing, and undertake any cleanup, removal, remedial or other action
necessary to remove and clean up all Hazardous Materials from any of its
properties required under any Environmental Law.

 

(c) Governmental Approvals. Obtain and maintain, and cause each of its
Subsidiaries to obtain and maintain, all Governmental Approvals (including the
Material Governmental Approvals) that are required of it for the validity or
enforceability of the Loan

 

67



--------------------------------------------------------------------------------

Documents and the Material Contracts, the ongoing operations of their respective
businesses and to issue, declare or pay dividends or distributions, except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

(d) Payment of Taxes, Etc. Pay and discharge, and cause each of its Regulated
Subsidiaries to pay and discharge, before the same shall become delinquent, (i)
all taxes, assessments and governmental charges or levies imposed upon it or
upon its property and (ii) all lawful claims that, if unpaid, will by law become
a Lien upon its property not permitted by Section 5.02; provided that neither
the Borrower nor any of its Regulated Subsidiaries shall be required to pay or
discharge any such tax, assessment, charge or claim that is the subject of a
Contest.

 

(e) Insurance. Maintain, and cause each of its Regulated Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which it or such Subsidiary operates.

 

(f) Preservation of Corporate Existence, Etc. Except as could not reasonably be
expected to have a Material Adverse Effect, preserve and maintain, and cause
each of its Subsidiaries to preserve and maintain, its existence, legal
structure, rights (charter or statutory), permits, licenses, approvals,
franchises, and privileges in the jurisdiction of its formation and in each
other jurisdiction in which it owns or leases property or in which the conduct
of its business requires it to so qualify; provided, however, that the Borrower
and its Subsidiaries may consummate any merger or consolidation permitted under
Section 5.02(d).

 

(g) Visitation Rights. At any reasonable time and from time to time at the cost
and expense of the Borrower, permit the Administrative Agent or any of the
Lender Parties, or any agents or representatives thereof, to examine and make
copies of and abstracts from the records and books of account of, and visit the
properties of, the Borrower and any of its Subsidiaries, and to discuss the
affairs, finances and accounts of the Borrower and any of its Subsidiaries with
any of their officers or directors and with their independent certified public
accountants.

 

(h) Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books of record and account, in which full and correct entries shall be made of
all financial transactions and the assets with respect to all material
transactions and business of the Borrower and each such Subsidiary in accordance
with GAAP in effect from time to time.

 

(i) Maintenance of Properties, Etc. Operate, maintain and preserve, and cause
each of its Subsidiaries to operate, maintain and preserve, all of its
properties (other than any such properties as are immaterial or non-essential to
the conduct of business by the Borrower and its Subsidiaries, taken as a whole)
that are used or useful in the conduct of its business in good working order and
condition (ordinary wear and tear excepted) in accordance with prudent practices
then being utilized in the electric utility industry and in accordance with
Applicable Laws (including Environmental Laws).

 

68



--------------------------------------------------------------------------------

(j) Transactions with Affiliates. Other than as may be required by PUHCA,
conduct, and cause each of its Subsidiaries to conduct, (i) all transactions
with any of the Affiliates of the Borrower on terms that are fair and reasonable
and no less favorable to the Borrower or such Subsidiary than it would obtain in
a comparable arm’s-length transaction with a Person not an Affiliate of the
Borrower and (ii) all transactions with a Person other than an Affiliate of the
Borrower on terms that are without regard to any benefit or detriment to any
Affiliate of the Borrower (other than any of the Borrower’s Subsidiaries);
provided that this Section 5.01(j) shall not be deemed to permit any transaction
otherwise prohibited by the terms of this Agreement. Without prejudice to the
foregoing, and to the extent not otherwise prohibited by any other provision of
the Loan Documents, the following transactions shall be deemed to be in
compliance with the first sentence of this clause (j): (A) any transaction
executed in accordance with the requirements of PUHCA, (B) any agreements made
by the Borrower or any of its Subsidiaries with a utility to provide provider of
last resort requirements, as such agreements are amended from time to time, so
long as such provider of last resort agreements are with an Affiliate of the
Borrower and approved by all applicable Governmental Authorities and (C) any
transaction authorized under a tariff or rate schedule which has been approved
by the FERC. For the avoidance of doubt, (I) any contracts existing on the date
hereof to which the Borrower or any of its Subsidiaries is a party and copies of
which have been delivered to the Lender Parties pursuant to Section 3.01 (and
any renewals or replacements thereof on substantially the same terms) and (II)
the Transaction Documents shall each be deemed to comply with this Section
5.01(j) except to the extent that the FERC or the SEC determines that any such
contract is not in conformance with Applicable Law and such non-conforming
contract is not on terms described in clauses (i) or (ii) of this Section
5.01(j).

 

(k) Further Assurances. (i) Promptly upon request by the Administrative Agent or
any Lender Party, correct any material defect or error that may be discovered in
any Loan Document or in the execution, acknowledgment, filing or recordation
thereof, and

 

(ii) Promptly upon request by the Administrative Agent or any Lender Party, do,
execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register any and all such further acts, deeds, agreements, assignments,
certificates, assurances and other instruments as the Administrative Agent or
any Lender Party may reasonably require from time to time in order to (A) carry
out more effectively the purposes of the Loan Documents and (B) assure, convey,
grant, assign, transfer, preserve, protect and confirm more effectively unto the
Lender Parties the rights granted or now or hereafter intended to be granted to
the Lender Parties under any Loan Document or under any other instrument
executed in connection with any Loan Document to which it is or is to be a
party.

 

(l) Preparation of Environmental Reports. If the Administrative Agent shall
reasonably believe that a material environmental event has occurred on any
parcel of real property owned or leased by the Borrower or any of its
Subsidiaries after the date hereof, provide to the Administrative Agent within
90 days after receipt of a written request from the Administrative Agent in
which the Administrative Agent describes in reasonable detail the basis for such
belief, at the expense of the Borrower, a Phase I environmental site assessment
report for the properties described in such request prepared by an environmental
consulting firm reasonably acceptable to the Administrative Agent, indicating
the presence or absence of

 

69



--------------------------------------------------------------------------------

Hazardous Materials and the estimated cost of any legally required compliance,
removal or remedial action in connection with any Hazardous Materials on such
properties. Without limiting the generality of the foregoing, if the
Administrative Agent determines at any time that a material risk exists that any
such report will not be provided within the time referred to above, the
Administrative Agent may, at the time following the forty-fifth day after the
request of the Administrative Agent, retain an environmental consulting firm to
prepare such report at the expense of the Borrower, and the Borrower hereby
grants and agrees to cause any Subsidiary that owns any property described in
such request to grant at the time of such request to the Administrative Agent,
such firm and any agents or representatives thereof an irrevocable non-exclusive
license, subject to the rights of tenants, to enter onto their respective
properties to undertake such an assessment.

 

(m) Compliance with Terms of Leaseholds. Except where the failure to do so,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect (i) make all payments and otherwise perform all
obligations in respect of all leases of real property to which the Borrower or
any of its Regulated Subsidiaries is a party, (ii) keep such leases in full
force and effect and not allow such leases to lapse or be terminated or any
rights to renew such leases to be forfeited or cancelled, (iii) notify the
Administrative Agent of any default by any party with respect to such leases and
(iv) cooperate with the Administrative Agent in all respects to cure any such
default, and cause each of its Subsidiaries to do so.

 

(n) Maintenance of Ownership of Subsidiaries. Except as permitted under Section
5.01(f) or Section 5.02(d) or (e), maintain ownership and control of all Equity
Interests that it holds in all of its Subsidiaries, directly or indirectly, free
and clear of all Liens except as permitted by the Transaction Documents.

 

(o) Use of Proceeds. (i) Use the proceeds of (A) the Initial Borrowing to repay
in full the Existing AYE Debt owing by it, (B) each subsequent Revolving
Borrowing, for working capital for the Borrower and its Subsidiaries, and

 

(ii) Use (A) the Letters of Credit issued on the Closing Date to replace
Existing L/Cs and (B) use Letters of Credit issued at any time after the Closing
Date to support the working capital needs of the Borrower and its Subsidiaries.

 

(p) Ranking. Ensure that the Senior Debt Obligations owing by it at all times
shall rank in right of payment at least pari passu in right of payment to all
its other unsecured and unsubordinated Obligations.

 

(q) Taxes. Pay in full when due (or obtain an appropriate exemption therefrom)
all Taxes (i) due and payable after the Closing Date in connection with its
execution, delivery, filing, recording or admissibility in evidence of the Loan
Documents to which it is a party or to ensure the legality, validity,
enforceability, perfection or admissibility in evidence of the Loan Documents
and (ii) due and payable after the Closing Date by the Borrower and its
Subsidiaries in connection with the consummation of the transactions
contemplated by, and the performance of, the Loan Documents to which it is a
party.

 

70



--------------------------------------------------------------------------------

(r) Stamp Duties, Etc. Pay in full when due (or obtain an appropriate exemption
therefrom) all required stamp duties, registration fees, filing costs and other
charges in connection with its execution, delivery, filing, recording,
perfection, priority or admissibility in evidence of the Loan Documents to which
it is a party required to be paid after the Closing Date.

 

(s) Material Contracts. Except where the failure to do so, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect, (i) perform and observe, and cause each of its Subsidiaries to perform
and observe, all the terms and provisions of all Material Contracts required to
be performed or observed by it, (ii) maintain each such Material Contract in
full force and effect, (iii) enforce each such Material Contract in accordance
with its terms, (iv) take all such action to such end as may be from time to
time reasonably requested by the Administrative Agent and, (v) upon reasonable
request of the Administrative Agent, make to each other party to each such
Material Contract such demands and requests for information and reports or for
action as the Borrower or any of its Subsidiaries is entitled to make under such
Material Contract.

 

(t) Revised Schedule 4.01(r). By no later than March 31, 2004, provide to the
Administrative Agent an amended Schedule 4.01(r) reflecting in addition to the
information contained therein on the Closing Date, the principal amount of the
obligations secured by the Liens listed on such Schedule 4.01(r) as of the
Closing Date, accompanied by an Officer’s Certificate certifying that the
information on such amended Schedule 4.01(r) is true, correct and complete in
all material respects as of the Closing Date.

 

SECTION 5.02. Negative Covenants of the Borrower. The Borrower covenants and
agrees that on and after the date hereof and until the Notes, together with all
accrued interest thereon, fees and all other Senior Debt Obligations are paid in
full and all Commitments and each Letter of Credit shall have terminated, it
will not, at any time:

 

(a) Liens, Etc. Create, incur, assume or suffer to exist, or permit any of its
Regulated Subsidiaries to create, incur, assume or suffer to exist, any Lien on
or with respect to any of its properties of any character (including accounts)
whether now owned or hereafter acquired, or sign or file or suffer to exist, or
permit any of its Regulated Subsidiaries to sign or file or suffer to exist,
under the Uniform Commercial Code of any jurisdiction, a financing statement
that names the Borrower or any of its Regulated Subsidiaries as debtor, or sign
or suffer to exist, or permit any of its Regulated Subsidiaries to sign or
suffer to exist, any security agreement authorizing any secured party thereunder
to file such financing statement, or assign, or permit any of its Regulated
Subsidiaries to assign, any accounts or other right to receive income, except:

 

(i) any Liens created pursuant to Section 2.03(e);

 

(ii) Permitted Liens;

 

(iii) Liens existing on the date hereof and described on Schedule 5.02(a),
including, without limitation, PCB Liens;

 

71



--------------------------------------------------------------------------------

(iv) purchase money Liens upon or in real property, physical assets or equipment
acquired or held by the Borrower or any of its Regulated Subsidiaries in the
ordinary course of business to secure the purchase price of such real property,
physical assets or equipment or to secure Debt permitted to be incurred pursuant
to Section 5.02(b)(vi) incurred solely for the purpose of financing the
acquisition, construction or improvement (including any Capital Expenditure) of
any such real property, physical assets or equipment to be subject to such
Liens, or Liens existing on any such real property, physical assets or equipment
at the time of acquisition (other than any such Liens created in contemplation
of such acquisition that do not secure the purchase price), or extensions,
renewals or replacements of any of the foregoing for the same or a lesser
amount; provided, however, that (A) such Lien is incurred and the Debt secured
thereby is created within 90 days after the acquisition, completion of
construction or completion of improvement thereof (as applicable), and (B) no
such Lien shall extend to or cover any property or equipment other than the real
property, physical assets or equipment being acquired, constructed or improved;
and provided further that the aggregate principal amount of the Debt secured by
Liens permitted by this clause (iv) shall not exceed the amount permitted under
Section 5.02(b)(vi) at any time outstanding;

 

(v) Liens arising in connection with Capitalized Leases permitted under Section
5.02(b)(vii); provided that no such Lien shall extend to or cover any assets
other than the assets subject to such Capitalized Leases;

 

(vi) Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Borrower or any Regulated Subsidiary of the
Borrower or becomes a Regulated Subsidiary of the Borrower; provided that such
Liens were not created in contemplation of such merger, consolidation or
investment and do not extend to any assets other than those of the Person merged
into or consolidated with the Borrower or such Regulated Subsidiary or acquired
by the Borrower or such Regulated Subsidiary;

 

(vii) other Liens affecting property with an aggregate fair value not to exceed
$25,000,000;

 

(viii) the replacement, extension or renewal of any Lien permitted by clauses
(iii) through (vii) above upon or in the same property theretofore subject
thereto and, if such Lien secures Debt, upon the incurrence of any Permitted
Refinancing Debt in respect of such Debt secured to the extent such Permitted
Refinancing Debt is incurred in accordance with Section 5.02(b)(xvii).

 

(ix) Liens granted by the Borrower or any of its Regulated Subsidiaries in favor
of a commercial trading counterparty, futures contract broker or other contract
counterparty on accounts receivable, commodities covered by, other obligations
owed to, and other rights of, the Borrower or any of its Regulated Subsidiaries,
in each case, under any contract (other than for Debt) entered into in the
ordinary course of business and to the extent permitted under Section 5.02(n) in
connection with commercial and trading activities and ancillary services
(including any netting agreement) to secure the Borrower’s or such Regulated
Subsidiary’s obligations under such contract; provided that such Liens are
granted in the ordinary course of business and when granted, do not secure
obligations which are past due;

 

72



--------------------------------------------------------------------------------

(x) Liens on cash, Cash Equivalents or accounts receivables (A) deposited in
margin accounts with or on behalf of futures contract brokers or paid over to
other contract counterparties (in the case of cash or Cash Equivalents) or (B)
deposited (in the case of cash or Cash Equivalents) or pledged as collateral to
a contract counterparty to secure obligations with respect to (1) contracts
(other than for Debt) for commercial and trading activities in the ordinary
course of business for the purchase, transmission, distribution, sale, storage,
lease or hedge of any energy related commodity or (2) Hedge Agreements
representing commodity price contracts, transmission agreements or derivatives
or interest rate derivatives to the extent that the Borrower or such Regulated
Subsidiary is permitted to enter into any such Hedge Agreement pursuant to
Section 5.02(b)(v); provided that the amount of Obligation secured by Liens
permitted by this Section 5.02(a)(x) shall not exceed $150,000,000 at any time
outstanding; provided further that the face amount of accounts receivables
pledged to a contract counterparty to secure obligations set forth in clauses
(1) or (2) above shall not exceed $50,000,000 at any time outstanding;

 

(xi) Liens created to refinance or secure the MPC Credit Agreement pursuant to
Section 5.01(k) of the MPC Credit Agreement;

 

(xii) Liens on or transfers of accounts receivable and contracts and instruments
related thereto arising solely in connection with the sale of such accounts
receivable pursuant to Section 5.02(e)(viii);

 

(xiii) Liens granted as cash or Cash Equivalents to defease Debt that could be
prepaid without violating Section 5.02(l);

 

(xiv) Liens granted over cash or Cash Equivalents constituting proceeds from any
sale or disposition of assets permitted under Section 5.02(e) deposited in
escrow accounts to secured Debt permitted to be incurred under Section
5.02(b)(xi) in respect of such sale or disposition;

 

(xv) Liens granted to secure any Permitted Refinancing Debt incurred pursuant to
Section 5.02(b)(xvii) in respect of any Surviving Debt with a maturity date
occurring prior to the Final Maturity Debt; and

 

(xvi) subject to the PNC Control Agreement, Liens granted in favor of PNC Bank,
National Association over cash, checks, deposit accounts, securities accounts
and Cash Equivalents of the Borrower or its Subsidiaries held by PNC Bank,
National Association from time to time to secure Debt permitted to be incurred
under Section 5.02(b)(xx).

 

73



--------------------------------------------------------------------------------

(b) Debt. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Debt other than
pursuant to the Loan Documents, except:

 

(i) Debt of the Borrower under the Loan Documents;

 

(ii) Debt of AESC or any of its Subsidiaries secured by a Lien over the property
or assets of AESC or its Subsidiaries;

 

(iii) Surviving Debt;

 

(iv) unsecured intercompany Debt owed to the Borrower or any Subsidiary to the
extent permitted under Section 5.02(f);

 

(v) Debt in respect of Hedge Agreements entered into in the ordinary course of
business and consistent with prudent business practice to hedge or mitigate (A)
risks to which the Borrower or any Subsidiary is exposed in the conduct of its
business or the management of its liabilities as a result of fluctuations in the
prices of transmission, capacity or energy (or of any fuel required for the
generation thereof) or (B) risks in respect of interest rate fluctuations;
provided that in each case such Hedge Agreement shall not have been entered into
for speculative purposes;

 

(vi) Debt incurred to finance all or any part of the acquisition, construction
or improvement of any real property, physical assets or equipment (including any
Capital Expenditures); provided that (A) such Debt is incurred prior to, or
within 90 days after such acquisition or the completion of construction or
completion of improvement or such Capital Expenditure and (B) such Debt has a
scheduled maturity date that is at least six calendar months after the Final
Maturity Date and does not require any scheduled amortization or mandatory
prepayments thereof prior to such date; provided further that the aggregate
principal amount of Debt permitted under this Section 5.02(b)(vi) shall not
exceed $200,000,000 at any time outstanding;

 

(vii) Capitalized Leases in an aggregate principal amount not in excess of
$100,000,000 at any time outstanding;

 

(viii) Debt of any Person that either (x) is merged into or consolidated with
the Borrower or any Subsidiary, or (y) becomes a Subsidiary of the Borrower
after the date hereof in either case in accordance with the terms of Section
5.02(f), provided that (a) Debt is existing at the time such Person becomes a
Subsidiary of the Borrower (other than Debt incurred solely in contemplation of
such Person becoming a Subsidiary of the Borrower), (b) immediately after giving
effect to the investment in such Subsidiary, no Default or Event of Default
shall have occurred and be continuing, and (C) such Debt is non-recourse to the
Borrower or any other Subsidiary (other than with respect to such Person and its
Subsidiaries to the extent such Debt was with recourse to such Person and/or to
its Subsidiaries at the time of such investment);

 

(ix) Debt arising from the honoring by a bank or financial institution of a
check, draft or similar instrument inadvertently (except in the case of daylight
overdrafts) drawn against insufficient funds in the ordinary course of business,
so long as such Debt is covered within five Business Days;

 

74



--------------------------------------------------------------------------------

(x) Debt in respect of workers’ compensation claims, self-insurance obligations,
bankers’ acceptance and performance and surety bonds provided by the Borrower or
any of its Subsidiaries in the ordinary course of business;

 

(xi) Debt that may be deemed to arise as a result of agreements of the Borrower
or any of its Subsidiaries providing for indemnification, adjustment of purchase
price or any similar obligations, in each case, incurred in connection with the
sale or disposition of any business, assets or Equity Interests in any
Subsidiary of the Borrower consummated in accordance with the terms of Section
5.02(e) in an amount not to exceed with respect to any such sale or disposition
the amount of gross proceeds received by the Borrower or any of its Subsidiaries
in connection with such sale or disposition;

 

(xii) Debt of the Borrower represented by letters of credit, surety bonds,
Contingent Obligations and performance bonds supporting obligations of the
Borrower or its Subsidiaries so long as, after giving effect to such letters of
credit, surety bonds, Contingent Obligations and performance bonds (and the
Investment represented thereby), the Borrower would be in compliance with
Section 5.02(f)(v);

 

(xiii) reimbursement obligations owed to Affiliates for amounts paid on behalf
of the Borrower or any of its Subsidiaries in accordance with applicable
requirements under PUHCA with respect to the provision of goods or services to
the Borrower or any such Subsidiary;

 

(xiv) other unsecured Debt of the Borrower not to exceed $150,000,000 at any
time outstanding; provided such Debt has a scheduled maturity date that is at
least six calendar months later than the Final Maturity Date and does not
require any scheduled amortization or mandatory prepayments thereof prior to
such date;

 

(xv) unsecured Debt in respect of obligations of the Borrower or any of its
Subsidiaries to pay the deferred purchase price of goods or services or progress
payments in connection with such goods and services; provided that such
obligations are incurred in connection with open accounts extended by supplies
on customary trade terms (which require that all such payments be made within 60
days of the incurrence of the related Debt) in the ordinary course of business
and not in connection with the borrowing of money;

 

(xvi) Debt in an aggregate principal amount, when combined with the aggregate
principal amount of Debt incurred pursuant to Section 5.02(b)(xix), not in
excess of $200,000,000 at any time outstanding and incurred in connection with
the sale of accounts receivable pursuant to Section 5.02(e)(viii);

 

(xvii) Permitted Refinancing Debt incurred in respect of any Debt permitted
under clauses (i), (iii), (vi), (vii), (viii), (xiv) and (xvi) above or this
clause (xvii);

 

(xviii) additional unsecured Debt for Borrowed Money issued or incurred the
proceeds of which are used to make Capital Expenditures required to be made in
order to comply with Applicable Laws regarding the environment or the
transmission of electricity or natural gas; provided that (A) the scheduled
maturity date for such Debt is a

 

75



--------------------------------------------------------------------------------

date that is at least six calendar months after the Final Maturity Date and does
not require any scheduled amortization or mandatory prepayments thereof prior to
such date, (B) such Debt contains covenants and events of default which, taken
as a whole, are determined in good faith by a Responsible Officer of the
Borrower to be no less favorable to the Borrower or the applicable Subsidiary in
any material respect than the covenants and Events of Default under this
Agreement, (C) no Default or Event of Default shall have occurred and be
continuing, and (D) prior to the incurrence or issuance of such Debt, the
Borrower shall have delivered to the Administrative Agent a certificate
demonstrating pro forma compliance with the covenants set forth in Section 5.04
for the period of four consecutive fiscal quarters ending on the last date of
the last completed fiscal quarter immediately preceding the proposed date of
incurrence of such Debt (on the assumption that such incurrence of Debt under
this clause occurred on the first day of such four fiscal quarter period and
using historical results of the Borrower and its Subsidiaries for such period);

 

(xix) unsecured Debt incurred to refinance up to $85,000,000 of those certain
6.375% Notes due June 2004 issued by WPPC; and

 

(xx) secured or unsecured Debt owed to PNC Bank, National Association from time
to time in connection with the extension of credit to the Borrower or its
Subsidiaries for the account of one or more employees or departments of the
Borrower or its Subsidiaries in respect of costs and expenses incurred by such
employees or departments in connection with the conduct of business on behalf of
the Borrower or its Subsidiaries in an aggregate principal amount not to exceed
$3,000,000 at any one time outstanding.

 

(c) Change in Nature of Business. Make, or permit any of its Subsidiaries to
make, any material change in the nature of its business as carried on at the
date hereof; or engage in, or permit any of its Subsidiaries to engage in, any
business other than electric power generation, transmission and distribution
and/or energy trading or any other business in which the Borrower or any of its
Subsidiaries or Affiliates is engaged on the Closing Date, as described in
Schedule 5.02(c).

 

(d) Mergers, Etc. Merge into or consolidate with any Person or permit any Person
to merge into it, or permit any of its Subsidiaries to do so, except that:

 

(i) any Subsidiary of the Borrower may merge into or consolidate with any other
Subsidiary of the Borrower, provided that, in the case of any such merger or
consolidation, the Person formed by such merger or consolidation shall be a
wholly owned Subsidiary of the Borrower;

 

(ii) in connection with any sale or other disposition permitted under Section
5.02(e) (other than Section 5.02(e)(iii)), any Subsidiary of the Borrower may
merge into or consolidate with any other Person or permit any other Person to
merge into or consolidate with it;

 

(iii) in connection with any acquisition permitted under Section 5.02(f), any
Subsidiary may merge into the Borrower; and

 

76



--------------------------------------------------------------------------------

(iv) the Borrower may merge into or otherwise consolidate with another person if
either (A) the Borrower is the surviving entity or (B)(1) the surviving entity
is organized or existing under the laws of the United States, any state thereof
or the District of Columbia, (2) the surviving entity assumes all of the
Borrower’s Obligations under the Loan Documents pursuant to agreements
reasonably satisfactory to the Administrative Agent and (3) the Public Debt
Ratings of the surviving entity immediately following such merger or
consolidation shall be no worse than the Public Debt Ratings of the Borrower
immediately prior to such merger or consolidation;

 

provided, however, that in each case, immediately after giving effect thereto,
no event shall occur and be continuing that constitutes a Default.

 

(e) Sales, Etc., of Assets. Sell, lease, transfer or otherwise dispose of, or
permit any of its Subsidiaries to sell, lease, transfer or otherwise dispose of,
any Assets or grant any option or other right to purchase, lease or to otherwise
acquire any Assets other than:

 

(i) the sale or lease of power, capacity, the right to transmit electricity or
natural gas, fuel and other products and services in the ordinary course of
business;

 

(ii) any sale, lease or other disposition of damaged, surplus, worn-out or
obsolete Assets in the ordinary course of business;

 

(iii) the sale of emission credits in the ordinary course of business;

 

(iv) transactions permitted under Section 5.02(d);

 

(v) the sale, lease, transfer or other disposition of Assets by AESC and its
Subsidiaries;

 

(vi) sales, transfers or other dispositions of other immaterial property (other
than Equity Interests in, or Debt of any Subsidiary) in the ordinary course of
business and on reasonable terms if no Default exists at the time of such sale,
transfer or other disposition;

 

(vii) sales, transfers or other dispositions of Assets or Equity Interests among
the Borrower and its Subsidiaries (other than any AESC Company); provided that
such sale, transfer or other disposition is (A) made in order to protect the
value of such Asset or Equity Interests; (B) no Debt for Borrowed Money is
incurred in connection therewith; and (C) no Lien is created, granted, incurred
or assumed in connection therewith;

 

(viii) the limited recourse sale of accounts receivable in connection with the
securitization thereof, which sale is non-recourse to the extent customary in
securitizations and consistent with past practice in an amount not to exceed the
amount set forth in Section 5.02(b)(xvi);

 

(ix) sales, transfers or other dispositions of any of the Borrower’s Assets or
the Assets of the Regulated Subsidiaries (including any Equity Interest in the
Regulated Subsidiaries or any contractual rights); provided that (A) the
consideration received by

 

77



--------------------------------------------------------------------------------

the Borrower or its Regulated Subsidiaries for such Asset shall have been
determined on the basis of an arms-length negotiation with a non-Affiliates, (B)
not less than 75% of the purchase price (excluding the amount of any Debt
assumed in connection with any such sale or other disposition by a Person other
than the Borrower or its Regulated Subsidiaries) for such asset shall be paid to
the Borrower or its Regulated Subsidiaries solely in cash or Cash Equivalents,
(C) no portion of the non-cash proceeds received by the Borrower and its
Subsidiaries shall consist of Debt of, or Equity Interests in, the Borrower or
any of its Regulated Subsidiaries, (D) no Default or Event of Default shall have
occurred and be continuing, (E) on or prior to such sale, transfer or
disposition, all Debt secured by such asset shall have been either (1) defeased
or repaid in full or (2) assumed by a Person other than the Borrower or its
Regulated Subsidiaries in connection with such sale, transfer or other
disposition, and (F) the Borrower would be in compliance with the covenants set
forth in Section 5.04 as of the most recently completed period ending prior to
such transaction for which financial statements and certificates required by
Section 5.03(b) or 5.03(c) were required to have been delivered or for which
comparable financial statements have been filed with the SEC, in each case after
giving effect to such transaction and to any other event occurring during such
period as to which pro forma recalculation is reasonably appropriate (including
any other transaction described in this clause occurring after such period) as
if such transaction (and the repayment of any Debt in connection therewith) had
occurred as of the first day of such period; and

 

(x) sales or transfers of Equity Interests in the Borrower to any Plan.

 

provided that in the case of sales, transfers or other dispositions of assets
pursuant to clause (vi) or (ix) above, the Borrower shall prepay the Advances in
accordance with the provisions of Section 2.06.

 

(f) Investments in Other Persons. Make or hold, or permit any of its
Subsidiaries to make or hold, any Investment in any Person, except:

 

(i) (A) equity Investments outstanding as of the date hereof by the Borrower and
its Subsidiaries in their respective Subsidiaries or Affiliates, (B) equity
Investments after the date hereof in direct or indirect Subsidiaries of the
Borrower and (C) Investments after the date hereof in Subsidiaries of the
Borrower consisting of intercompany Debt; provided the Borrower shall not be
permitted to make any additional equity Investment in any AESC Company (other
than as may be required to be made by the terms of Section 4.01(a) of the AESC
Intercreditor Agreement or which are made for the purpose of returning to AESC
funds received by the Borrower from AESC pursuant to Section 4.01(b) of the AESC
Intercreditor Agreement) or any additional Investment in any AESC Company
consisting of intercompany Debt unless the Liquidity Amount shall be at least
$275,000,000 and the aggregate amount of the Unused Commitments shall be equal
to or greater than $100,000,000, in both cases, after giving pro forma effect to
such additional Investment;

 

78



--------------------------------------------------------------------------------

(ii) loans and advances to its employees in the ordinary course of its business
as presently conducted in an aggregate principal amount, not to exceed
$2,000,000 at any time outstanding;

 

(iii) Investments in Cash Equivalents;

 

(iv) Investments in Hedge Agreements permitted pursuant to Section 5.02(b)(v);

 

(v) Investments in Subsidiaries of the Borrower resulting from drawings under,
or renewals or extensions of letters of credit, surety bonds, Contingent
Obligations or performance bonds supporting obligations of Subsidiaries incurred
in the ordinary course of business but in any event not for speculative
obligations of such Subsidiary;

 

(vi) Investments in any non-cash proceeds received by the Borrower or any of its
Subsidiaries in connection with any sale, transfer or other disposition of any
asset to the extent permitted under Section 5.02(e);

 

(vii) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

 

(viii) Investments not otherwise permitted under this Section 5.02(f) existing
on the Closing Date and set forth on Schedule 4.01(s); and

 

(ix) Investments by the Borrower and its Subsidiaries not otherwise permitted
under this Section 5.02(f)(ix) in an aggregate amount not to exceed $35,000,000;
provided that with respect to each Investment made pursuant to this Section
5.02(f): (A) such Investment shall not include or result in any contingent
liabilities that could reasonably be expected to be material to the business,
financial conditions, operations or prospects of the Borrower and its
Subsidiaries, taken as a whole (as determined in good faith by the board of
directors (or persons performing similar functions) of the Borrower or such
Subsidiary if the board of directors is otherwise approving such transaction
and, in each other case, by a Responsible Officer); (B) such Investment shall be
in property and assets which are part of, or in lines of business which are in
the electric power generation, transmission, distribution and/or energy trading
businesses; (C) any determination of the amount of such Investment shall include
all cash and noncash consideration (including, without limitation, the fair
market value of all Equity Interests issued or transferred to the sellers
thereof, all indemnities, earnouts and other contingent payment obligations to,
and the aggregate amounts paid or to be paid under noncompete, consulting and
other affiliated agreements with, the sellers thereof, all write-downs of
property and assets and reserves for liabilities with respect thereto and all
assumptions of debt, liabilities and other obligations in connection therewith)
paid by or on behalf of the Borrower and its Subsidiaries in connection with
such Investment; and (D) (1) immediately before and giving pro forma effect to
any such purchase or other

 

79



--------------------------------------------------------------------------------

acquisition, no Default or Event of Default shall have occurred and be
continuing and (2) immediately after giving effect to such purchase or other
acquisition the Borrower and its Subsidiaries shall be in pro forma compliance
with all of the covenants set forth in Section 5.04, such compliance to be
determined on the basis of the financial information most recently delivered to
the Administrative Agent pursuant to Section 5.03(b) or 5.03(c) as though such
Investment had been consummated as of the first day of the fiscal period covered
thereby.

 

(g) Restricted Payments. (i) Declare or pay any Restricted Payments except cash
distributions to holders of Preferred Interests issued by the Borrower or
interest payments, in cash, to holders of securities convertible into or
exchangeable for shares of capital stock of (or other ownership or profit
interests in) the Borrower, (ii) permit any of its Subsidiaries to purchase,
redeem, retire, defease or otherwise acquire for value any Equity Interests in
it or (iii) permit any of its Subsidiaries to issue or sell any Equity
Interests, other than, with respect to clauses (i), (ii) and (iii), in the case
of (A) the Regulated Subsidiaries and AESC, to the Borrower, and (B) any AESC
Company, in accordance with the AESC Loan Documents; provided that
notwithstanding the provisions of clauses (i), (ii) and (iii), (1) the Borrower
or any Subsidiary may sell, transfer or contribute Equity Interests in the
Borrower to any Plan and (2) MPC may sell or transfer Equity Interests in
Mountaineer Gas to the extent such sale or transfer does not contravene any of
the other provisions of this Agreement and the other Loan Documents.

 

(h) Payment Restrictions Affecting the Borrower and its Subsidiaries. Enter
into, incur or permit to exist any agreement or other arrangement that prohibits
or restricts the ability of the Borrower or any of its Subsidiaries to (i)
create, incur or permit to exist any Lien upon any of its property or assets,
(ii) declare or pay any dividend or other distribution in respect of its Equity
Interests or repay or prepay any Debt owed to, make loans or advances to, or
otherwise invest in, the Borrower or any of its Subsidiaries, or (iii) transfer
its property or assets to any of its Subsidiaries; provided that the foregoing
shall not apply to restrictions and conditions imposed by (A) Applicable Law,
(B) any Transaction Document, (C) the terms of any Existing Debt as in effect on
the date hereof (or any Permitted Refinancing Debt incurred in connection
therewith; provided that the terms thereof are no more restrictive, taken as a
whole, than the restrictions or limitations provided for in the Transaction
Documents), (D) any agreement in effect with respect to any Subsidiary at the
time such Subsidiary becomes a Subsidiary of the Borrower, so long as such
agreement was not entered into solely in contemplation of such Person becoming a
Subsidiary of the Borrower, (E) any negative pledge incurred or provided in
favor of any holder of Debt permitted under 5.02(b)(vi) solely to the extent any
such negative pledge relates to the property financed by or subject of such Debt
(or any Permitted Refinancing Debt incurred in connection therewith; provided
that the terms thereof are no more restrictive, taken as a whole, than the
restrictions or limitations provided for in the Transaction Documents), (F) any
agreement for the sale or disposition of assets or property permitted under
Section 5.02(e), provided that such restrictions and conditions apply only to
the asset or property that is to be sold or the proceeds thereof, (G) any
trading, netting, operating, construction, service, supply, purchase, sale or
similar agreement to which the Borrower or any of its Subsidiaries is a party,
entered into in the ordinary course of business; provided that such agreement
prohibits the encumbrance of solely the property or assets of the Borrower or
such Subsidiary that are the subject of that agreement, the payment rights
arising thereunder and/or

 

80



--------------------------------------------------------------------------------

the proceeds thereof and not to any other asset or property of the Borrower or
such Subsidiary or the assets or property of any other Subsidiary, (H) customary
provisions restricting subletting or assignment of leases or customary
provisions in other agreements that restrict assignment of such agreements or
rights thereunder, which restrictions when taken as a whole are no more
restrictive than any similar restrictions in effect on the Closing Date, (I) any
negative pledge provided for in joint venture agreements, stockholder or
partnership agreements, or organizational documents relating to joint ventures
or partnerships and (J) any such restrictions or limitations contained in any
other agreement in effect on the Closing Date and any amendments, modifications,
restatements, renewals or replacements thereof that are not more restrictive,
taken as a whole, than the restrictions or limitations in existence on the
Closing Date.

 

(i) Lease Obligations. Create, incur, assume or suffer to exist (a) with respect
to the Borrower, or permit any of its Regulated Subsidiaries to create, incur,
assume or suffer to exist, any obligations as lessee (i) for the rental or hire
of real or personal property in connection with any sale and leaseback
transaction, or (ii) for the rental or hire of other real or personal property
of any kind under leases or agreements to lease (excluding Capitalized Leases)
having an original term of one year or more that would cause the direct and
contingent liabilities of the Borrower, on a Consolidated basis, in respect of
all such obligations to exceed $30,000,000, in the aggregate, in payment
obligations (without double counting) that are in the nature of a rental payment
obligation or are otherwise not avoidable at the option of the lessee without
incurring other costs or risks (including for this purpose purchase rights for
which the failure to exercise results in other payment obligations and
guarantees of value) in any period of 12 consecutive months, or (b) permit AESC
or any of AESC’s Subsidiaries to create, incur, assume or suffer to exist, any
obligations as lessee for the rental or hire of real or personal property in
connection with any sale and leaseback unless the sale of such property would be
permitted under Section 5.02(e) and any Capitalized Lease created as part of
such transaction would be permitted under Section 5.02(b) or any Lien arising as
part of such transaction would be permitted by Section 5.02(a).

 

(j) Amendments of Constituent Documents. Except as previously disclosed in
writing to the Administrative Agent prior to the Closing Date, amend, or permit
any of its Subsidiaries to amend, its Constituent Documents other than such
amendments as could not reasonably be expected to have a Material Adverse
Effect.

 

(k) Accounting Changes. Make or permit, or permit any of its Subsidiaries to
make or permit, any change in (i) accounting policies or reporting practices,
except as required by GAAP or if its board of directors otherwise decides, or
(ii) Fiscal Year.

 

(l) Prepayments, Etc., of Debt. Prepay, redeem, purchase, defease or otherwise
satisfy or make any unscheduled payment, in each case, prior to the scheduled
maturity thereof in any manner, whether directly or indirectly, or make any
payment in violation of any subordination terms of, any Debt, or permit any of
its Regulated Subsidiaries to do any of the foregoing (other than prepay any
Debt payable to the Borrower), or amend, modify or change in any manner any
material term or condition of any Debt, other than (i) prepayment of Debt
outstanding under this Agreement, (ii) in the case of the Regulated
Subsidiaries, prepayments of any Debt owed by such Regulated Subsidiary to
another Regulated Subsidiary or the Borrower, (iii) to the extent required to
effectuate or resulting from any sale of Assets which is permitted

 

81



--------------------------------------------------------------------------------

under Section 5.02(e), (iv) in the case of MPC, prepayments of Debt outstanding
under the MPC Credit Agreement, (v) in the case of WPPC, prepayments of Debt
incurred pursuant to Section 5.02(b)(xix), and (vi) in the case of the Borrower
and its Regulated Subsidiaries, any other prepayments or redemption of Debt (A)
which is refinanced and prepaid concurrently with the proceeds of Permitted
Refinancing Debt permitted to be incurred under Section 5.02(b)(xvii), or (B)
with a maturity date prior to the Final Maturity Date; provided that after
giving pro forma effect to such prepayment or redemption the Liquidity Amount is
equal to or greater than $275,000,000 and the aggregate amount of the Unused
Commitments is equal to or greater than $100,000,000; and provided further that
notwithstanding the foregoing, the Borrower shall in no event make any
prepayment or redemption of the Convertible Bonds.

 

(m) Partnerships, Etc. Become a general partner in any general or limited
partnership or joint venture, or enter into any profit-sharing or royalty
agreement or other similar arrangement or commit to a trust whereby the
Borrower’s income or profits are, or might be, shared with any other Person, or
enter into any management contract or similar arrangement whereby its business
or operations are managed by any other Person, other than the Tax Allocation
Agreement, the PJM Interconnection Agreements or the OVEC Agreement, or permit
any of its Regulated Subsidiaries to do so, except (i) in order to enhance the
tax efficiency of the Borrower and its Regulated Subsidiaries, taken as a whole
as (ii) as permitted under Section 5.20(f); provided that (i) no Debt for
Borrowed Money is incurred in connection therewith, (ii) no Lien is created,
granted, incurred or assumed in connection therewith and (iii) such other Person
is a Subsidiary of the Borrower

 

(n) Speculative Transactions. Engage, or permit any of its Subsidiaries to
engage, in any transaction involving commodity options or futures contracts or
any similar speculative transactions (including take-or-pay contracts, long term
fixed price off-take contracts and contracts for the sale of power for which
physical delivery is not available) unless the same (i) is consistent with the
policy on Corporate Energy Risk Policy (as amended from time to time) approved
by the Borrower’s board of directors or (ii) has been approved in writing by the
Required Lenders.

 

(o) Formation of Subsidiaries. Organize or invest, or permit any Subsidiary to
organize or invest, in any new Subsidiary, to the extent prohibited by Section
5.02(f).

 

(p) Compliance with ERISA. (i) Terminate, or permit any of its ERISA Affiliates
to terminate, any Plan so as to result in any liability of the Borrower or any
ERISA Affiliate, which could reasonably be expected to have a Material Adverse
Effect, or (ii) permit to exist any Termination Event with respect to a Plan
which could reasonably be expected to have a Material Adverse Effect to the
extent such Termination Event is within the control of the Borrower.

 

SECTION 5.03. Reporting Covenants of the Borrower. The Borrower covenants and
agrees that on and after the date hereof and until the Notes, together with all
accrued interest thereon, fees and all other Senior Debt Obligations are paid in
full and all Commitments and each Letter of Credit shall have terminated, the
Borrower will furnish to the Administrative Agent and each Lender Party (it
being understood that delivery to the Administrative Agent for posting by the
Administrative Agent of each of the following items on a electronic website
shall

 

82



--------------------------------------------------------------------------------

constitute delivery to each Lender Party by the Borrower and the Administrative
Agent hereby agrees to post on an electronic website or otherwise distribute to
the Lender Parties any such item delivered by the Borrower to the Administrative
Agent):

 

(a) Default Notices. As soon as possible and in any event within five Business
Days after any Responsible Officer of the Borrower becomes aware of the
occurrence of (i) any Default or (ii) any event, development or occurrence
reasonably likely to have a Material Adverse Effect, in the case of clause (i)
or (ii), continuing on the date of such statement, a statement of a Responsible
Officer of the Borrower setting forth the details of such Default or event,
development or occurrence (as applicable) and, in each case, the actions, if
any, which the Borrower has taken and proposes to take with respect thereto.

 

(b) Annual Financials. As soon as available and in any event within 15 days
after they are required to be filed with the SEC, a copy of the annual audit
report for such year for the Borrower and its Subsidiaries including therein a
Consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such Fiscal Year and Consolidated statement of income and a Consolidated
statement of cash flows of the Borrower and its Subsidiaries for such Fiscal
Year, in each case accompanied by an opinion that is unqualified or is otherwise
reasonably acceptable to the Required Lenders of PricewaterhouseCoopers (or such
other independent public accountants of recognized standing acceptable to the
Required Lenders), as filed with the SEC, together with, for each Fiscal Year
other than the Fiscal Year ending in 2003, (i) a certificate of such accounting
firm to the Lenders stating that in the course of the regular audit of the
business of the Borrower and its Subsidiaries, which audit was conducted by such
accounting firm in accordance with generally accepted auditing standards, such
accounting firm has obtained no knowledge that a Default has occurred and is
continuing, or if, in the opinion of such accounting firm, a Default has
occurred and is continuing, a statement as to the nature thereof, (ii) a
schedule in form satisfactory to the Administrative Agent of the computations
prepared by the Borrower and used by such accounting firm in determining, as to
the fourth quarter of such Fiscal Year, compliance with the covenants contained
in Section 5.04, provided that in the event of any change in GAAP used in the
preparation of such financial statements, the Borrower shall also provide, if
necessary for the determination of compliance with Section 5.04, a statement of
reconciliation conforming such financial statements to GAAP as in effect as of
the Closing Date and (iii) a certificate of the Chief Financial Officer of the
Borrower stating that no Default has occurred and is continuing or, if a default
has occurred and is continuing, a statement as to the nature thereof and the
action that the Borrower has taken and proposes to take with respect thereto.

 

(c) Quarterly Financials. As soon as available and in any event within 60 days
after the end of each of the first three quarters of each Fiscal Year, a
Consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such quarter and a Consolidated statement of income and a Consolidated statement
of cash flows of the Borrower and its Subsidiaries for the period commencing at
the end of the previous fiscal quarter and ending with the end of such fiscal
quarter, as filed with the SEC, setting forth in each case in comparative form
the corresponding figures for the corresponding date or period of the preceding
Fiscal Year, all in reasonable detail and duly certified (subject to normal
year-end audit adjustments) by the Chief Financial Officer of the Borrower as
having been prepared in accordance with GAAP, together with (i) a certificate of
said officer stating that no Default has occurred and is continuing

 

83



--------------------------------------------------------------------------------

or, if a Default has occurred and is continuing, a statement as to the nature
thereof and the action that the Borrower has taken and proposes to take with
respect thereto and (ii) a schedule in form satisfactory to the Administrative
Agent of the computations used by the Borrower in determining compliance with
the covenants contained in Section 5.04, provided that in the event of any
change in GAAP used in the preparation of such financial statements, the
Borrower shall also provide, if necessary for the determination of compliance
with Section 5.04, a statement of reconciliation conforming such financial
statements to GAAP as in effect as of the Closing Date.

 

(d) Budget. As soon as available, but in no event later than 30 days after the
commencement of each Fiscal Year of the Borrower, forecasts prepared by
management of the Borrower, in form reasonably satisfactory to the
Administrative Agent, of consolidated balance sheets, income statements and cash
flow statements of the Borrower and its Subsidiaries on a quarterly basis for
such Fiscal Year and on an annual basis for such Fiscal Year setting forth the
assumptions used for purposes of preparing the budget and promptly when
available, any significant revisions to such budget.

 

(e) Litigation. Promptly after the commencement thereof, notice of all actions,
suits, investigations, litigation and proceedings before any Governmental
Authority, domestic or foreign, affecting the Borrower or any of its
Subsidiaries of the type described in Section 4.01(e), and promptly after the
occurrence thereof, notice of any change in respect of the Disclosed Litigation
described on Schedule 4.01(e) which could reasonably be expected to have a
Material Adverse Effect.

 

(f) ERISA. (i) ERISA Events and ERISA Reports. Promptly and in any event within
20 days after (A) the Borrower or any of its Subsidiaries or any ERISA Affiliate
knows that any ERISA Event has occurred, a statement of the Borrower describing
such ERISA Event and (B) the date of any material correspondence between the
Borrower, any of its Subsidiaries or any ERISA Affiliate and the PBGC, a copy of
such material correspondence.

 

(ii) Plan Terminations. Promptly and in any event within three Business Days
after receipt thereof by the Borrower or any of its Subsidiaries or any ERISA
Affiliate, copies of each notice from the PBGC stating its intention to
terminate any Plan or to have a trustee appointed to administer any Plan.

 

(iii) Plan Annual Reports. Promptly upon the written request of the
Administrative Agent, copies of each Schedule B (Actuarial Information) to the
annual report (Form 5500 Series) filed with the Internal Revenue Service from
time to time with respect to each Plan.

 

(iv) Multiemployer Plan Notices. Promptly and in any event within 30 days after
receipt thereof by the Borrower or any of its Subsidiaries or any ERISA
Affiliate from the sponsor of a Multiemployer Plan, copies of each notice
concerning (A) the imposition of Withdrawal Liability by any such Multiemployer
Plan, (B) the reorganization or termination, within the meaning of Title IV of
ERISA, of any such Multiemployer Plan or (C) the amount of liability incurred,
or that may be incurred, by the Borrower, any of its Subsidiaries or any ERISA
Affiliate in connection with any event described in clause (A) or (B).

 

84



--------------------------------------------------------------------------------

(g) Environmental Conditions. Promptly after the assertion or occurrence
thereof, notice of any Environmental Action against or of any noncompliance by
the Borrower or any of its Subsidiaries with any Environmental Law or
Environmental Permit that could (i) reasonably be expected to have a Material
Adverse Effect or (ii) cause any property to be subject to any restrictions on
ownership, occupancy, use or transferability under any Environmental Law, except
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 

(h) Other Information. (i) To the extent not required to be provided pursuant to
the terms of Section 5.03(h)(ii), promptly upon the mailing thereof to the
shareholders of the Borrower generally, copies of all financial statements,
reports and proxy statements so mailed;

 

(ii) Promptly upon the filing thereof, copies of all registration statements,
reports or other materials (other than any Form U-1) filed by the Borrower with
the SEC;

 

(iii) Promptly after receipt thereof by the Borrower or any of its Subsidiaries,
a copy of any “management letter” received by such Person from its certified
public accountants and the management’s response thereto;

 

(iv) Promptly upon receipt thereof, copies of all notices, requests and other
documents received by the Borrower or any of its Subsidiaries under or pursuant
to any Loan Document or indenture, loan or credit or agreement in respect of any
Qualifying Obligation regarding or related to any breach or default by any party
thereto that could reasonably be expected to have a Material Adverse Effect or
any other event that could reasonably be expected to have a Material Adverse
Effect and copies of any amendment, modification or waiver of any provision of
any such Loan Document or indenture, loan or credit or agreement;

 

(v) No later than one day prior to the anticipated receipt by the Borrower or
any Regulated Subsidiary of Net Cash Proceeds from any sale or other disposition
of any assets or property of the Borrower or such Subsidiary the proceeds of
which are required to be applied to prepay L/C Borrowings, the Advances or Cash
Collateralize the L/C Obligations in accordance with Section 2.06, a certificate
of a Responsible Officer of the Borrower setting forth (A) a description of the
transaction giving rise to such Net Cash Proceeds, (B) the date or dates upon
which such Net Cash Proceeds are anticipated to be received by the Borrower or
such Subsidiary, (C) the amount of Net Cash Proceeds anticipated to be received
on such date or each of such dates (together with a schedule detailing the
calculations necessary to determine the amount of such Net Cash Proceeds), and
(D) the amount of such Net Cash Proceeds that it is anticipated will be applied
to pay any L/C Borrowings, prepay the Advances or Cash Collateralize the L/C
Obligations;

 

(vi) Such other information respecting the business or properties, or the
condition or operations, financial or otherwise, of the Borrower or any of its
Subsidiaries as the Administrative Agent or any Lender Party acting through the
Administrative Agent may from time to time reasonably request.

 

85



--------------------------------------------------------------------------------

SECTION 5.04. Financial Covenants. So long as any Advance or any other Senior
Debt Obligation of the Borrower shall remain unpaid, any Letter of Credit shall
be outstanding or any Lender Party shall have any Commitment hereunder, the
Borrower will not:

 

(a) Interest Coverage Ratio. Permit the Interest Coverage Ratio at the end of a
fiscal quarter to be less than (i) 1.05:1.00 for each fiscal quarter commencing
with the fiscal quarter ending on December 31, 2004 though the fiscal quarter
ending on June 30, 2005 and (ii) 1.10:1.00 for each fiscal quarter commencing on
September 30, 2005 through the fiscal quarter ending on March 31, 2007.

 

(b) Leverage Ratio. Permit the Leverage Ratio to be greater than 10.0 at the end
of each fiscal quarter commencing with the fiscal quarter ending on December 31,
2004 through the fiscal quarter ending on March 31, 2007.

 

ARTICLE VI

EVENTS OF DEFAULT

 

SECTION 6.01. Events of Default. If any of the following events, conditions or
occurrences (“Events of Default”) shall occur and be continuing:

 

(a) (i) the Borrower shall fail to pay any principal of any Advance or any L/C
Obligation when the same shall become due and payable or (ii) the Borrower shall
fail to pay any interest on any Advance or any L/C Obligation, or the Borrower
shall fail to make any other payment under any Loan Document, in each case under
this clause (ii) within three Business Days after the same becomes due and
payable; or

 

(b) any representation, warranty, certification or statement of fact made or
deemed made by or on behalf of the Borrower (or any of its officers) herein, in
any other Loan Document, or in any document delivered in connection herewith or
therewith shall be incorrect or misleading in any material respect when made or
deemed made; or

 

(c) the Borrower or any of its Subsidiaries shall fail to perform or observe any
term, covenant or agreement contained in Section 2.15, 5.01(f), 5.02 (other than
Section 5.02(n)), 5.03(a), 5.03(e), 5.03(f)(i)(A), 5.03(f)(ii), 5.03(f)(iv) or
5.04; or

 

(d) the Borrower or any of its Subsidiaries shall fail to perform or observe any
term, covenant or agreement contained in Section 5.01(j), 5.01(k), 5.02(n) or
5.03 (other than Section 5.03(a), 5.03(e), 5.03(f)(i)(A), 5.03(f)(ii) or
5.03(f)(iv)) and such failure shall remain unremedied for 30 days after the date
on which a Responsible Officer of the Borrower becomes aware of such failure;
provided that with respect to Section 5.03(h)(v) no Event of Default shall have
occurred as a result of the failure to deliver the notice contemplated thereby
if the Borrower has made the prepayment associated therewith pursuant to Section
2.06(b); or

 

(e) the Borrower or any of its Subsidiaries shall fail to perform or observe any
other covenant or agreement (not specified in Section 6.01(a), 6.01(c) or
6.01(d) above) contained in any Loan Document on its part to be performed or
observed and such failure shall remain unremedied for 60 days after the date on
which a Responsible Officer of the Borrower becomes aware of such failure; or

 

86



--------------------------------------------------------------------------------

(f) (i) the Borrower or any of its Subsidiaries (A) fails to make any payment
when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) in respect of any Debt (other than Debt under the Loan
Documents or Debt which is subject to Contest) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) or
with respect to any Hedge Agreement with an Agreement Value of more than
$25,000,000 either individually or in the aggregate or (B) fails to observe or
perform any other agreement or condition relating to any such Debt or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event occurs, the effect of which default or other event is to cause, or
to permit the holder or holders of such Debt (or a trustee or agent on behalf of
such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, (1) such Debt to be demanded, become due,
repurchased, prepaid, defeased or redeemed (automatically or otherwise), (2) an
offer to repurchase, prepay, defease or redeem such Debt to be made, prior to
its stated maturity, or (3) cash collateral in respect thereof to be demanded;
or (ii) there occurs under any Hedge Agreement an Early Termination Date (as
defined in such Hedge Agreement) resulting from (A) any event of default under
such Hedge Agreement as to which the Borrower or any Subsidiary is the
Defaulting Party (as defined in such Hedge Agreement) or (B) any Termination
Event (as so defined) under such Hedge Agreement as to which the Borrower or any
Subsidiary is an Affected Party (as defined in such Hedge Agreement) and, in
either event, the termination value owed by the Borrower or such Subsidiary as a
result thereof is greater than the $25,000,000 either individually or in the
aggregate; or

 

(g) any Insolvency Proceeding shall occur with respect to the Borrower or any of
its Subsidiaries; or

 

(h) there is entered against the Borrower or any of its Subsidiaries (i) a final
judgment or order for the payment of money in an aggregate amount exceeding
$100,000,000 in respect of (A) the Merrill Lynch Litigation (to the extent not
covered by independent third-party insurance by an insurer that is rated at
least “A” by A.M. Best Company and such coverage is not the subject of a bona
fide dispute) or (B) the EPMI Litigation (to the extent not covered by
independent third-party insurance by an insurer that is rated at least “A” by
A.M. Best Company and such coverage is not the subject of a bona fide dispute),
(ii) any other final judgment or order for the payment of money in an aggregate
amount exceeding $25,000,000 either individually or in the aggregate (to the
extent not covered by independent third-party insurance by an insurer that is
rated at least “A” by A.M. Best Company and such coverage is not the subject of
a bona fide dispute), or (iii) any one or more non-monetary final judgments that
have, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect and, in the case of (i), (ii) or (iii), (y)
enforcement proceedings are commenced by any creditor upon such judgment or
order and such proceedings are not stayed within 10 days, or (z) there is a
period of (1) with respect to either of the Merrill Lynch Litigation or the EPMI
Litigation, 60 consecutive days and (2) with respect to any other judgment or
order, 30 consecutive days during which a stay of enforcement of such judgment,
by reason of a pending appeal or otherwise, is not in effect; or

 

87



--------------------------------------------------------------------------------

(i) any provision of any Loan Document shall be canceled, terminated, declared
to be null and void or shall otherwise cease to be valid and binding on the
Borrower, in each case, as determined in a final, non-appealable judgment of a
court of competent jurisdiction, or the Borrower shall deny in writing any
further liability or obligation thereunder; provided, however, that the
foregoing provisions of this clause (i) shall not apply to any Loan Document
that is canceled, terminated, declared to be null and void or which ceases to be
valid or binding on the Borrower in accordance with its terms or by agreement of
the requisite parties thereto; or

 

(j) a Change of Control shall occur; or

 

(k) any ERISA Event shall have occurred with respect to a Plan and the Borrower
or any Subsidiary or any ERISA Affiliate has incurred or is reasonably expected
to incur liability as a result of or in connection with such ERISA Event in an
amount exceeding, in the aggregate with any amounts applicable under clauses (l)
and (m) of this Section 6.01, $25,000,000; or

 

(l) the Borrower, any of its Subsidiaries or any ERISA Affiliate shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred Withdrawal
Liability to such Multiemployer Plan in an amount that, when aggregated with all
other amounts required to be paid to Multiemployer Plans by the Borrower, any of
its Subsidiaries and the ERISA Affiliates as Withdrawal Liability (determined as
of the date of such notification), exceeds, in the aggregate with any amounts
applicable under clauses (k) and (m) of this Section 6.01, $25,000,000 or
requires payments exceeding $25,000,000 per annum; or

 

(m) the Borrower or any of its Subsidiaries or any ERISA Affiliate shall have
been notified by the sponsor of a Multiemployer Plan that such Multiemployer
Plan is in reorganization or is being terminated, within the meaning of Title IV
of ERISA, and as a result of such reorganization or termination the aggregate
annual contributions of the Borrower, its Subsidiaries and the ERISA Affiliates
to all Multiemployer Plans that are then in reorganization or being terminated
have been or will be increased over the amounts contributed to such
Multiemployer Plans for the plan years of such Multiemployer Plans immediately
preceding the plan year in which such reorganization or termination occurs by an
amount exceeding, in the aggregate with any amounts applicable under clauses (k)
and (l) of this Section 6.01, $25,000,000;

 

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare all or any part of the Commitments of each Lender Party and the
obligation of each Lender Party to make Advances and of the Issuing Banks to
make L/C Credit Extensions to be terminated, whereupon the same shall forthwith
terminate, and (ii) shall at the request, or may with the consent, of the
Required Lenders, (A) (I) by notice to the Borrower, declare all or any part of
the Notes, all interest thereon and all other amounts payable under this
Agreement and the other Loan Documents to be forthwith due and payable,
whereupon the Notes, all such interest and all such amounts shall become and be
forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Borrower;
provided that upon the occurrence of any Event of Default described in Section
6.01(g), (1) the Commitments of each Lender Party and the obligation of each
Lender Party to make Advances and of the

 

88



--------------------------------------------------------------------------------

Issuing Banks to make L/C Credit Extensions shall automatically be terminated
and (2) the Notes, all such interest and all such amounts shall automatically
become and be due and payable, without presentment, demand, protest or any
notice of any kind, all of which are hereby expressly waived by the Borrower,
and the obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case, without further
act of the Administrative Agent or any Lender.

 

SECTION 6.02. Actions in Respect of Letters of Credit upon Default. If any Event
of Default shall have occurred and be continuing, the Administrative Agent may,
or shall at the request of the Required Lenders, irrespective of whether it is
taking any of the actions described in Section 6.01 or otherwise, make demand
upon the Borrower to, and forthwith upon such demand the Borrower will, Cash
Collateralize, for deposit in the Cash Collateral Account, an amount equal to
the Outstanding Amount of all L/C Obligations. If at any time the Administrative
Agent determines that any Cash Collateral is subject to any right or claim of
any Person other than the Administrative Agent and the Lender Parties or that
the Cash Collateral is less than the Outstanding Amount of all L/C Obligations,
the Borrower will, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent, additional Cash Collateral to be deposited and held in the
Cash Collateral Account, in an amount equal to the excess of (a) such aggregate
Outstanding Amount of all L/C Obligations over (b) the total amount of Cash
Collateral that the Administrative Agent determines to be free and clear of any
such right and claim.

 

ARTICLE VII

THE ADMINISTRATIVE AGENT

 

SECTION 7.01. Authorization and Action. Each Lender Party hereby appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under this Agreement and the other
Loan Documents as are delegated to the Administrative Agent by the terms hereof
and thereof, together with such powers and discretion as are reasonably
incidental thereto. As to any matters not expressly provided for by the Loan
Documents (including enforcement or collection of the Notes), the Administrative
Agent shall not be required to exercise any discretion or take any action, but
shall be required to act or to refrain from acting (and shall be fully protected
in so acting or refraining from acting) upon the instructions of the Required
Lenders, and such instructions shall be binding upon all Lender Parties and all
holders of Notes; provided, however, that the Administrative Agent shall not be
required to take any action that exposes the Administrative Agent to personal
liability or that is contrary to this Agreement or Applicable Law. The
Administrative Agent agrees to give to each Lender Party prompt notice of each
notice given to it by the Borrower or any other Person pursuant to the terms of
this Agreement or any other Loan Documents.

 

SECTION 7.02. Administrative Agent’s Reliance, Etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them under or in connection
with the Loan Documents, except for its or their own gross negligence or willful
misconduct. Without limitation of the generality of the foregoing, the
Administrative Agent: (a) may treat the payee of any Note as the holder thereof
until the Administrative Agent receives and accepts an Assignment and Acceptance
entered into by the Lender that is the payee of such Note, as

 

89



--------------------------------------------------------------------------------

assignor, and an Eligible Assignee, as assignee, as provided in Section 8.07;
(b) may consult with legal counsel (including counsel for the Borrower),
independent public accountants and other experts selected in good faith by it
and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants or
experts; (c) makes no warranty or representation to any Lender Party and shall
not be responsible to any Lender Party for any statements, warranties or
representations (whether written or oral) made in or in connection with the Loan
Documents; (d) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of any
Loan Document on the part of the Borrower or to inspect the property (including
the books and records) of the Borrower; (e) shall not be responsible to any
Lender Party for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of, or the perfection or priority of any lien
or security interest created or purported to be created under or in connection
with, any Loan Document or any other instrument or document furnished pursuant
thereto; and (f) shall incur no liability under or in respect of any Loan
Document by acting upon any notice, consent, certificate or other instrument or
writing (which may be by telegram, telecopy or telex) reasonably believed by it
to be genuine and signed or sent by the proper party or parties.

 

SECTION 7.03. CNAI, CGMI, Citibank, CSFB, JPMC, BNS, Scotia and BofA and
Affiliates. With respect to its Commitment, the Advances made by it, the L/C
Credit Extensions and the Notes issued to it, CNAI, CGMI, Citibank, CSFB, JPMC,
BNS, Scotia and BofA shall have the same rights and powers under the Loan
Documents as any other Lender and may exercise the same as though it were not
the Administrative Agent or an Arranger Party, respectively; and the terms
“Lender”, “Lenders”, “Revolving Lender”, “Revolving Lenders”, “Term Lender” or
“Term Lenders” shall, unless otherwise expressly indicated, include each of
CNAI, CGMI, Citibank, CSFB, JPMC, BNS, Scotia and BofA in its individual
capacity, as applicable. CNAI, CGMI, Citibank, CSFB, JPMC, BNS, Scotia and BofA
and their respective Affiliates may accept deposits from, lend money to, act as
trustee under indentures of, accept investment banking engagements from and
generally engage in any kind of business with, the Borrower, any of its
Subsidiaries and any Person that may do business with or own securities of the
Borrower or any such Subsidiary, all as if CNAI, CGMI, Citibank, CSFB, JPMC,
BNS, Scotia and BofA were not the Administrative Agent or an Arranger Party,
respectively, and without any duty to account therefor to the Lenders.

 

SECTION 7.04. Lender Party Credit Decision. Each Lender Party acknowledges that
it has, independently and without reliance upon the Administrative Agent, any
Arranger Party or any other Lender Party, and based on the financial statements
referred to in Sections 3.01(a)(vi), 4.01(f), 5.03(b) and 5.03(c) hereto and
such other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the other Loan
Documents to which it is a party. Each Lender Party also acknowledges that it
will, independently and without reliance upon the Administrative Agent, any
Arranger Party or any other Lender Party and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement and the
other Loan Documents to which it is a party.

 

SECTION 7.05. Indemnification. (a) Each Lender Party severally agrees to
indemnify the Administrative Agent and the Arranger Parties (in each case to the
extent not promptly reimbursed by the Borrower) from and against such Lender
Party’s ratable share

 

90



--------------------------------------------------------------------------------

(determined as provided below) of any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against the Administrative Agent or any Arranger Party, as the case may
be, in any way relating to or arising out of the Loan Documents or any action
taken or omitted by the Administrative Agent or any Arranger Party under the
Loan Documents (collectively, the “Indemnified Costs”); provided that no Lender
Party shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting directly and primarily from the Administrative Agent’s or such
Arranger Party’s gross negligence or willful misconduct as found in a final,
non-appealable judgment by a court of competent jurisdiction. Without limitation
of the foregoing, each Lender Party agrees to reimburse the Administrative Agent
and each Arranger Party promptly upon demand for its ratable share of any costs
and expenses (including fees and expenses of counsel) payable by the Borrower
under Section 8.04, to the extent that the Administrative Agent or such Arranger
Party is not promptly reimbursed for such costs and expenses by the Borrower. In
the case of any investigation, litigation or proceeding giving rise to any
Indemnified Costs, this Section 7.05 applies whether any such investigation,
litigation or proceeding is brought by any Lender Party or any other Person.

 

(b) Each Lender Party severally agrees to indemnify each Issuing Bank (to the
extent not promptly reimbursed by the Borrower) from and against such Lender
Party’s ratable share (determined as provided below) of any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against any Issuing Bank in any way relating to or
arising out of the Loan Documents or any action taken or omitted by such Issuing
Bank under the Loan Documents (including the issuance or transfer of, or payment
or failure to pay under, any Letter of Credit); provided that no Lender Party
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting directly and primarily from such Issuing Bank’s gross negligence or
willful misconduct as found in a final, non-appealable judgment by a court of
competent jurisdiction. Without limitation of the foregoing, each Lender Party
agrees to reimburse such Issuing Bank promptly upon demand for its ratable share
of any costs and expenses (including, without limitation, fees and expenses of
counsel) payable by the Borrower under Section 8.04, to the extent that such
Issuing Bank is not promptly reimbursed for such costs and expenses by the
Borrower.

 

(c) For purposes of this Section 7.05, the Lender Parties’ respective ratable
shares of any amount shall be determined, at any time, according to the sum of
(i) the aggregate principal amount of the Advances outstanding at such time and
owing to the respective Lender Parties and (ii) their respective Pro Rata Shares
of the L/C Obligations outstanding at such time; provided that the aggregate
principal amount of L/C Credit Extensions owing to such Issuing Bank shall be
considered to be owed to the Revolving Lenders ratably in accordance with their
respective Revolving Commitments. The failure of any Lender Party to reimburse
the Administrative Agent, any Arranger Party or any Issuing Bank, as the case
may be, promptly upon demand for its ratable share of any amount required to be
paid by the Lender Parties to the Administrative Agent, any Arranger Party or
any Issuing Bank, as the case may be, as provided herein shall not relieve any
other Lender Party of its obligation hereunder to reimburse the Administrative
Agent, any Arranger Party or any Issuing Bank, as the case may be, for its
ratable

 

91



--------------------------------------------------------------------------------

share of such amount, but no Lender Party shall be responsible for the failure
of any other Lender Party to reimburse the Administrative Agent, any Arranger
Party or any Issuing Bank, as the case may be, for such other Lender Party’s
ratable share of such amount. Without prejudice to the survival of any other
agreement of any Lender Party hereunder, the agreement and obligations of each
Lender Party contained in this Section 7.05 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under the other
Loan Documents.

 

SECTION 7.06. Successor Administrative Agent. The Administrative Agent may
resign at any time by giving written notice thereof to the Lender Parties and
the Borrower and may be removed at any time with or without cause by the
Required Lenders. Upon any such resignation or removal, the Required Lenders
shall have the right to appoint a successor Administrative Agent. If no
successor Administrative Agent shall have been so appointed by the Required
Lenders, and shall have accepted such appointment, within 30 days after the
retiring Administrative Agent’s giving of notice of resignation or the Required
Lenders’ removal of the retiring Administrative Agent, then the retiring
Administrative Agent may, on behalf of the Lender Parties, appoint a successor
Administrative Agent, which shall be a commercial bank organized under the laws
of the United States or of any State thereof and having a combined capital and
surplus of at least $500,000,000. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall succeed to and become vested with all the
rights, powers, discretion, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations under the Loan Documents. After any retiring Administrative
Agent’s resignation or removal hereunder as Administrative Agent shall have
become effective, the provisions of this Article VII shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Administrative
Agent under the Loan Documents.

 

SECTION 7.07. Liability. (a) Neither the Administrative Agent nor any Arranger
Party shall be liable for any error of judgment or for any act done or omitted
to be done by it in good faith or for any mistake of fact or law, or for
anything it may do or refrain from doing, except to the extent that any such
liability is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted directly and primarily from its gross negligence
or willful misconduct.

 

(b) The Borrower assumes all risks of the acts or omissions of any beneficiary
or transferee of any Letter of Credit with respect to its use of such Letter of
Credit. Neither any Issuing Bank, any of its Affiliates, nor any of its
respective officers, directors, agents, employees, attorneys and advisors shall
be liable or responsible for: (a) the use that may be made of any Letter of
Credit or any acts or omissions of any beneficiary or transferee in connection
therewith; (b) the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged; (c) payment by such
Issuing Bank against presentation of documents that do not comply with the terms
of any Letter of Credit, including failure of any documents to bear any
reference or adequate reference to any Letter of Credit; or (d) any other
circumstances whatsoever in making or failing to make payment under any Letter
of Credit, except that the Borrower shall have a claim against such Issuing
Bank, and such Issuing Bank shall be liable to the Borrower, to the extent of
any direct, but not consequential, damages suffered by the Borrower that the

 

92



--------------------------------------------------------------------------------

Borrower proves were primarily caused by (i) such Issuing Bank’s willful
misconduct or gross negligence as determined in a final, non-appealable judgment
by a court of competent jurisdiction in determining whether documents presented
under any Letter of Credit comply with the terms thereof or (ii) such Issuing
Bank’s willful failure to make lawful payment under any Letter of Credit after
the presentation to it of a draft and certificates strictly complying with the
terms and conditions of any Letter of Credit. In furtherance and not in
limitation of the foregoing, such Issuing Bank may accept documents that appear
on their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary.

 

SECTION 7.08. Treatment of Lenders. Each of the Administrative Agent and the
Arranger Party may treat the Lender Parties as the holders of Commitments or L/C
Credit Extensions and as the absolute owners thereof for all purposes under this
Agreement and the other Loan Documents unless the Administrative Agent and the
Arranger Party shall receive notice to the contrary from such Lender Party.

 

SECTION 7.09. Miscellaneous. (a) Instructions. The Administrative Agent shall
have the right at any time to seek instructions concerning the administration of
its duties and obligations hereunder or any other Loan Documents from the
Lenders or any court of competent jurisdiction. In the event there is any
disagreement between the parties to this Agreement and the terms of this
Agreement do not unambiguously mandate the action the Administrative Agent is to
take or not to take in connection therewith under the circumstances then
existing, or the Administrative Agent is in doubt as to what action it is
required to take or not to take, the Administrative Agent shall be entitled to
refrain from taking any action until directed otherwise in writing by a request
signed jointly by the Required Lenders or by order of a court of competent
jurisdiction.

 

(b) No Obligation. None of the provisions of this Agreement or the other Loan
Documents shall be construed to require the Administrative Agent to expend or
risk its own funds or otherwise to incur any personal financial liability in the
performance of any of its duties hereunder or thereunder. The Administrative
Agent shall not be under any obligation to exercise any of the rights or powers
vested in it by this Agreement or the other Loan Documents, at the request or
direction of the Borrower, or any Lender Party, (i) if any action it has been
requested or directed to take would be contrary to Applicable Law, or (ii)
unless the Administrative Agent shall have been offered security or indemnity
reasonably satisfactory to it against the costs, expenses and liabilities that
might be incurred by it in compliance with such request or direction (including
interest thereon from the time incurred until reimbursed).

 

SECTION 7.10. Arranger Parties. Except as set forth in Section 8.12, none of the
Lenders or other Persons identified on the facing page or signature pages of
this Agreement as a “joint lead arranger”, “lead arranger”, “joint book runner”,
“book runner”, “syndication agent”, “documentation agent” or “co-documentation
agent” shall have any right, power, obligation, liability, responsibility or
duty under this Agreement other than, in the case of such Lenders, those
applicable to all Lenders as such. Without limiting the foregoing, none of the
Lenders or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders or other Persons so identified
in deciding to enter into this Agreement or in taking or not taking action
hereunder.

 

93



--------------------------------------------------------------------------------

ARTICLE VIII

MISCELLANEOUS

 

SECTION 8.01. Amendments, Etc.. No amendment or waiver of any provision of this
Agreement and the Notes, nor consent to any departure by the Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Required Lenders and, in the case of an amendment only, the Borrower, and
then such amendment, waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided that no
amendment waiver or consent shall, unless in writing and signed by: (a) all of
the Lenders at any time amend (i) this Section 8.01, (ii) the term “Required
Lenders” or (iii) any other provision or definition of this Agreement relating
to the percentage of consent required for any amendment, waiver or consent under
this Agreement (other than pursuant to clause (b)), (b) all of the Revolving
Lenders amend the term “Required Revolving Lenders”; and (c) all of the Lenders
affected thereby, at any time (i) reduce the principal of, or rates of interest
on, the Notes or any fees or other amounts payable hereunder or extend or
postpone any scheduled dates for payment thereof (including pursuant to Section
2.05, 2.06 or 2.07), (ii) extend the Final Maturity Date, (iii) increase any
Commitment or subject any Lender Party to any additional obligation, (iv)
increase the amount of any Letter of Credit that, in each case, shall be
required for the Required Lenders or any of them to take any action hereunder,
(v) alter any provision of this Agreement requiring the pro rata sharing of
payments among the Lender Parties, (vi) modify any provision or definition of
this Agreement or of Exhibit C relating to the percentage of consents required
in connection with any assignment or participation of any right or obligation
under this Agreement, (vii) limit the liability of the Borrower hereunder or
under any of the Notes and (viii) amend the definition of “Interest Period” so
as to allow the durations of Interest Periods to be in excess of six months
without regard to the availability to all Lenders of such duration; provided
further that (A) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent or the Issuing Banks, as the case may be, in
addition to the Lenders required above to take such action, affect the rights or
duties of the Administrative Agent or any Issuing Bank under this Agreement, and
(B) Section 8.07(h) may not be amended, waived or otherwise modified without the
consent of each Granting Lender all or any part of whose Advances are being
funded by any SPV at the time of such amendment, waiver or other modification.

 

SECTION 8.02. Notices, Etc. (a) Notices and other communications provided for
hereunder shall be either (i) in writing (including telecopier, telegraphic or
telex communication) and mailed, telecopied or otherwise delivered or (ii) as
and to the extent set forth in Section 8.02(b) and in the proviso to this
Section 8.02(a), if to the Borrower, at its address at Allegheny Energy, Inc.,
800 Cabin Hill Drive, Greensburg, PA 15601, Fax: (724) 830-5151, Attention:
General Counsel and Chief Financial Officer; if to any Initial Lender, the
Initial Issuing Bank, any Lender or any Issuing Bank, at its Domestic Lending
Office; and if to the Administrative Agent, at its address at Two Penns Way, New
Castle, DE 19720; Attention: Bank Loan Syndications Department; or, as to the
Borrower or the Administrative Agent, at such other address as shall be
designated by such party in a written notice to the other parties and, as to
each other party, at such other address as shall be designated by such party in
a written notice

 

94



--------------------------------------------------------------------------------

to the Borrower and the Administrative Agent, provided that materials required
to be delivered pursuant to Sections 5.03(b) and 5.03(c) shall be delivered to
the Administrative Agent as specified in Section 8.02(b) or as otherwise
specified to the Borrower by the Administrative Agent. All such notices and
communications shall, when mailed, telecopied, telegraphed or e-mailed, be
effective when deposited in the mails, telecopied, delivered to the telegraph
company or confirmed by e-mail, respectively, except that notices and
communications to the Administrative Agent pursuant to Article II, Article III
or Article VII shall not be effective until received by the Administrative
Agent. Delivery by telecopier of an executed counterpart of any amendment or
waiver of any provision of this Agreement or the Notes or of any Exhibit hereto
to be executed and delivered hereunder shall be effective as delivery of a
manually executed counterpart thereof.

 

(b) So long as CNAI is the Administrative Agent, the Borrower hereby agrees that
it will provide to the Administrative Agent all information, documents and other
materials that it is obligated to furnish to the Administrative Agent pursuant
to the Loan Documents, including, without limitation, all notices, requests,
financial statements, financial and other reports, certificates and other
information materials, but excluding any such communication that (i) relates to
a request for a new, or a conversion of an existing, borrowing or other
extension of credit (including any election of an interest rate or interest
period relating thereto), (ii) relates to the payment of any principal or other
amount due under the Agreement prior to the scheduled date therefor, (iii)
provides notice of any default or event of default under the Agreement or (iv)
is required to be delivered to satisfy any condition precedent to the
effectiveness of the Agreement and/or any borrowing or other extension of credit
thereunder (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium in a format acceptable to the Administrative Agent to
oploanswebadmin@citigroup.com. In addition, the Borrower agrees to continue to
provide the Communications to the Administrative Agent in the manner specified
in the Loan Documents but only to the extent requested by the Administrative
Agent.

 

(c) The Borrower further agrees that the Administrative Agent may make the
Communications available to the Lender Parties by posting the Communications on
Intralinks or a substantially similar electronic transmission system (the
“Platform”).

 

(d) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY LENDER
OR ANY OTHER PERSON OR ENTITY FOR

 

95



--------------------------------------------------------------------------------

DAMAGES OF ANY KIND, INCLUDING, WITHOUT LIMITATION, DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF THE BORROWER’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE
EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL NON-APPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM
SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

(e) The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender Party agrees that receipt of notice
to it (as provided in the next sentence) specifying that the Communications have
been posted to the Platform shall constitute effective delivery of the
Communications to such Lender Party for purposes of the Loan Documents. Each
Lender Party agrees to notify the Administrative Agent in writing (including by
electronic communication) from time to time of such Lender Party’s e-mail
address to which the foregoing notice may be sent by electronic transmission and
(ii) that the foregoing notice may be sent to such e-mail address.

 

(f) Nothing herein shall prejudice the right of the Administrative Agent or any
Lender Party to give any notice or other communication pursuant to any Loan
Document in any other manner specified in such Loan Document.

 

SECTION 8.03. No Waiver, Remedies. No failure on the part of any Lender Party or
the Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

SECTION 8.04. Costs and Expenses. (a) The Borrower agrees to pay within 30 days
(or earlier if, and to the extent, required under Article III) after the
presentation of an invoice all reasonable third-party costs and expenses of (i)
the Administrative Agent in connection with the administration of this Agreement
and the other Loan Documents and the transactions contemplated hereby and
thereby (but without duplication of such obligation under any other Loan
Document) and (ii) the Administrative Agent and the Arranger Parties in
connection with the preparation, negotiation, execution and delivery of this
Agreement, the Notes, the other Loan Documents and the other documents to be
delivered hereunder or thereunder, including (A) all due diligence, syndication
(including printing, distribution and bank meetings), transportation, computer,
duplication, appraisal, consultant, audit expenses and, where appropriate,
registration of all Loan Documents and (B) the reasonable fees and expenses of
counsel for the Administrative Agent. The Borrower further agrees to pay on
demand all costs and expenses of the Administrative Agent, each Arranger Party
and each Lender Party, if any (including reasonable counsel fees and expenses),
in connection with (1) the enforcement (whether through negotiations, legal
proceedings or otherwise) of this Agreement, the Notes, the other Loan Documents
and the other documents to be delivered hereunder or thereunder,

 

96



--------------------------------------------------------------------------------

including reasonable fees and expenses of counsel for the Administrative Agent,
each Arranger Party and each Lender Party; (2) the exercise or enforcement of
any of the rights of the Administrative Agent, any Arranger Party or any Lender
Party under any Loan Document; (3) the failure by the Borrower to perform or
observe any of the provisions hereof; and (4) any amendments, modifications,
waivers or consents required or requested under the Loan Documents.

 

(b) The Borrower agrees to indemnify and hold harmless the Administrative Agent,
each Arranger Party and each Lender Party and each of their Affiliates and their
respective officers, directors, employees, agents, trustees, attorneys and
advisors (each, an “Indemnified Party”) from and against any and all claims,
damages, losses, liabilities and expenses (including reasonable fees and
expenses of counsel) that may be incurred by or asserted or awarded against any
Indemnified Party, in each case arising out of or in connection with or by
reason of (including in connection with any investigation, litigation or
proceeding or preparation of a defense in connection therewith) or relating to
(i) execution, amendment or administration of this Agreement, the other Loan
Documents, any Letter of Credit, any of the transactions contemplated herein or
therein or the actual or proposed use of the proceeds of the Advances or any L/C
Borrowings, (ii) the issuance or transfer of, or payment or failure to pay
under, any Letter of Credit or (iii) the actual or alleged presence of Hazardous
Materials requiring remediation or other response pursuant to Environmental Law
on any property of the Borrower or any of its Subsidiaries or any Environmental
Action relating in any way to the Borrower or any of its Subsidiaries, except to
the extent such claim, damage, loss, liability or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
directly and primarily from such Indemnified Party’s gross negligence or willful
misconduct. In the case of an investigation, litigation or other proceeding to
which the indemnity in this Section 8.04(b) applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by the Borrower, its directors, equityholders or creditors or an Indemnified
Party or any other Person, whether or not any Indemnified Party is otherwise a
party thereto and whether or not the transactions contemplated hereby are
consummated. The Borrower also agrees not to assert any claim against the
Administrative Agent, any Lender Party or any of their Affiliates, or any of
their respective officers, directors, employees, agents, attorneys and advisors,
on any theory of liability, for special, indirect, consequential or punitive
damages arising out of or otherwise relating to the Facility, the actual or
proposed use of the proceeds of the Advances or any Letter of Credit, the Loan
Documents or any of the transactions contemplated by the Loan Documents.

 

(c) The indemnities provided by the Borrower pursuant to this Agreement shall
survive the expiration, cancellation, termination or modification of this
Agreement or the other Loan Documents, the resignation or removal of the
Administrative Agent, and the provision of any subsequent or additional
indemnity by any Person.

 

(d) If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by the Borrower to or for the account of a Lender Party other
than on the last day of the Interest Period for such Advance, as a result of a
payment or Conversion pursuant to Section 2.06(a), 2.10(b) or 2.11(c),
acceleration of the maturity of the Notes pursuant to Section 6.01 or for any
other reason, or if the Borrower fails to make any payment or prepayment of an
Advance for which a notice of prepayment has been given or that is otherwise
required to

 

97



--------------------------------------------------------------------------------

be made, whether pursuant to Section 2.04, 2.06 or 6.01 or otherwise, the
Borrower shall, upon demand by such Lender Party (with a copy of such demand to
the Administrative Agent), pay to the Administrative Agent for the account of
such Lender Party any amounts required to compensate such Lender Party for any
additional losses, costs or expenses that it may reasonably incur as a result of
such payment or Conversion or such failure to pay or prepay, as the case may be,
including any loss (including loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender Party to fund or maintain such Advances.

 

(e) If the Borrower fails to pay when due any costs, expenses or other amounts
payable by it under any Loan Document, including fees and expenses of counsel
and indemnities, such amount may be paid on behalf of the Borrower by the
Administrative Agent or any Lender Party, in its sole discretion.

 

SECTION 8.05. Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.02 to authorize the
Administrative Agent to declare the Notes due and payable pursuant to the
provisions of Section 6.02, the Administrative Agent and each Lender Party and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law (including PUHCA), to set
off and otherwise apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by the Administrative Agent, such Lender Party or such Affiliate to
or for the credit or the account of the Borrower against any and all of the
Obligations of the Borrower now or hereafter existing under the Loan Documents,
irrespective of whether the Administrative Agent or such Lender Party shall have
made any demand under this Agreement or such Note or Notes and although such
Obligations may be unmatured. The Administrative Agent and each Lender Party
agrees promptly to notify the Borrower after any such set-off and application;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of the Administrative Agent
and each Lender Party and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of set-off) that
the Administrative Agent, such Lender Party and their respective Affiliates may
have.

 

SECTION 8.06. Binding Effect. This Agreement shall become effective at such time
as it shall have been executed by the Borrower and the Administrative Agent and
the Administrative Agent shall have been notified by each Initial Lender Party
that such Initial Lender Party has executed it and thereafter shall be binding
upon and inure to the benefit of the Borrower, the Administrative Agent and each
Lender Party and their respective successors and assigns, except that the
Borrower shall not have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Lender Parties.

 

SECTION 8.07. Assignments and Participations. (a) Each Lender Party may assign
to one or more Eligible Assignees all or a portion of its rights and obligations
under this Agreement (including (y) all or a portion of its Revolving
Commitment, the Revolving Advances owing to it, L/C Credit Extensions and the
Revolving Note or Revolving Notes held by it, and/or (z) all or a portion of its
Term Commitment, the Term Advances owing to it, and the Term Note or Term Notes
held by it), including any pledge or assignment to secure obligations to a
Federal

 

98



--------------------------------------------------------------------------------

Reserve Bank; provided, however, that (i) except in the case of an assignment to
a Person that, immediately prior to such assignment, was a Lender Party, an
Affiliate of any Lender Party or an Approved Fund or an assignment of all of a
Lender Party’s rights and obligations under this Agreement, the aggregate amount
of (A) any Term Commitment or Term Advance being assigned to such Person
pursuant to such assignment (determined as of the date of the Assignment and
Acceptance with respect to such assignment) shall in no event be less than
$5,000,000 (or such lesser amount as shall be approved by the Administrative
Agent) and shall be in increments of $1,000,000 in excess thereof, or (B) any
Revolving Commitment or Revolving Commitment being assigned to such Eligible
Assignee pursuant to such assignment (determined as of the date of the
Assignment and Acceptance with respect to such assignment) shall in no event be
less than $5,000,000 (or such lesser amount as shall be approved by the
Administrative Agent) and shall be in increments of $1,000,000 in excess
thereof, (ii) each such assignment shall be to an Eligible Assignee; provided
that the Issuing Bank shall have sole discretion to consent to such Person being
an Eligible Assignee, (iii) (A) with respect to any Term Commitment or any Term
Advance, no such assignments shall be permitted without the consent of the
Administrative Agent (such consent not to be unreasonably withheld) and, so long
as no Default has occurred and is continuing, the consent of the Borrower (such
consent not to be unreasonably withheld), except assignments to any other Lender
Party, an Affiliate of any Lender, an Approved Fund or to any Federal Reserve
Bank, and (B) with respect to any Revolving Commitment, Revolving Advance, L/C
Credit Extension or L/C Borrowing, no such assignments shall be permitted
without the consent of any Issuing Bank acting in its sole discretion, the
Administrative Agent (such consent not to be unreasonably withheld or delayed)
and, so long as no Default has occurred and is continuing, the consent of the
Borrower (such consent not to be unreasonably withheld), except, with respect to
the Borrower’s consent only, assignments to any other Lender Party, an Affiliate
of any Lender, any Approved Fund or to any Federal Reserve Bank, and (iv) the
parties to each such assignment shall execute and deliver to the Administrative
Agent, for its acceptance and recording in the Register, an Assignment and
Acceptance, together with any Note or Notes subject to such assignment and a
processing and recordation fee of $3,500; provided that only one such fee shall
be payable in the case of contemporaneous assignments to or by two or more
Approved Funds and (v) with respect to Revolving Commitment or Revolving
Advance, each such assignment thereof shall be made on a pro rata basis with
respect to each of (A) such Revolving Lender’s Revolving Advances and L/C Credit
Extensions and (B) such Revolving Lender’s Revolving Commitment.

 

(b) Any Issuing Bank may assign to an Eligible Assignee all of its rights and
obligations under the undrawn portion of any Letter of Credit Commitment at any
time; provided, however, that (i) each such assignment shall be to an Eligible
Assignee and (ii) the parties to each such assignment shall execute and deliver
to the Administrative Agent, for its acceptance and recording in the Register,
an Assignment and Acceptance, together with a processing and recordation fee of
$3,500.

 

(c) Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in such Assignment and Acceptance, (i) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender or Issuing Bank, as the
case may be, hereunder and (ii) the Lender or Issuing Bank assignor thereunder
shall, to the extent that rights and obligations hereunder have been assigned by
it

 

99



--------------------------------------------------------------------------------

pursuant to such Assignment and Acceptance, relinquish its rights (other than
its rights under Sections 2.11, 2.13 and 8.04 to the extent any claim thereunder
relates to an event arising prior to such assignment) and be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the remaining portion of an assigning Lender’s or
Issuing Bank’s rights and obligations under this Agreement, such Lender or
Issuing Bank shall cease to be a party hereto).

 

(d) By executing and delivering an Assignment and Acceptance, each Lender Party
assignor thereunder and each assignee thereunder confirm to and agree with each
other and the other parties thereto and hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such assigning Lender Party makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of any Loan Document or any other instrument or document
furnished pursuant thereto; (ii) such assigning Lender Party makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or the performance or observance by the
Borrower of any of its obligations under any Loan Document or any other
instrument or document furnished pursuant thereto; (iii) such assignee confirms
that it has received a copy of this Agreement and each other Loan Document,
together with copies of the financial statements referred to in Sections
3.01(a)(vi), 4.01(f), 5.03(b) and 5.03(c) and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon the Administrative Agent, such assigning
Lender Party or any other Lender Party and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement or any
other Loan Document; (v) such assignee confirms that it is an Eligible Assignee;
(vi) such assignee appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Loan Documents as are delegated to the Administrative Agent by the terms
hereof and thereof, together with such powers and discretion as are reasonably
incidental thereto; and (vii) such assignee agrees that it will perform in
accordance with their terms all of the obligations that by the terms of this
Agreement and the other Loan Documents are required to be performed by it as a
Lender or Issuing Bank, as the case may be.

 

(e) The Administrative Agent shall maintain at its address referred to in
Section 8.02 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Lender Parties and the Commitments of, and principal amount of the Advances and
L/C Borrowings owing to, each Lender Party from time to time (the “Register”).
The entries in the Register shall be conclusive and binding for all purposes,
absent manifest error, and the Borrower, the Administrative Agent and the Lender
Parties shall treat each Person whose name is recorded in the Register as a
Lender Party hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower or the Administrative Agent or any
Lender Party at any reasonable time and from time to time upon reasonable prior
notice.

 

(f) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender Party and an assignee, together with any Note or Notes subject to such

 

100



--------------------------------------------------------------------------------

assignment, the Administrative Agent shall, if such Assignment and Acceptance
has been completed and is in substantially the form of Exhibit C, (i) accept
such Assignment and Acceptance, (ii) record the information contained therein in
the Register and (iii) give prompt notice thereof to the Borrower. In the case
of any assignment by a Lender, within five Business Days after its receipt of
such notice, the Borrower, at its own expense, shall execute and deliver to the
Administrative Agent in exchange for the surrendered Note or Notes a new Note to
the order of such Eligible Assignee in an amount equal to the Revolving
Commitment or Term Commitment, as the case may be, assumed by it pursuant to
such Assignment and Acceptance and, if any assigning Lender has retained a
Revolving Commitment or Term Commitment, as the case may be, hereunder, a new
Note to the order of such assigning Lender in an amount equal to the Revolving
Commitment or Term Commitment, as the case may be, retained by it hereunder.
Such new Note or Notes shall be in an aggregate principal amount equal to the
aggregate principal amount of such surrendered Note or Notes, shall be dated the
effective date of such Assignment and Acceptance and shall otherwise be in
substantially the form of Exhibit A.

 

(g) Each Lender Party may sell participations to one or more Persons (other than
the Borrower or any Affiliate of the Borrower) in or to all or a portion of its
rights and obligations under this Agreement (including (i) all or a portion of
its Revolving Commitment, the Revolving Advances owing to it, L/C Credit
Extensions and the Revolving Note or Revolving Notes (if any) held by it, and/or
(ii) all or a portion of its Term Commitment, the Term Advances owing to it, and
the Term Note or Term Notes (if any) held by it); provided, however, that (i)
such Lender Party’s obligations under this Agreement (including its Revolving
Commitment and L/C Credit Extensions or Term Commitment, as the case may be)
shall remain unchanged, (ii) such Lender Party shall remain solely responsible
to the other parties hereto for the performance of such obligations, (iii) such
Lender Party shall remain the holder of any such Note for all purposes of this
Agreement, (iv) the Borrower, the Administrative Agent and the other Lender
Parties shall continue to deal solely and directly with such Lender Party in
connection with such Lender Party’s rights and obligations under this Agreement
and (v) no participant under any such participation shall have any right to
approve any amendment or waiver of any provision of any Loan Document, or any
consent to any departure by the Borrower therefrom, except to the extent that
such amendment, waiver or consent would reduce the principal of, or interest on,
the Notes or any fees or other amounts payable hereunder, in each case to the
extent subject to such participation, postpone any date fixed for any payment of
principal of, or interest on, the Notes or any fees or other amounts payable
hereunder, in each case to the extent subject to such participation.

 

(h) Notwithstanding anything in this Agreement to the contrary (including any
other provision regarding assignments, participations, transfers or novations),
any Lender (a “Granting Lender”) may, without the consent of any other party
hereto, grant to a special purpose vehicle (whether a corporation, partnership,
limited liability company, trust or otherwise, an “SPV”) sponsored or managed by
the Granting Lender or any Affiliate thereof, a participation in all or any part
of any Advance (including the Commitment therefor) that such Granting Lender has
made or will make pursuant to this Agreement; provided that (i) such Granting
Lender’s obligations under this Agreement (including its Commitment) shall
remain unchanged; (ii) such Granting Lender shall remain the holder of its Note
for all purposes under this Agreement; and (iii) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Granting Lender in connection with such Granting

 

101



--------------------------------------------------------------------------------

Lender’s rights and obligations under the Loan Documents. Each party hereto
hereby agrees that (A) no SPV will be entitled to any rights or benefits that a
Lender would not otherwise be entitled to under this Agreement or any other Loan
Document; and (B) an SPV may assign its interest in any Advance under this
Agreement to any Person that would constitute a Lender subject to the
satisfaction of all requirements for an assignment by any Lender set forth in
this Section 8.07. Notwithstanding anything in this Agreement to the contrary,
the Granting Lender and any SPV may, without the consent of any other party to
this Agreement, and without limiting any other rights of disclosure of the
Granting Lender under this Agreement, disclose on a confidential basis any
non-public information relating to its funding of its Advances to (1) (in the
case of the Granting Lender) any actual or prospective SPV, (2) (in the case of
an SPV) its lenders, sureties, reinsurers, guarantors or credit liquidity
enhancers, (3) their respective directors, officers, and advisors, and (4) any
rating agency.

 

(i) Any Lender Party may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 8.07, disclose to
the assignee or participant or proposed assignee or participant any information
relating to the Borrower furnished to such Lender Party by or on behalf of the
Borrower; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any Confidential Information received by it from such Lender
Party.

 

(j) Notwithstanding any other provision set forth in this Agreement, any Lender
Party may at any time pledge or assign a security interest in all or any portion
of its rights under this Agreement (including the Advances owing to it and the
Note or Notes held by it) to secure the obligations of such Lender Party,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender Party
from any of its obligations hereunder or substitute any such pledgee or assignee
for such Lender Party as a party hereto.

 

SECTION 8.08. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier shall
be effective as delivery of an original executed counterpart of this Agreement.

 

SECTION 8.09. Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
non-exclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or any of the other Loan Documents to which it is a party, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such New York State
court or, to the fullest extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that any party may otherwise have to bring any action or
proceeding relating to this Agreement or any of the other Loan Documents in the
courts of any jurisdiction.

 

102



--------------------------------------------------------------------------------

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any of the other Loan Documents
to which it is a party in any New York State or Federal court. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

SECTION 8.10. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York.

 

SECTION 8.11. Waiver of Jury Trial. Each of the Borrower, the Administrative
Agent and the Lender Parties irrevocably waives all right to trial by jury in
any action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to any of the Loan Documents, the
Advances, any Letter of Credit or the actions of the Administrative Agent or any
Lender Party in the negotiation, administration, performance or enforcement
thereof.

 

SECTION 8.12. Confidentiality. (a) Neither the Administrative Agent, any
Arranger Party nor any Lender Party may, without the prior written consent of
the Borrower, disclose to any Person (i) any confidential, proprietary or
non-public information of the Borrower furnished to the Administrative Agent,
the Arranger Parties or the Lender Parties by the Borrower (such information
being referred to collectively herein as the “Confidential Information”) or (ii)
the fact that the Confidential Information has been made available or any of the
terms, conditions or other facts with respect to the Confidential Information,
in each case except as permitted by Section 8.07 or this Section 8.12 and except
that the Administrative Agent, each of the Arranger Parties and each of the
Lender Parties may disclose Confidential Information (i) to its and its
Affiliates’ employees, officers, directors, agents and advisors (collectively,
“Representatives”) who need to know the Confidential Information for the purpose
of administering or enforcing its rights under this Agreement and the other Loan
Documents and the transactions contemplated hereby and thereby or for the
discharge of their duties (it being understood that the Representatives to whom
such disclosure is made will be informed of the confidential nature of such
Confidential Information and instructed to keep such Confidential Information
confidential on substantially the same terms as provided herein), (ii) to the
extent requested by any regulatory authority having jurisdiction over it or to
the extent necessary for purposes of enforcing this Agreement or any other Loan
Document, (iii) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (iv) to any other party to this
Agreement, (v) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (vi) subject to an agreement containing provisions substantially the
same as those of this Section 8.12, to any assignee or pledgee of or participant
in, or any prospective assignee or pledgee of or participant in, any of its
rights or obligations under this Agreement, so long as the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Confidential Information

 

103



--------------------------------------------------------------------------------

and such Persons have agreed in writing (or with respect to any rating agency,
in writing or otherwise) to keep such Confidential Information confidential on
substantially the same terms as provided herein, (vii) to the extent such
Confidential Information (A) is or becomes generally available to the public on
a non-confidential basis other than as a result of a breach of this Section 8.12
by the Administrative Agent, such Arranger Party or such Lender Party, or (B) is
or becomes available to the Administrative Agent, such Arranger Party or such
Lender Party on a nonconfidential basis from a source other than the Borrower
and (viii) with the consent of the Borrower.

 

(b) Neither the Administrative Agent, any Arranger Party nor any Lender Party
shall, without the prior written consent of the Borrower, use, either directly
or indirectly, any of the Confidential Information except in connection with
this Agreement and the other Loan Documents and the transactions contemplated
hereby and thereby.

 

(c) Notwithstanding the foregoing, any of the parties hereto may disclose to any
and all Persons, without limitation of any kind, the U.S. tax treatment and U.S.
tax structure of the transactions contemplated by this Agreement and the other
Loan Documents and all materials of any kind (including opinions or other tax
analyses) that are provided to such parties relating to such U.S. tax treatment
and U.S. tax structure.

 

(d) In the event that the Administrative Agent, any Arranger Party or any Lender
Party becomes legally compelled to disclose any of the Confidential Information
otherwise than as contemplated by Section 8.12(a), the Administrative Agent,
such Arranger Party or such Lender Party shall provide the Borrower with notice
of such event promptly upon its obtaining knowledge thereof (provided that it is
not otherwise prohibited by Applicable Law from giving such notice) so that the
Borrower may seek a protective order or other appropriate remedy. In the event
that such protective order or other remedy is not obtained, the Administrative
Agent, such Arranger Party or such Lender Party shall furnish only that portion
of the Confidential Information that it is legally required to furnish and shall
cooperate with the Borrower’s counsel to enable the Borrower to obtain a
protective order or other reliable assurance that confidential treatment will be
accorded the Confidential Information.

 

(e) In the event of any breach of this Section 8.12, the Borrower shall be
entitled to equitable relief (including injunction and specific performance) in
addition to all other remedies available to it at law or in equity.

 

(f) Neither the Administrative Agent, any Arranger Party nor any Lender Party
shall make any public announcement, advertisement, statement or communication
regarding the Borrower, its Affiliates (insofar as such announcement,
advertisement, statement or communication relates to the Borrower or the
transactions contemplated hereby) or this Agreement or the transactions
contemplated hereby without the prior consent of the Borrower (such consent not
to be unreasonably withheld or delayed).

 

(g) The obligations of the Administrative Agent, each Arranger Party and each
Lender under this Section 8.12 shall survive for a period of one year following
the termination or expiration of this Agreement.

 

104



--------------------------------------------------------------------------------

SECTION 8.13. Benefits of Agreement. Nothing in this Agreement or any other Loan
Document, express or implied, shall give to any Person, other than the parties
hereto, each Indemnified Party and each of their successors and permitted
assigns under this Agreement or any other Loan Document, any benefit or any
legal or equitable right or remedy under this Agreement; provided that each
Indemnified Party and its successors and assigns shall not have any benefit or
any legal or equitable right or remedy under this Agreement other than as
provided by Section 8.04(b).

 

SECTION 8.14. Severability. If any provision of this Agreement shall be invalid,
illegal or unenforceable, then to the extent permitted by law, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

 

SECTION 8.15. Limitations. (a) The obligations, liabilities or responsibilities
of any party hereunder shall be limited to those obligations, liabilities or
responsibilities expressly set forth and attributed to such party pursuant to
this Agreement or otherwise applicable under Applicable Law.

 

(b) In no event shall any Indemnified Party be liable for, and the Borrower
hereby agrees not to assert any claim against any Indemnified Party, on any
theory of liability, for consequential, incidental, indirect, punitive or
special damages arising out of or otherwise relating to the Notes, this
Agreement, the other Loan Documents, any of the transactions contemplated herein
or therein or the actual or proposed use of the proceeds of the Advances or L/C
Credit Extensions.

 

SECTION 8.16. Survival. (a) Without prejudice to any agreement of the Borrower
hereunder or under any other Loan Document, the indemnification and expense
reimbursement obligations of the Borrower contained in the Existing Credit
Agreement to which it is a party shall survive the Closing Date and the payment
in full of principal, interest and all other amounts payable thereunder.

 

(b) Notwithstanding anything in this Agreement to the contrary, Sections
2.08(c), 7.05, 7.10, 8.04, 8.10, 8.11, 8.12 and 8.16 shall survive any
termination of this Agreement. In addition, each representation and warranty
made or deemed to be made hereunder shall survive the making of such
representation and warranty, and no Lender Party shall be deemed to have waived,
by reason of making any Advance or making any payment pursuant thereto, any
Default that may arise by reason of such representation or warranty proving to
have been false or misleading, notwithstanding that such Lender Party may have
had notice or knowledge or reason to believe that such representation or
warranty was false or misleading at the time such Advance or L/C Credit
Extension was made.

 

SECTION 8.17. USA Patriot Act Notice. Each Lender Party and the Administrative
Agent (for itself and not on behalf of any Lender Party) hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender Party or the Administrative Agent, as applicable, to
identify the Borrower in accordance with the Act.

 

105



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

ALLEGHENY ENERGY, INC.,

as Borrower

By:

 

/s/    Regis F. Binder

--------------------------------------------------------------------------------

Name:

   

Title:

  Vice President and Treasurer



--------------------------------------------------------------------------------

CITICORP NORTH AMERICA, INC.,

as Administrative Agent

By:

 

/s/    Authorized Signatory

--------------------------------------------------------------------------------

Name:

   

Title:

  VP



--------------------------------------------------------------------------------

CITIGROUP GLOBAL MARKETS INC.,

as Joint Lead Arranger and Joint Book Runner

By:

 

/s/    Authorized Signatory

--------------------------------------------------------------------------------

Name:

   

Title:

  Director



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.

as Co-Documentation Agent

By:

 

/s/    Daryl Patterson

--------------------------------------------------------------------------------

Name:

  Daryl Patterson

Title:

  Managing Director



--------------------------------------------------------------------------------

J.P. MORGAN CHASE BANK,

as Co-Documentation Agent

By:

 

/s/    Authorized Signatory

--------------------------------------------------------------------------------

Name:

   

Title:

  VP



--------------------------------------------------------------------------------

SCOTIA CAPITAL (USA) INC.

as Joint Lead Arranger, Joint Book Runner and Syndication Agent

By:

 

/s/    Timothy P. Finneran

--------------------------------------------------------------------------------

Name:

  Timothy P. Finneran

Title:

  Managing Director



--------------------------------------------------------------------------------

CREDIT SUISSE FIRST BOSTON ACTING THROUGH ITS CAYMAN ISLANDS BRANCH,

as Co-Documentation Agent

By:

 

/s/    James P. Moran

--------------------------------------------------------------------------------

Name:

  James P. Moran

Title:

  Director

By:

 

/s/    Denise L. Alvarez

--------------------------------------------------------------------------------

Name:

  Denise L. Alvarez

Title:

  Associate



--------------------------------------------------------------------------------

CITICORP NORTH AMERICA, INC.,

as Initial Lender

By:

 

/s/    Robert J. Harrity, Jr.

--------------------------------------------------------------------------------

Name:

  Robert J. Harrity, Jr.

Title:

  Managing Director



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA,

as Initial Lender

By:

 

/s/    Timothy P. Finneran

--------------------------------------------------------------------------------

Name:

  Timothy P. Finneran

Title:

  Managing Director



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as Initial Lender

By:

 

/s/    Thomas A. Majeski

--------------------------------------------------------------------------------

Name:

  Thomas A. Majeski

Title:

  Vice President



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK,

as Initial Lender

By:

 

/s/    Authorized Signatory

--------------------------------------------------------------------------------

Name:

   

Title:

  VP



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Initial Lender

By:

 

/s/    Daryl Patterson

--------------------------------------------------------------------------------

Name:

  Daryl Patterson

Title:

  Managing Director



--------------------------------------------------------------------------------

CREDIT SUISSE FIRST BOSTON, ACTING THROUGH ITS CAYMAN ISLANDS BRANCH,

as Initial Lender

By:

 

/s/    James P. Moran

--------------------------------------------------------------------------------

Name:

  James P. Moran

Title:

  Director

By:

 

/s/    Denise L. Alvarez

--------------------------------------------------------------------------------

Name:

  Denise L. Alvarez

Title:

  Associate



--------------------------------------------------------------------------------

SCHEDULE I

CREDIT AGREEMENT

 

EXISTING AYE DEBT, EXISTING LENDERS AND

EXISTING AYE DEBT DOCUMENTS

 

A) EXISTING AYE DEBT AND EXISTING LENDERS

 

Existing Lender

--------------------------------------------------------------------------------

  

Principal Amount Outstanding

(as of 2/25/04)

--------------------------------------------------------------------------------

1. Bank of America, N.A.

   $ 59,111,753.98

2. The Bank of Nova Scotia

   $ 42,222,681.42

3. JPMorgan Chase Bank

   $ 42,222,681.42

4. Mellon Bank, N.A.

   $ 42,222,681.42

5. Citibank, N.A.

   $ 38,000,413.27

6. PNC Bank, N.A.

   $ 33,778,145.14     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Total

   $ 257,558,356.64     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

B) Existing AYE debt documents

 

  1) Existing Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE II

CREDIT AGREEMENT

 

COMMITMENTS AND APPLICABLE LENDING OFFICES

 

Lenders

--------------------------------------------------------------------------------

   Revolving
Commitment


--------------------------------------------------------------------------------

   Term Commitment


--------------------------------------------------------------------------------

   L/C Credit
Extension


--------------------------------------------------------------------------------

  

Domestic Lending Offices

--------------------------------------------------------------------------------

  

Eurodollar Lending Offices

--------------------------------------------------------------------------------

Citicorp North America, Inc.

   $ 46,666,666.67    $ 23,333,333.33          

Two Penns Way, Ste. 200

New Castle, DE 19720

ATTN: Karen Riley

Tel: (302) 894-6084

Fax: (212) 994-0847

  

Two Penns Way, Ste. 200

New Castle, DE 19720

ATTN: Karen Riley

Tel: (302) 894-6084

Fax: (212) 994-0847

The Bank of Nova Scotia

   $ 40,000,000.00    $ 20,000,000.00    $ 100,000,000   

The Bank of Nova Scotia

New York Agency

1 Liberty Plaza

New York, NY 10006

Attn: Juliet K. M. Eck

Tel: 212-225-5484

Fax: 212-225-5480

  

The Bank of Nova Scotia

New York Agency

1 Liberty Plaza

New York, NY 10006

Attn: Juliet K. M. Eck

Tel: 212-225-5484

Fax: 212-225-5480

JPMorgan Chase Bank

   $ 33,333,333.33    $ 16,666,666.67          

JPMorgan Chase Bank

1111 Fannin Street

Houston, TX 77002

Attn: Jamie Kurtz

Tel: 713-750-2377

Fax: 713-427-6307

  

JPMorgan Chase Bank

1111 Fannin Street

Houston, TX 77002

Attn: Jamie Kurtz

Tel: 713-750-2377

Fax: 713-427-6307

Bank of America, N.A.

   $ 33,333,333.33    $ 16,666,666.67          

Bank of America, N.A.

101 N. Tryon Street

NC1-001-15-04

Charlotte, NC 28255

Attn: Jackie Archuleta

Tel: 214-209-2135

Fax: 214-290-8327

  

Bank of America, N.A.

101 N. Tryon Street

NC1-001-15-04

Charlotte, NC 28255

Attn: Jackie Archuleta

Tel: 214-209-2135

Fax: 214-290-8327

Credit Suisse First Boston

   $ 33,333,333.33    $ 16,666,666.67          

Credit Suisse First Boston

One Madison Avenue

New York, NY 10010

Attn. Ed Markowski

Tel: 212-538-3380

Fax: 212-325-9049

  

Credit Suisse First Boston

One Madison Avenue

New York, NY 10010

Attn. Ed Markowski

Tel: 212-538-3380

Fax: 212-325-9049

PNC Bank, National Association

   $ 13,333,333.33    $ 6,666,666.67          

PNC Bank, National Association

One PNC Plaza

249 Fifth Avenue

3rd Floor

Pittsburgh, PA 15222-2707

Attn: Thomas Majeski

Tel: 412-762-0481

Fax: 412-762-6484

  

PNC Bank, National Association

One PNC Plaza

249 Fifth Avenue

3rd Floor

Pittsburgh, PA 15222-2707

Attn: Thomas Majeski

Tel: 412-762-0481

Fax: 412-762-6484